EXHIBIT 10.20



--------------------------------------------------------------------------------





ASSET PURCHASE AGREEMENT
between
VERISIGN, INC.,
as the Seller
and
NEUSTAR, INC.,
as the Buyer
Dated as of October 24, 2018



--------------------------------------------------------------------------------





1

--------------------------------------------------------------------------------


TABLE OF CONTENTS
Page




ARTICLE I DEFINITIONS
1
Section 1.1
Certain Defined Terms
1
Section 1.2
Other Definitions
6
ARTICLE II PURCHASE AND SALE
6
Section 2.1
Purchase and Sale of Assets
6
Section 2.2
Excluded Assets
6
Section 2.3
Assumed Liabilities
8
Section 2.4
Excluded Liabilities
8
Section 2.5
Consents to Certain Assignments
9
Section 2.6
Closing
11
Section 2.7
Reserved
11
Section 2.8
Purchase Price Allocation
11
Section 2.9
Contingent Consideration.
12
ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE SELLER
14
Section 3.1
Organization
14
Section 3.2
Authority
14
Section 3.3
No Conflict; Required Filings and Consents
15
Section 3.4
Sufficiency of Assets
15
Section 3.5
Financial Statements
15
Section 3.6
Absence of Certain Changes or Events
16
Section 3.7
Compliance with Law; Permits
16
Section 3.8
Litigation
16
Section 3.9
Employee Matters
16
Section 3.10
Labor and Employment Matters
17
Section 3.11
Personal Property
17
Section 3.12
Intellectual Property
17
Section 3.13
Taxes
17
Section 3.14
Material Contracts
18
Section 3.15
Brokers
18
Section 3.16
Customers
18
Section 3.17
Certain Payments
18
Section 3.18
Government Contracts.
19
Section 3.19
Exclusivity of Representations and Warranties
19
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE BUYER
19
Section 4.1
Organization
19
Section 4.2
Authority
19
Section 4.3
No Conflict; Required Filings and Consents
20
Section 4.4
Financing
20
Section 4.5
Brokers
20
Section 4.6
Buyer’s Investigation and Reliance
20
Section 4.7
Exclusivity of Representations and Warranties
21
ARTICLE V COVENANTS
21
Section 5.1
Conduct of Business Prior to the Closing
21



-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




Section 5.2
Collection of Accounts Receivable; Payment of Accounts Payable
22
Section 5.3
Covenants Regarding Information
22
Section 5.4
[Reserved]
22
Section 5.5
Notification of Certain Matters
23
Section 5.6
Non-Disclosure
23
Section 5.7
Consents and Filings; Further Assurances
23
Section 5.8
Use of Trademarks
25
Section 5.9
Wrong Pockets
25
Section 5.10
Bulk Transfer Laws
25
Section 5.11
Public Announcements
25
Section 5.12
Communications with Customers and Suppliers
25
Section 5.13
Corporate Insurance
25
Section 5.14
Further Assurances
25
Section 5.15
Non-Competition
26
Section 5.16
Non-Solicitation
27
ARTICLE VI EMPLOYEE MATTERS
28
Section 6.1
Offers and Terms of Employment
28
Section 6.2
Allocation of Liabilities
29
Section 6.3
Participation in Buyer Employee Plans
30
Section 6.4
WARN Act Compliance
31
Section 6.5
No Amendments or Third-Party Beneficiaries
31
Section 6.6
Tax Filing and Payment Obligations
31
Section 6.7
U.K. Employees
31
ARTICLE VII TAX MATTERS
33
Section 7.1
Transfer Taxes
33
Section 7.2
Tax Characterization of Adjustments
33
Section 7.3
Certain Apportionments
33
ARTICLE VIII CONDITIONS TO CLOSING
33
Section 8.1
Conditions to Obligations of the Seller
33
Section 8.2
Conditions to Obligations of the Buyer
34
Section 8.3
Frustration of Closing Conditions
35
ARTICLE IX INDEMNIFICATION
35
Section 9.1
Survival of Representations, Warranties, Covenants and Agreements
35
Section 9.2
Indemnification by the Seller
35
Section 9.3
Indemnification by the Buyer
35
Section 9.4
Procedures
35
Section 9.5
Limits on Indemnification
37
Section 9.6
Tax Matters
38
Section 9.7
U.K. Employee Matters
38
Section 9.8
Exclusivity
38
Section 9.9
Termination of Indemnification
38
ARTICLE X TERMINATION
38
Section 10.1
Termination
38



-ii-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




Section 10.2
Effect of Termination
39
ARTICLE XI GENERAL PROVISIONS
39
Section 11.1
Fees and Expenses
39
Section 11.2
Amendment and Modification
39
Section 11.3
Waiver; Extension
39
Section 11.4
Notices
39
Section 11.5
Interpretation
41
Section 11.6
Entire Agreement
41
Section 11.7
Parties in Interest
41
Section 11.8
Governing Law
41
Section 11.9
Submission to Jurisdiction
41
Section 11.10
Disclosure Generally
42
Section 11.11
Assignment; Successors
42
Section 11.12
Enforcement
42
Section 11.13
Severability
42
Section 11.14
Waiver of Jury Trial
43
Section 11.15
Counterparts
43
Section 11.16
Facsimile or .pdf Signature
43
Section 11.17
Time of Essence
43





-iii-

--------------------------------------------------------------------------------






TABLE OF EXHIBITS AND SCHEDULES


Exhibit A
Procedures for Determining Customer ACV

Exhibit B
Reserved

Exhibit C
Bill of Sale and Assignment and Assumption Agreement

Exhibit D
Intellectual Property License Agreement

Exhibit E
Transition Services Agreement

Exhibit F
Allocation Schedule

Exhibit G
Transition Strategy



Schedule 2.9(b) Customer Migration Schedule     


-iv-

--------------------------------------------------------------------------------


 




ASSET PURCHASE AGREEMENT
ASSET PURCHASE AGREEMENT, dated as of October 24, 2018 (this “Agreement”),
between VERISIGN, INC., a Delaware corporation (the “Seller”), and NEUSTAR,
INC., a Delaware corporation (the “Buyer”).
RECITALS
A.    The Seller owns and operates (directly and through the Seller
Subsidiaries) the Business.
B.    The Seller wishes to sell, and cause the Seller Subsidiaries to sell, to
the Buyer, and the Buyer wishes to purchase from the Seller and the Seller
Subsidiaries, certain assets of the Business, and in connection therewith the
Buyer is willing to assume certain liabilities and obligations of the Seller and
the Seller Subsidiaries relating thereto, all upon the terms and subject to the
conditions set forth herein.
AGREEMENT
In consideration of the foregoing and the mutual covenants and agreements herein
contained, and intending to be legally bound hereby, the parties hereby agree as
follows:

ARTICLE I
DEFINITIONS

Section 1.1    Certain Defined Terms. For purposes of this Agreement:
“Action” means any claim, action, suit, arbitration or proceeding by or before
any Governmental Authority.
“Active Customers” means the customers that are generating recurring revenue in
the full calendar month that includes the first anniversary of the Closing;
provided, however, Active Customers shall exclude any customer that (A) has
provided written notice to either Buyer or Seller prior to the end of the
Customer Migration Period that it has or intends to terminate or otherwise
cancel its contract with Buyer (which it has not withdrawn prior to the end of
the Customer Migration Period) or (B) is actively disputing or otherwise
contesting in writing, prior to the end of the Customer Migration Period, the
migration of customer to Buyer’s technology platform, which dispute or contest
has continued through the end of the Customer Migration Period; provided,
further, however, that if a customer is not considered an Active Customer solely
as a result of either subsection (A) or (B) above, and such customer, within
thirty (30) days following the end of the Customer Migration Period, either (1)
withdraws or acknowledges withdrawal (in each case, in writing) its intent to
terminate or otherwise cancel in the case of subsection (A) or (2) withdraws or
discontinues or acknowledges such withdrawal or discontinuance (in each case, in
writing) its dispute or contest in the case of subsection (B), then such
customer shall be considered an Active Customer.
“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, controls, is controlled by, or
is under common control with, such first Person; provided, however, that in no
event shall the Buyer be deemed an Affiliate of any other portfolio companies of
investment funds managed by Golden Gate to the extent such other portfolio
companies do not control and are not controlled by Buyer.
“Ancillary Agreements” means the Bill of Sale and Assignment and Assumption
Agreement, the Intellectual Property License Agreement, and the Transition
Services Agreement.
“Bill of Sale and Assignment and Assumption Agreement” means the Bill of Sale
and Assignment and Assumption Agreement to be entered into at the Closing
between the Buyer, the Seller, and any applicable Seller Subsidiaries, in
substantially the form attached hereto as Exhibit C.
“Business” means the DDoS Protection Service, Managed DNS Service, Recursive DNS
Plus Service and DNS Firewall Service businesses of the Seller and the Seller
Subsidiaries.
“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by Law to be closed in The City of New
York.


1



--------------------------------------------------------------------------------





“Business Employees” means all those individuals listed in Section 3.9(a) of the
Disclosure Schedules who are employed by the Seller or any Seller Subsidiary
immediately prior to the Closing Date, including (i) those on military leave and
family and medical leave, (ii) those on approved leaves of absence, but only to
the extent they have reemployment rights guaranteed under federal or state Law
or under any leave of absence policy of the Seller or any Seller Subsidiary and
(iii) those on short-term disability under the Seller’s or any Seller
Subsidiary’s short-term disability program.
“Buyer Employee Plans” means all “employee benefit plans” within the meaning of
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), all formal written plans and all other compensation and benefit
plans, contracts, policies, programs and arrangements of the Buyer or of any
Buyer Subsidiary whom the Buyer causes to hire a Transferred U.S. Employee
pursuant to ARTICLE VI (other than routine administrative procedures) in effect
as of the Closing Date, including all pension, savings and thrift, bonus, or
other cash incentive or deferred compensation, severance pay and medical and
life insurance plans in which any of the employees of the Buyer or any
applicable Buyer Subsidiary (or dependents of such employees) participate.
“Buyer Material Adverse Effect” means any event, change, occurrence or effect
that would prevent, materially delay or materially impede the performance by the
Buyer of its obligations under this Agreement or any Ancillary Agreement or the
consummation of the transactions contemplated hereby or thereby.
“Buyer Subsidiary” means a Subsidiary of the Buyer.
“Code” means the Internal Revenue Code of 1986, as amended.
“control,” including the terms “controlled by” and “under common control with”,
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities, as trustee or executor, as general partner or
managing member, by contract or otherwise.
“customer” means, for purposes of Section 2.9, the definitions of Customer ACV
and Customer Migration Event, and any other provisions of this Agreement
relating to the Post-Closing Payment, any existing customer under any
Transferred Contract or any parent, subsidiary, reseller, purchasing agent or
other representative thereof acting in such capacity with respect to the
original contract of such existing customer or any replacement or successor
contract.
“Customer ACV” means, with respect to Active Customers in respect of which a
Customer Migration Event has been deemed to have occurred within twelve months
following the Closing Date, an amount equal to monthly recurring revenue in the
calendar month that includes the first anniversary of the Closing, multiplied by
12, calculated in accordance with Exhibit A.
“Customer Migration Event” will be deemed to have occurred, for each customer
that is party to a Transferred Contract, at such time as (a) the customer has
consented to the assignment of its Contract from Seller (or an Affiliate
thereof) to Buyer (or an Affiliate thereof), (b) Buyer (or an Affiliate thereof)
has renewed or otherwise continued service with the relevant customer pursuant
to a new or amended contract or agreement, including any contract or agreement
utilizing Buyer’s (or its Affiliates’) contract terms and conditions, (c) the
Buyer or its Affiliate has commenced or completed migration of services provided
to the customer by Seller (or its Affiliates) to Buyer’s (or its Affiliates’)
technology platform or (d) the customer’s Contract has automatically renewed
with Seller or any Affiliate thereof during the Customer Migration Period, but
after the later of (x) March 31, 2019 and (y) ninety (90) days following the
Closing Date (such later date, the “Automatic Renewal Date”). Solely for
purposes of the foregoing clause (c), “Commenced” shall mean: (i) scheduled a
substantial number of the material tasks necessary to complete migration, (ii)
substantially completed migration testing (if any only to the extent applicable)
and (iii) as applicable, (A) with respect to any Seller DDoS customer who
utilizes both mitigation and monitoring services, such customer shall have moved
at least one Monitored Router or OpenHybrid Source (as applicable) into
production on Buyer’s network and shall have set-up and configured its network
and portal within Buyer’s network environment; (B) with respect to any Seller
customer who utilizes mitigation services only, such customer shall have set-up
and configured its network and portal within the Buyer’s network environment;
(C) with respect to any Seller MDNS customer, such customer shall have moved at
least one zone into production on the Buyer’s network; or (D) with respect to
any Recursive DNS Plus Service customer or DNS Firewall Service customer, such


2

--------------------------------------------------------------------------------





customer shall have moved at least some portion of its query volume onto the
Buyer’s recursive DNS or DNS firewall service.
“Data Security Laws” means all Laws relating to privacy, security, or security
breach notification requirements and applicable to the conduct of the Business
and the Business’ own rules, policies, and procedures related to the same.
“DDoS Protection Service” (a.k.a. Verisign Internet Defense Network) means a
fee-based service that may consist of the following: 1) a mitigation component
that seeks to mitigate a distributed denial of service (“DDoS”) event that
attempts to make a customer’s services unavailable to its end users, and/or 2) a
monitoring component that seeks to monitor a customer’s internet traffic in
order to detect the occurrence of a DDoS attack.
“DNS” means the domain name system.
“DNS Firewall Service” means a fee-based cloud service for customers built upon
Seller’s Recursive DNS Plus Service that responds with customized answers based
on the customer’s predefined security rules to requested DNS queries.
“Encumbrance” means any charge, claim, mortgage, lien, option, pledge, security
interest or other similar encumbrance encumbering any asset.
“ERISA Affiliate” means each corporation or trade or business that, together
with the Seller, is or was, at a relevant time, treated as a single employer
under Section 414 of the Code.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Excluded U.K. Employee” means any person employed or engaged by Seller or a
Subsidiary thereof in the Business in the United Kingdom who is not a U.K.
Employee.
“GAAP” means United States generally accepted accounting principles as in effect
on the date hereof.
“Golden Gate” means Golden Gate Private Equity, Inc., a Delaware corporation.
“Government Contracts” means any Contract directly with any United States
national or federal Governmental Authority, including any subcontract issued at
any tier under a prime Contract with any United States national or federal
Governmental Authority, and excluding, for the avoidance of doubt, the contracts
listed in Section 3.14(a)(iii) of the Disclosure Schedule.
“Governmental Authority” means any United States or non-United States national,
federal, state or local governmental, regulatory or administrative authority,
agency or commission or any judicial or arbitral body.
“HSR” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations promulgated thereunder.
“Inactive Business Employees” means each Business Employee that, as of the
Closing Date, is on military leave, family and medical leave or other leaves of
absence or who is receiving short-term or long-term disability under the
Seller’s or any Seller Subsidiary’s short-term or long-term disability programs.
“Initial Purchase Price” means Fifty Million Dollars ($50,000,000.00).
“Intellectual Property” means any and all intellectual property, regardless of
form or medium, in any and all jurisdictions worldwide, including: (i) published
and unpublished works of authorship, including audiovisual works, collective
works, software, compilations, databases, derivative works, literary works, mask
works, and sound recordings (“Works of Authorship”); (ii) inventions and
discoveries, including articles of manufacture, business methods, compositions
of matter, technology, designs, improvements, machines, methods, and processes
and new uses for any of the preceding items (“Inventions”); (iii) words, names,
symbols, devices, designs, and other designations, and combinations of the
preceding items, used to identify or distinguish a source, business, good,
group, product, brand, or service or to indicate a form of certification,
including trademarks, trade names, service marks, trade dress, business names,
logos, product designs, and product features (“Trademarks”); (iv) Internet
domain names, IP addresses, and URLs; and (v) confidential or proprietary data
or information (including data compilations and collections) and know-how,
whether tangible or intangible, or patentable or unpatentable,


3

--------------------------------------------------------------------------------





including algorithms, programs, systems, and any and all other information that
would qualify as a trade secret under applicable Law.
“Intellectual Property License Agreement” means the Intellectual Property
License Agreement to be entered into at the Closing between the Buyer, the
Seller, and any applicable Seller Subsidiaries, in substantially the form
attached hereto as Exhibit D.
“Intellectual Property Rights” means any and all rights in, arising out of, or
associated with Intellectual Property in any and all jurisdictions worldwide,
whether pending, registered or common law, including: (i) rights in, arising out
of, or associated with Works of Authorship, including rights in mask works and
databases and rights granted under the U.S. Copyright Act, all registrations and
recordations thereof and all applications in connection therewith, along with
all reversions, extensions and renewals thereof; (ii) rights in, arising out of,
or associated with Inventions, including rights granted under the U.S. Patent
Act, including patents and applications therefor, and including all
continuations, divisionals, and continuations-in-part thereof and patents
issuing thereon, along with all reissues, reexaminations, continued prosecution
applications and extensions thereof; (iii) rights in, arising out of, or
associated with Trademarks, including rights in the “look and feel” of objects
and rights granted under the Lanham Act, together with the goodwill associated
with any and all of the foregoing, along with all applications, registrations,
renewals and extensions thereof; (iv) rights in, arising out of, or associated
with domain names and registrations therefor; (v) rights in, arising out of, or
associated with confidential or proprietary data and information, know-how, and
trade secrets, including rights granted under the Uniform Trade Secrets Act;
(vi) rights in, arising out of, or associated with a person’s name, voice,
signature, photograph, or likeness, including rights of personality, privacy,
and publicity; and (vii) rights of attribution and integrity and other moral
rights of an author.
“IRS” means the Internal Revenue Service of the United States.
“Knowledge” means, with respect to the Seller, the actual knowledge of the
persons listed in Section 1.1 of the Disclosure Schedules.
“Law” means any statute, law, ordinance, regulation, rule, code, injunction,
judgment, decree or order of any Governmental Authority.
“Managed DNS Service” means a fee-based cloud service that hosts authoritative
DNS configurations for a customer and resolves authoritative DNS queries for
domain names that are not top-level domain names or the root.
“Material Adverse Effect” means any event, change, occurrence or effect that (a)
would reasonably be expected to have a material adverse effect on the business,
financial condition or results of operations of the Business, taken as a whole,
or (b) would reasonably be expected to prevent, materially delay or materially
impede the performance by the Seller of its obligations under this Agreement or
any Ancillary Agreement or the consummation of the transactions contemplated
hereby or thereby; provided, however, that solely in the case of clause (a) and
solely for purposes of Section 8.2(a), Section 8.2(c) and representations and
warranties made as of the Closing Date, any event, change, occurrence or effect
to the extent constituting, arising out of, attributable to or resulting from
any of the following shall be excluded in determining whether or not a Material
Adverse Effect has occurred: (i) general changes or developments in the industry
in which the Business operates, (ii) changes in regional, national or
international political conditions (including any outbreak or escalation of
hostilities, any acts of war or terrorism or any other national or international
calamity, crisis or emergency) or in general economic, business, regulatory,
political or market conditions or in national or international financial
markets, (iii) natural disasters or calamities, (iv) changes in any applicable
Laws or applicable accounting regulations or principles or interpretations
thereof, (v) the announcement or performance of this Agreement or any Ancillary
Agreement or the transactions contemplated hereby or thereby, including the
initiation of litigation by any Person with respect to this Agreement or any
Ancillary Agreement, and including any termination of, reduction in or similar
negative impact on relationships, contractual or otherwise, with any customers,
suppliers, distributors, partners or employees of the Business due to the
announcement and performance of this Agreement or any Ancillary Agreement or the
identity of the parties to this Agreement or any Ancillary Agreement, or the
performance of this Agreement or any Ancillary Agreement or the transactions
contemplated hereby or thereby, including compliance with the covenants set
forth herein and therein, (vi) any action taken by the Seller which is required
by this Agreement or any Ancillary


4

--------------------------------------------------------------------------------





Agreement, and (vii) any actions taken (or omitted to be taken) by or at the
request of the Buyer (except in the case of clauses (i), (ii), (iii) and (iv) to
the extent such event, change, occurrence or effect has a disproportionate
effect on the Business relative to other businesses in the industry in which the
Business operates).
“Permitted Encumbrance” means (i) statutory liens for current Taxes not yet due
or delinquent (or which may be paid without interest or penalties) or the
validity or amount of which is being contested in good faith by appropriate
proceedings, (ii) mechanics’, carriers’, workers’, repairers’ and other similar
liens arising or incurred in the ordinary course of business relating to
obligations as to which there is no default on the part of the Seller or any
Seller Subsidiary for a period greater than 60 days, or the validity or amount
of which is being contested in good faith by appropriate proceedings, or
pledges, deposits or other liens securing the performance of bids, trade
contracts, leases or statutory obligations (including workers’ compensation,
unemployment insurance or other social security legislation), (iii) zoning,
entitlement, conservation restriction and other land use and environmental
regulations promulgated by Governmental Authorities, (iv) non-exclusive licenses
of Intellectual Property or Intellectual Property Rights granted in the ordinary
course of business; and (v) all exceptions, restrictions, easements,
imperfections of title, charges, rights-of-way and other Encumbrances in respect
of real property that do not materially interfere with the use of, or adversely
affect the value of, the Transferred Assets in the Business, taken as a whole.
“Person” means an individual, corporation, partnership, limited liability
company, limited liability partnership, syndicate, person, trust, association,
organization or other entity, including any Governmental Authority, and
including any successor, by merger or otherwise, of any of the foregoing.
“Purchase Price” means (i) the Initial Purchase Price plus (ii) the Post-Closing
Payment.
“Recursive DNS Plus Service” means a fee-based cloud service for customers that
recurses the DNS to respond with answers to requested DNS queries.
“Representatives” means, with respect to any Person, the officers, directors,
principals, employees, agents, auditors, advisors, bankers and other
representatives of such Person.
“Return” means any return, declaration, report, statement, information statement
or other document required to be filed with a Governmental Authority with
respect to Taxes.
“SEC” means the Securities and Exchange Commission.
“Seller Employee Plans” means all “employee benefit plans” within the meaning of
Section 3(3) of ERISA, all formal written plans and all other compensation and
benefit plans, contracts, policies, programs and arrangements of the Seller or
any Seller Subsidiary (other than routine administrative procedures) in
connection with the Business in effect as of the date hereof, including all
bonus, stock bonus, stock option or other cash or equity-based incentive or
deferred compensation, severance pay and medical and life insurance plans in
which any of the Business Employees or their dependents participate, as
applicable and if any.
“Seller Subsidiary” means a Subsidiary of the Seller that, as of the date of
this Agreement, owns a Transferred Asset or holds an Assumed Liability.
“Straddle Period” means any Taxable period beginning on or before the Closing
Date and ending after the Closing Date.
“Subsidiary” means, with respect to any Person, any other Person of which at
least 50% of the outstanding voting securities or other voting equity interests
are owned, directly or indirectly, by such first Person.
“Taxes” means any and all taxes of any kind and however denominated (together
with any and all interest, penalties, additions to tax and additional amounts
imposed with respect thereto) imposed by any Governmental Authority.
“Transfer Taxes” means all goods, services, excise, sales, use, real or personal
property, gross receipt, withholding, documentary, value added, stamp,
registration, filing, recordation and all other similar Taxes or other like
charges, together with interest, penalties or additional amounts imposed with
respect thereto.


5

--------------------------------------------------------------------------------





“Transition Services Agreement” means the Transition Services Agreement to be
entered into at the Closing between the Buyer, the Seller, and any applicable
Seller Subsidiaries, in substantially the form attached hereto as Exhibit E.
“Transition Strategy” means, with respect to Buyer and Seller, the process and
obligations set forth in Exhibit G and any consent and assignment process
mutually agreed to in writing by a senior vice president or more senior officer
of each party.

Section 1.2    Other Definitions. Other capitalized terms in this Agreement will
have the respective meanings given to them in the relevant section of this
Agreement.

ARTICLE II
PURCHASE AND SALE

Section 2.1    Purchase and Sale of Assets. Upon the terms and subject to the
conditions of this Agreement, at the Closing, the Seller shall, and shall cause
the Seller Subsidiaries to, sell, assign, transfer, convey and deliver to the
Buyer all of the Seller’s and the Seller Subsidiaries’ right, title and interest
as of the Closing Date in and to the Transferred Assets, and the Buyer shall
purchase, acquire, accept and pay for the Transferred Assets and assume the
Assumed Liabilities (the “Asset Sale”). “Transferred Assets” shall mean all of
the Seller’s and the Seller Subsidiaries’ right, title and interest in and to
the following assets (other than the Excluded Assets), as they exist at the time
of the Closing:
(a)    all contracts and agreements (collectively the “Contracts” and each, a
“Contract”) with any customers of the Business, and all Contracts entered into
between the date hereof and the Closing Date with customers of the Business, in
each case, to the extent such Contracts relate solely to the Business, including
those listed in Section 2.1(a) of the Disclosure Schedules, and the Shared
Contract Rights and the Shared Contract Obligations (collectively, the
“Transferred Contracts”), including all rights, claims, causes of action and
similar interests thereunder;
(b)    all (x) books of account, financial, and accounting records (including
billing records, credits, debits and payment history with respect to customers
of the Business), invoices, active customers’ lists and billing records (with
respect to each of the foregoing, to the extent relating to the 18-month period
prior to Closing), information related to requests for proposal, requests for
quotation and quotations (with respect to such requests for proposal, requests
for quotation and quotations, to the extent recorded in Seller’s Salesforce
platform and relating to the 90-day period prior to Closing), in each case, to
the extent exclusively relating to the Business, and (y) customer technical data
obtained under Transferred Contracts and outlined in the Transition Services
Agreement (with respect to customer technical data, to the extent available
relating to the 12-month period prior to Closing), in each case, to the extent
exclusively relating to the support of the Transferred Contracts, exclusive of
Business Employee email and other communication records (the forgoing clauses
(x) and (y), collectively, the “Business Records”) provided, however, that (i)
the Business Records will be provided to the Buyer only in accordance with and
to the extent permitted under applicable Law (the “Applicable Law Exception”)
and only to the extent not in violation of any attendant attorney-client
privilege and attorney work product protection; provided, further, however, that
Seller shall use commercially reasonable efforts to furnish Buyer with all such
information in a manner so as to preserve such attorney-client or other legal
privilege or in conformity with such Law, (ii) the Seller shall be permitted to
retain copies of all Business Records, and (iii) to the extent that any Business
Records maintained by the Seller relate to the Business but do not solely relate
to the Business, the Transferred Assets shall only include the portion of the
Business Records exclusively relating to the Business, the Transferred Assets,
the Assumed Liabilities or the Business Employees; and
(c)    all rights to receive written communications in physical form received
from customers in respect of Transferred Contracts.

Section 2.2    Excluded Assets. Notwithstanding anything contained in Section
2.1 to the contrary, neither the Seller nor any Seller Subsidiary is selling,
and the Buyer is not purchasing, any assets other than those specifically listed
or described in Section 2.1, and without limiting the generality of the
foregoing, the term Transferred Assets shall expressly exclude the following
assets, all of which shall be retained by the Seller and the Seller Subsidiaries
(collectively, the “Excluded Assets”):


6

--------------------------------------------------------------------------------





(a)    all agreements pursuant to which Seller or a Seller Subsidiary offers
recursive DNS to a customer at no charge to such customer, including Seller’s
public recursive DNS services, Seller’s recursive DNS service known as
“Recursive DNS Basic Service” and any such recursive DNS services provided for,
or used in connection with, Seller’s or its Affiliates’ other businesses (as
part of a broader service offering or otherwise), including the Registry
Services Business;
(b)    all technology partnership agreements as set forth in Section 2.2(b) of
the Disclosure Schedules;
(c)    the contracts and agreements set forth in Schedule 2.2(c);
(d)    cash and cash equivalents;
(e)    the accounts receivable, prepaid expenses and all other current assets of
or pertaining to the Business, together with any unpaid interest or fees accrued
thereon or other amounts due with respect thereto;
(f)    any asset constituting a current or deferred Tax asset;
(g)    the Seller’s and the Seller Subsidiaries’ corporate books and records of
internal corporate proceedings, company policies, Verisign templates, restricted
party screening results, customer case histories or sales activity logs (except,
in the case of customer case histories or sales activity logs, to the extent
provision thereof is contemplated in the Transition Services Agreement);
(h)    all real property, leaseholds and other interests in real property,
including colocation facilities, together in each case with all structures,
facilities or improvements located thereon and all easements, licenses, rights
and appurtenances relating to the foregoing;
(i)    all capital stock and other equity interests of any Person;
(j)    all Intellectual Property and Intellectual Property Rights, including all
rights in, arising out of, or associated with the following Trademarks and any
and all variations or derivations thereof: “VeriSign,” “Verisign,” “VeriSign
Security Services,” “Verisign Security Services,” “Powered by Verisign,”
“Powered by VeriSign”;
(k)    all of the Seller’s and the Seller Subsidiaries’ bank accounts;
(l)    all accounting records and analogous internal reports relating to the
business activities of the Seller and the Seller Subsidiaries to the extent not
exclusively relating to the Business, and all records relating to Taxes;
(m)    any interest in or right to any refund of Taxes relating to the Business,
the Transferred Assets or the Assumed Liabilities for, or applicable to, any
Taxable period (or portion thereof) ending on or prior to the Closing Date;
(n)    any insurance policies and rights, claims or causes of action thereunder;
(o)    except as specifically provided in ARTICLE VI, any assets relating to any
Seller Employee Plan;
(p)    all rights, claims and causes of action and the like relating to any
Excluded Asset or any Excluded Liability or arising from or relating to the
conduct of the Business (including use of the Transferred Assets) prior to the
Closing;
(q)    all rights of the Seller and the Seller Subsidiaries under this Agreement
and the Ancillary Agreements;
(r)    all rights of the Seller and the Seller Subsidiaries under any
intercompany agreements, including for purposes of clarity any Contract relating
to the Business or the Transferred Assets that is solely between or among the
Seller and any Seller Subsidiary;


7

--------------------------------------------------------------------------------





(s)    all records or other materials prepared or received by the Seller, any of
the Seller Subsidiaries, or any of their Representatives in connection with the
sale of the Business (or any portion thereof), including bids received from
third Persons and analyses relating to the Business (or any portion thereof);
(t)    all confidential communications between the Seller and its Affiliates, on
the one hand, and its and their Representatives (including such Representatives
which have been engaged in connection with the transactions contemplated by this
Agreement or any of the Ancillary Agreements), on the other hand, to the extent
arising out of or relating to the negotiation, execution or delivery of this
Agreement or any of the Ancillary Agreements and the transactions contemplated
hereby or thereby, including any attendant attorney-client privilege, attorney
work product protection, and expectation of client confidentiality applicable
thereto, and including any such information or files in any format of any such
Representative in connection therewith; and
(u)    all other assets of the Seller and the Seller Subsidiaries not
specifically listed or described in Section 2.1, including all infrastructure,
network, systems, furniture, fixtures, and equipment, whether or not used in or
in connection with the Business.

Section 2.3    Assumed Liabilities. At the Closing, the Buyer shall assume and,
thereafter, shall pay, discharge, perform and otherwise satisfy when due, the
following liabilities and obligations of any kind and nature, whether known or
unknown, express or implied, primary or secondary, direct or indirect, absolute,
accrued, contingent or otherwise and whether due or to become due (collectively,
“Liabilities”), of the Seller and the Seller Subsidiaries (collectively, the
“Assumed Liabilities”):
(a)    all Taxes assumed by the Buyer pursuant to ARTICLE VII;
(b)    all Liabilities of the Seller and the Seller Subsidiaries under the
Transferred Contracts arising or to be performed after the Closing, but
excluding any Liabilities relating to breaches or defaults of the Seller or any
of the Seller Subsidiaries under such Transferred Contracts occurring at or
prior to the Closing; and
(c)    all Liabilities assumed by the Buyer pursuant to ARTICLE VI;
provided, however, that the Assumed Liabilities shall not include any
obligations or liabilities to the extent (x) first arising before the Closing
(other than performance obligations under the Transferred Contracts applicable
to the period following the Closing), (y) arising from or relating to any event,
circumstance or condition occurring or existing prior to the Closing that, with
notice or lapse of time or both, would constitute a default under, or result in
a violation or breach by the Seller or any Seller Subsidiary of, any Transferred
Contract or (z) arising from any violation of Law, breach of warranty, tort or
infringement occurring before the Closing.

Section 2.4    Excluded Liabilities. Notwithstanding any other provision of this
Agreement to the contrary, the Buyer is not assuming and the Seller and the
Seller Subsidiaries shall retain all of their respective Liabilities other than
the Assumed Liabilities, including the following (the “Excluded Liabilities”):
(a)    all Taxes, except to the extent assumed by the Buyer pursuant to ARTICLE
VII;
(b)    all Liabilities to the extent arising out of or in respect of any real
property, leaseholds or other interests in real property;
(c)    except for the performance obligations under the Transferred Contracts
applicable to the period following the Closing or to the extent expressly
assumed by the Buyer pursuant to ARTICLE VI, all Liabilities arising out of the
ownership or operation of the Business prior to the Closing and all Liabilities
to each Seller Employee Plan or such other benefit plans that have been
maintained or contributed by Seller or any of Seller’s ERISA Affiliates;
(d)    all Liabilities retained by the Seller pursuant to ARTICLE VI;
(e)    all Liabilities relating to breaches or defaults of the Seller or any of
the Seller Subsidiaries under the Transferred Contracts occurring at or prior to
the Closing;


8

--------------------------------------------------------------------------------





(f)    all Liabilities of the Seller and the Seller Subsidiaries under any
intercompany agreements, including for purposes of clarity any Contract relating
to the Business or the Transferred Assets that is solely between or among the
Seller and any Seller Subsidiary;
(g)    any indebtedness for borrowed money or guarantees thereof;
(h)    the accounts payable of the Business and all other current liabilities of
or pertaining to the Business;
(i)    any Liability constituting a current Tax payable or deferred Tax payable;
(j)    any Liability or obligation to the extent relating to an Excluded Asset;
(k)    all Liabilities in respect of any Action commencing at or prior to the
Closing;
(l)    any default or breach of Contract, breach of warranty, tort,
infringement, violation of Laws or environmental, health or safety matter
arising prior to Closing; and
(m)    any fees, costs and expenses of the Seller or any of its Affiliates
incurred or to be incurred or payable or to be payable in connection with the
negotiation, preparation or execution of this Agreement or any Ancillary
Agreement or the consummation of the transactions contemplated hereby or
thereby.

Section 2.5    Consents to Certain Assignments.
(a)    Each of the parties shall use commercially reasonable efforts to obtain
any consents, approvals, authorizations, qualifications, orders or waivers of
third Persons (each, a “Consent”) that may be required to assign to the Buyer
any Transferred Asset, without any conditions to such transfer or changes or
modifications of terms thereunder. For purposes of this Section 2.5(a), a party
will be deemed to have satisfied its obligation to the extent it substantially
complies with the Transition Strategy. Subject to compliance with the obligation
to use commercially reasonable efforts hereunder, the Buyer agrees that neither
the Seller nor any Seller Subsidiary shall have any Liability to the Buyer
arising out of or relating to the failure to obtain any such Consent from
customers of the Business in connection with the transactions contemplated by
this Agreement or any of the Ancillary Agreements or because of any
circumstances resulting therefrom. Subject to compliance with the obligation to
use commercially reasonable efforts hereunder, the Buyer further agrees that no
representation, warranty or covenant of the Seller or any Seller Subsidiary
herein shall be breached or deemed breached, and no condition shall be deemed
not satisfied, as a result, in and of itself, of (i) the failure to obtain any
such Consent from customers of the Business or (ii) any suit, action, proceeding
or investigation commenced or threatened by or on behalf of any Person arising
out of or relating to the failure to obtain any such Consent from customers of
the Business. The Buyer further agrees that certain of the Consents may not be
obtained prior to the Closing and that its obligation to consummate the
transactions contemplated by this Agreement and the Ancillary Agreements is not
subject to any condition or contingency with respect to such Consents other than
the conditions set forth in Section 8.2.
(b)    To the extent a Consent is not obtained prior to the Closing, each of the
parties shall use the efforts set forth in Section 2.5(a) and Section 2.9(d) to
seek a Customer Migration Event. Reference is also made to the customer
migration-related services to be provided by Seller pursuant to the Transition
Services Agreement.
(c)    Notwithstanding anything in this Agreement or any Ancillary Agreement to
the contrary, from and after the Closing, neither Seller nor any Seller
Subsidiary shall have any (i) obligation to extend any contract for which a
Consent has not been received, or (ii) liability for failure to extend (or for
timely sending a notice of non-renewal of) any such contract at the end of its
then current term, unless such action is taken in violation of the Transition
Strategy. The Seller shall (A) promptly pay to the Buyer when received all
monies received by the Seller or the applicable Seller Subsidiary under a
Transferred Asset or any claim or right or any benefit arising thereunder
(excluding, for the avoidance of doubt any monies constituting Excluded Assets)
and (B) enforce at the request of the Buyer any of its rights under such
Transferred Asset (including a right of termination). Buyer shall perform, at
its sole expense, the Assumed Liabilities under the Transferred Contracts.
Similarly, to the extent the Buyer collects any monies constituting Excluded
Assets, then the Buyer shall promptly pay such monies to the Seller when
received (without offset).


9

--------------------------------------------------------------------------------





(d)    Notwithstanding anything in this Agreement or any Ancillary Agreement to
the contrary, neither this Agreement nor any of the Ancillary Agreements shall
constitute an agreement to transfer or assign any asset, permit, claim or right
or any benefit arising thereunder or resulting therefrom if a transfer or
attempted assignment thereof, without the consent of a third Person, would
constitute a breach or other contravention under any agreement or Law to which
the Seller or any Seller Subsidiary is a party or by which the Seller or any
Seller Subsidiary is bound, or in any way adversely affect the rights of the
Seller or any Seller Subsidiary or, upon transfer, the Buyer under such asset,
permit, claim or right; provided, however, that until a Customer Migration Event
has occurred with respect to any Transferred Contract (including Shared
Contracts), each of the parties shall (and shall cause its respective
Subsidiaries to) cooperate in an arrangement under which Buyer would obtain the
benefits and assume the obligations under such Contract in accordance with this
Agreement. Notwithstanding the foregoing, if (i) a Customer Migration Event with
respect to a particular customer has not occurred by the end of the Term (as
defined therein) of the Transition Services Agreement (the “Reversion Date”) or
(ii) a customer for which a Customer Migration Event has occurred has failed to
be an Active Customer (any such customer under (i) or (ii), a “Reverting
Customer”), the rights, benefits (including revenue and the right to collect
fees in respect of the post-Reversion Date period) and obligations arising or to
be performed after the Reversion Date under the Transferred Contract (or other
contract or agreement relating to the Business) of any such Reverting Customer
automatically will revert to Seller (excluding any Liabilities relating to
breaches or defaults of the Buyer or any of its Affiliates). The parties further
agree that, effective as of the Reversion Date, the covenants set forth in
Section 5.15 shall cease to apply solely with respect to any Reverting Customer
and the products or services required to be provided thereto pursuant to
Seller’s contractual obligations with respect to such Reverting Customer.
Additionally, the parties agree that, to the extent Buyer terminates the
Transition Services Agreement prior to the end of the Customer Migration Period
pursuant to Section 3.2 of the Transition Services Agreement, then the
determination as to whether a customer is a Reverting Customer (and the
corresponding Reversion Date) shall occur as of the termination date of the
Transition Services Agreement, provided that if any such Reverting Customer
becomes an Active Customer by the end of the Customer Migration Period, then
such customer shall cease to be a Reverting Customer and shall be included in
the calculation of Customer ACV. As compensation for Buyer’s engagement and
assistance with customer communications regarding assignment of the Transferred
Contracts from Seller to Buyer and migration of the services described in such
Contracts from Seller’s technology platform to Buyer’s technology platform from
the Closing Date through the Customer Migration Period, Seller shall pay to
Buyer a one-time fee in the amount of $10,000 within thirty (30) days following
the Closing, which, for the avoidance of doubt, the amount or payment (or
nonpayment) of such fee shall not impair, limit, restrict or otherwise impact
each party’s rights and obligations set forth in this Agreement.
(e)    Shared Contracts.
(i)    Section 2.5(e)(i) of the Disclosure Schedules lists all Contracts which
have rights or obligations affecting both the Business, on the one hand, and
other businesses of the Seller or any of the Seller Subsidiaries, on the other
hand (such Contracts, the “Shared Contracts”).
(ii)    Notwithstanding anything to the contrary in this Agreement, the
Transferred Assets shall include only those provisions and rights under each
Shared Contract to the extent that they relate to the Business under a Shared
Contract (such provisions and rights, the “Shared Contract Rights”) and the
Assumed Liabilities shall include only those provisions and obligations under
each Shared Contract to the extent they relate to the Business under a Shared
Contract (such provisions and obligations, the “Shared Contract Obligations”).
All provisions of, and rights and obligations which arise under, a Shared
Contract other than the Shared Contract Rights and the Shared Contract
Obligations shall be Excluded Assets and Excluded Liabilities, respectively.
(iii)    Each of the Seller and the Buyer shall, in cooperation with the other,
use its commercially reasonable efforts (in accordance with Section 2.5(a)) both
before and after the Closing to effect the assignment of the Shared Contract
Rights and the Shared Contract Obligations to the Buyer by, among other things,
amending the Shared Contracts to separately assign the Shared Contract Rights
and the Shared Contract Obligations to the Buyer and, if necessary or deemed
desirable by the Seller or the Buyer, to execute new contracts with respect
thereto; provided, however, that such commercially reasonable efforts shall not
require the payment of any consideration (monetary or otherwise) to, or the
concession or provision of any right (other than of an immaterial nature) to, or
the amendment


10

--------------------------------------------------------------------------------





or modification in any manner adverse (other than of an immaterial nature) to
the Seller or the Buyer of any Shared Contract with, any third Person that is
not a Governmental Authority. Without limitation of the foregoing, to the extent
the Shared Contract Rights and the Shared Contract Obligations have not been
assigned as of the Closing, each of the parties shall use the efforts set forth
in Section 2.5(a) and Section 2.9(d) to seek a Customer Migration Event.
Reference is also made to the customer migration-related services to be provided
by Seller pursuant to the Transition Services Agreement and the proviso in
Section 2.5(d). Notwithstanding anything in this Agreement or any Ancillary
Agreement to the contrary, from and after the Closing, neither Seller nor any
Seller Subsidiary shall have any (x) obligation to extend any Shared Contract
for which the Shared Contract Rights and the Shared Contract Obligations have
not been assigned, (y) liability for failure to extend (or for timely sending a
notice of non-renewal of) any such Shared Contract at the end of its then
current term, or (z) take any action that would be adverse to its Registry
Services Business. Unless otherwise agreed by the Buyer (it being understood
that such agreement may be withheld in the Buyer’s sole discretion), such
amendments and new contracts shall be on pricing terms equal to the terms
applicable to the Business under the associated Shared Contract, and shall
otherwise be on terms and conditions (except for any de minimis changes) no less
favorable to the Buyer than the terms and conditions applicable to the Business
under the associated Shared Contract. To the extent the assignment of any Shared
Contract Rights and Shared Contract Obligations contemplated hereby has not been
completed by the Reversion Date, any such customer under a Shared Contract shall
be considered a Reverting Customer.

Section 2.6    Closing.
(a)    The sale and purchase of the Transferred Assets and the assumption of the
Assumed Liabilities contemplated by this Agreement shall take place at a closing
(the “Closing”) to be held at the offices of Orrick, Herrington & Sutcliffe LLP,
1152 15th St., NW, Washington, D.C. 20005, at 11:00 A.M. Eastern Time on the
third Business Day after which all conditions to the obligations of the parties
set forth in ARTICLE VIII (other than such conditions as may, by their terms,
only be satisfied at the Closing or on the Closing Date) are satisfied or, to
the extent permitted by applicable Law, waived, or at such other place or at
such other time or on such other date as the Seller and the Buyer mutually may
agree in writing. The day on which the Closing takes place is referred to as the
“Closing Date”.
(b)    At the Closing
(i)    the Buyer shall deliver or cause to be delivered to the Seller payment,
by wire transfer of immediately available funds to one or more accounts
designated in writing by the Seller (such designation to be made at least two
Business Days prior to the Closing Date), in an amount equal to the Initial
Purchase Price; and
(ii)    each of the Buyer and the Seller shall deliver or cause to be delivered
to the other party an executed counterpart of each of the Ancillary Agreements.
(c)    Notwithstanding anything to the contrary herein, but without limiting the
Buyer’s obligations hereunder (including the Buyer’s obligation to pay the
Purchase Price and the Buyer’s obligations under ARTICLE IX), the Buyer shall be
entitled at the Closing to direct that any of the Transferred Assets be
transferred by the Seller and the Seller Subsidiaries to, and any of the Assumed
Liabilities be assumed from the Seller and the Seller Subsidiaries by, one or
more of the Buyer’s Affiliates in lieu of any such transfer to or assumption by
the Buyer.

Section 2.7    Reserved.

Section 2.8    Purchase Price Allocation. The Initial Purchase Price and the
Assumed Liabilities shall be allocated (i) among the Seller and the Seller
Subsidiaries that hold a legal or economic interest in any of the Transferred
Assets (collectively, the “V Sellers”) and (ii) among the Transferred Assets in
the manner provided in Exhibit F hereto (the “Allocation Schedule”) for all Tax
purposes, including for purposes of Section 1060 of the Code and the Treasury
Regulations thereunder. Within 60 days after the Closing Date, the Seller shall
deliver to the Buyer a draft certificate which shall reasonably allocate the
Initial Purchase Price and the Assumed Liabilities among the Transferred Assets
in a manner consistent with the Allocation Schedule (the “Allocation
Certificate”), for Buyer’s review and consent (not to be unreasonably withheld,
conditioned or delayed). Any subsequent allocation necessary as a result of an
adjustment to the consideration to be paid hereunder shall be determined by the
Seller, subject to Buyer’s review and consent, in a manner consistent with the
Allocation Certificate. For all


11

--------------------------------------------------------------------------------





Tax purposes, each of the Seller and the Buyer agrees (a) to report, and to
cause its respective Affiliates to report, the transactions contemplated by this
Agreement in a manner consistent with the Allocation Certificate and (b) not to
take, and to cause its respective Affiliates not to take, any position
inconsistent therewith in any Return, Tax filing (including filings required
under Section 1060 of the Code), audit, refund claim or otherwise, unless
otherwise required by a change in Law occurring after the date hereof, a closing
agreement with an applicable Governmental Authority or a final non-appealable
judgment of a court of competent jurisdiction.

Section 2.9    Contingent Consideration.
(a)    Subject to any pending disputes pursuant to Section 2.9(e) below, within
30 days from the delivery of the Final Customer Migration Report, Buyer will pay
or cause to be paid to Seller (without dilution) an amount in U.S. dollars (the
“Post-Closing Payment”) equal to (i) (x) the Customer ACV, multiplied by (y)
3.5; minus (ii) the Initial Purchase Price; minus (iii) an amount equal to four
million five hundred thousand Dollars ($4,500,000); provided, however, that in
no event shall the aggregate Purchase Price payable pursuant to this Agreement
exceed in the aggregate one hundred twenty million Dollars ($120,000,000); and
provided, further, however, that in no event shall Seller have an obligation to
refund any portion of the Initial Purchase Price, and in no event shall the
adjustment contemplated by this Section 2.9(a) otherwise result in a negative
adjustment to the Purchase Price. The Seller and the Buyer agree that any
payments made pursuant to this Section 2.9 shall be allocated in a manner
consistent with the allocation referred to in Section 2.8.
(b)    Following the Closing and for a period ending on the first anniversary
thereof (the “Customer Migration Period”), the Buyer will provide a monthly
written report to Seller in the form of Schedule 2.9(b) (each, a “Customer
Migration Report”), not later than three (3) Business Days following the end of
each month, certifying the Customer Migration Events that have taken place as of
each such date. Additionally, within 60 days following the end of the Customer
Migration Period, Buyer will deliver to Seller a final report (the “Final
Customer Migration Report”) setting forth, in reasonable detail, the Customer
Migration Events occurring on or prior to the first anniversary of the Closing
Date, Buyer’s good faith calculation of Customer ACV and Buyer’s corresponding
good faith calculation of the amount of the Post-Closing Payment.
(c)    As a material inducement to Seller to enter into this Agreement and with
the understanding that Seller is relying thereon, and to carry out the
transactions contemplated by this Section 2.9, Seller will have the audit rights
in this Section 2.9(c) with respect to the determination of the Post-Closing
Payment and the Customer Migration Events to which such payment relates. Buyer
will (and will cause its Affiliates and resellers, and other relevant parties
to) keep complete, true and accurate books of accounts and records for the
purpose of determining the Post-Closing Payment and the Customer Migration
Events to which such payment relates. Such books and records will include all
data necessary, including customer contracts and invoices, for the determination
of whether Customer Migration Events have occurred and the proper computation of
the Post-Closing Payment and will be retained by Buyer until at least the
18-month anniversary of the Closing (provided that such books and records will
be retained for a longer period to the extent of, and necessary to resolve, any
pending dispute or inspection with respect to a Customer Migration Event or the
Post-Closing Payment), and Buyer will make such books and records reasonably
available and accessible to Seller and its Representatives upon Seller’s
request.
(d)    Without limiting the obligations of the parties set forth in Section 2.5,
the parties agree to appropriately coordinate with one another in good faith
with respect to efforts to achieve Customer Migration Events during the Customer
Migration Period and to otherwise assist with the migration of customers’
services to Buyer’s technology platform, in each case, upon terms and conditions
including price, service levels, and other significant contractual commitments
that, taken in the aggregate, are generally as favorable or better than the
terms and conditions in force with Seller as of the Closing and in accordance
with the Transition Strategy; provided that Buyer agrees that neither the Seller
nor any Seller Subsidiary will have any Liability to Buyer arising out of or
relating to the failure to achieve a Customer Migration Event or to otherwise
assist with migration, except as expressly provided in the Transition Services
Agreement and Section 2.5. On a monthly basis, promptly following delivery of
each Customer Migration Report, representatives of Buyer and Seller (which shall
include the Contract Managers specified under the Transition Services
Agreement), shall confer by telephone to discuss the efforts being undertaken
with respect to the achievement of Customer Migration Events, other customer
migration-related issues


12

--------------------------------------------------------------------------------





and any questions concerning the contents of Customer Migration Reports. Such
telephone conferences shall take place at the times agreed by the respective
Contract Managers specified under the Transition Services Agreement.
(e)    If Seller disputes any item specified in the Final Customer Migration
Report (including Buyer’s calculation of Customer ACV or the amount of the
Post-Closing Payment), Seller may, at any time during the 30-day period
following its receipt of the Final Customer Migration Report, provide written
notice thereof to Buyer (a “Notice of Disagreement”). During the 30‑day period
following delivery of a Notice of Disagreement by the Seller to the Buyer, the
parties in good faith shall seek to resolve in writing any differences that they
may have with respect to the calculation of Customer ACV or the amount of the
Post-Closing Payment as specified therein. Any disputed items resolved in
writing between the Buyer and the Seller within such 30‑day period shall be
final and binding with respect to such items, and if the Buyer and the Seller
agree in writing on the resolution of each disputed item specified by the Seller
in the Notice of Disagreement, the amounts so determined shall be final and
binding on the parties for all purposes hereunder. If the Buyer and the Seller
have not resolved all such differences by the end of such 30‑day period, the
Buyer and the Seller shall submit, in writing, to an independent public
accounting firm mutually agreed by the parties (an “Independent Accounting
Firm”), their briefs detailing their views as to the correct nature and amount
of each item remaining in dispute and the amount of the Customer ACV and the
Post-Closing Payment, and the Independent Accounting Firm shall make a written
determination as to each such disputed item and the amount of the Customer ACV
and the Post-Closing Payment. For purposes of clarity, the parties hereby agree
that no accounting firm that has been engaged on behalf of either party or such
party’s direct Affiliates within the last two (2) years may be selected as an
Independent Accounting Firm. Buyer will make its books and records available to
the Independent Accounting Firm in connection with any such dispute related to
the Final Customer Migration Report. The Buyer and the Seller shall use their
commercially reasonable efforts to cause the Independent Accounting Firm to
render a written decision resolving the matters submitted to it within 30 days
following the submission thereof. The Independent Accounting Firm shall consider
only those items and amounts in the Buyer’s and the Seller’s respective
calculations of the Customer ACV and the Post-Closing Payment that are
identified as being items and amounts to which the Buyer and the Seller have
been unable to agree. The scope of the disputes to be resolved by the
Independent Accounting Firm shall be limited to correcting mathematical errors
and determining whether the items and amounts in dispute were determined in
accordance with this Agreement, and the Independent Accounting Firm is not to
make any other determination. In resolving any disputed item, the Independent
Accounting Firm may not assign a value to any item greater than the greatest
value for such item claimed by either party or less than the smallest value for
such item claimed by either party. The Independent Accounting Firm’s
determination of the Customer ACV and the Post-Closing Payment shall be based
solely on written materials submitted by the Buyer and the Seller (i.e., not on
independent review). The determination of the Independent Accounting Firm shall
be conclusive and binding upon the parties hereto and shall not be subject to
appeal or further review. Judgment may be entered upon the written determination
of the Independent Accounting Firm in accordance with Section 11.9. In acting
under this Agreement, the Independent Accounting Firm will be entitled to the
privileges and immunities of an arbitrator. The costs of any dispute resolution
pursuant to this Section 2.9(e), including the fees and expenses of the
Independent Accounting Firm and of any enforcement of the determination thereof,
shall be borne by the Buyer and the Seller in proportion to the difference
between the Independent Accounting Firm’s final determination of the Customer
ACV and the Post-Closing Payment and the Buyer’s and the Seller’s determinations
of the Customer ACV and the Post-Closing Payment (such that the party whose
determination of the Customer ACV and the Post-Closing Payment is more
inaccurate shall bear the greater amount of such costs), and shall be determined
by the Independent Accounting Firm at the time the determination of such firm is
rendered on the merits of the matters submitted. The fees and disbursements of
the Representatives of each party incurred in connection with the preparation or
review of the Final Customer Migration Report and the preparation or review of
any Notice of Disagreement, as applicable, shall be borne by such party. Within
three Business Days following final determination by the Independent Accounting
Firm of the Customer ACV and the Post-Closing Payment Buyer shall pay or cause
to be paid the Post-Closing Payment to Seller.
(f)    As a material inducement to Seller to enter into this Agreement, Buyer
covenants and agrees that, during the Customer Migration Period, (i) it will
operate the Business in good faith and will not take any actions directly and
solely intended to reduce, avoid, minimize or diminish the Post-Closing Payment
and (ii)


13

--------------------------------------------------------------------------------





with respect to pricing and payment terms, it will treat the customers of the
Business and contractual arrangements with such customers in a manner
substantially similar to the way Buyer treats similarly situated customers of
its existing security services business line and the contractual arrangements
with such similarly situated customers. Subject to the foregoing, none of Buyer
nor any of its Affiliates will owe Seller or any of its Affiliates any fiduciary
or other similar duty in respect of this Section 2.9. To the extent that Buyer
breaches the terms of this Section 2.9(f), as determined by a final
non-appealable judgment of a court of competent jurisdiction, Seller shall be
entitled to recover an amount equal to (x) the Post-Closing Payment calculated
as if Buyer had not breached this Section 2.9, less (y) the Post-Closing Payment
calculated by Buyer in accordance with Section 2.9(b) or otherwise paid by or on
behalf of Buyer, which such amount shall be the sole and exclusive Losses and/or
Liability of Buyer or its Affiliates in respect of this Section 2.9.

ARTICLE III
REPRESENTATIONS AND WARRANTIES
OF THE SELLER
Except as set forth in the disclosure schedules of the Seller attached hereto
(collectively, the “Disclosure Schedules”), the Seller hereby represents and
warrants to the Buyer as of the date hereof and as of the Closing Date as
follows:

Section 3.1    Organization. The Seller is a corporation duly organized, validly
existing and in good standing under the laws of its jurisdiction of
organization. Each of the Seller Subsidiaries is duly organized, validly
existing and in good standing under the laws of its jurisdiction of
organization. Each of the Seller and each of the Seller Subsidiaries has all
necessary corporate, company or partnership power and authority to enable it to
own, lease and operate the Transferred Assets owned, leased or operated by it
and to carry on the Business as presently conducted by it. Each of the Seller
and each of the Seller Subsidiaries is duly qualified or licensed and in good
standing to do business in each jurisdiction where the character of the
properties owned, leased or operated by it or the nature of its business makes
such qualification or licensing necessary, except for such jurisdictions where
the failure to be so qualified or licensed or in good standing has not had and
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

Section 3.2    Authority. The Seller has full corporate power and authority to
execute and deliver this Agreement and each of the Ancillary Agreements, to
perform its obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby. Each of the Seller Subsidiaries
has full corporate, company or partnership power and authority to execute and
deliver each of the Ancillary Agreements to which it will be a party, to perform
its obligations thereunder and to consummate the transactions contemplated
thereby. The execution, delivery and performance by the Seller of this Agreement
and each of the Ancillary Agreements and the consummation by the Seller of the
transactions contemplated hereby and thereby have been duly and validly
authorized by all necessary corporate action. The execution, delivery and
performance by each of the Seller Subsidiaries of each of the Ancillary
Agreements to which it will be a party and the consummation by each of the
Seller Subsidiaries of the transactions contemplated thereby have been duly and
validly authorized by all necessary corporate, company or partnership action.
The Seller has duly executed and delivered this Agreement and, on or prior to
the Closing will have duly executed and delivered each of the Ancillary
Agreements, and, assuming due execution and delivery by each of the other
parties hereto and thereto, this Agreement constitutes, and each of the
Ancillary Agreements will after the Closing constitute, the Seller’s legal,
valid and binding obligation, enforceable against it in accordance with its
terms subject, as to enforcement, to applicable bankruptcy, insolvency,
moratorium, reorganization or similar laws affecting creditors’ rights generally
and to general equitable principles. Each of the Seller Subsidiaries on or prior
to the Closing will have duly executed and delivered each of the Ancillary
Agreements to which it will be a party, and, assuming due execution and delivery
by each of the other parties thereto, each such Ancillary Agreement will after
the Closing constitute each such Seller Subsidiary’s legal, valid and binding
obligation, enforceable against it in accordance with its terms subject, as to
enforcement, to applicable bankruptcy, insolvency, moratorium, reorganization or
similar laws affecting creditors’ rights generally and to general equitable
principles.


14

--------------------------------------------------------------------------------






Section 3.3    No Conflict; Required Filings and Consents.
(a)    The execution, delivery and performance by the Seller of this Agreement
do not, the execution, delivery and performance by the Seller of each of the
Ancillary Agreements and by each of the Seller Subsidiaries of each of the
Ancillary Agreements to which it will be a party will not, and the consummation
of the transactions contemplated by this Agreement and each of the Ancillary
Agreements do not and will not:
(i)    conflict with or violate the organizational and charter documents of the
Seller or the comparable organizational documents of any of the Seller
Subsidiaries;
(ii)    (x) conflict with or (y) violate, in each such case under (x) or (y), in
any material respect any Law applicable to the Seller, any Seller Subsidiary,
the Business, or any of the Transferred Assets or by which the Seller, any
Seller Subsidiary, the Business, or any of the Transferred Assets may be bound
or affected; or
(iii)    conflict with, result in any breach of, constitute a default (or an
event that, with notice or lapse of time or both, would become a default) under,
cause the creation or imposition of any Encumbrance (other than Permitted
Encumbrances) on any of the Transferred Assets under, or require any Consent
pursuant to, any Contract that is not a Transferred Contract to which the Seller
or any Seller Subsidiary is party, where any such breach, default or imposition
or failure to file, seek or obtain such notice, authorization, approval, order,
permit or Consent would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
except (A) in the case of clause (ii), (x) for compliance with the applicable
requirements of HSR and applicable foreign antitrust or trade regulation laws
and (y) for the filing by Seller, to the extent applicable, of such reports and
information with the SEC under the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated by the SEC thereunder, as may be
required in connection with this Agreement and the transactions contemplated
hereby, and (B) in the case of clause (iii), as set forth in Section 3.3(a) of
the Disclosure Schedules. The provision of the Business Records to Buyer
pursuant to Section 2.1(b), without giving effect to the Applicable Law
Exception, does not to the actual knowledge (without having undertaken any
investigation or inquiry and expressly excluding any imputed or constructive
knowledge), as of the date hereof, of legal personnel of Seller directly
involved in the transactions contemplated hereby conflict with or violate any
U.S. federal Law or EU data protection law applicable to the Seller, any Seller
Subsidiary, the Business, or any of the Transferred Assets or by which the
Seller, any Seller Subsidiary, the Business, or any of the Transferred Assets
may be bound or affected, subject to Buyer’s compliance with the covenant set
forth in the last sentence of Section 5.6.
(b)    The Seller is not required to file, seek or obtain any notice,
authorization, approval, order, permit or Consent of or with any Governmental
Authority in connection with the execution, delivery and performance by the
Seller of this Agreement or the consummation of the transactions contemplated
hereby, except for (i) compliance with the applicable requirements of HSR and
applicable foreign antitrust or trade regulation laws, (ii) as set forth in
Section 3.3(b) of the Disclosure Schedules, (iii) for any requirements under the
Exchange Act or (iv) where failure to file, seek or obtain such notice,
authorization, approval, order, permit or Consent would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

Section 3.4    Sufficiency of Assets. Except as expressly set forth in this
ARTICLE III, Seller is making no, and disclaims any, representations or
warranties regarding the sufficiency of the Transferred Assets for the operation
and conduct of the Business by the Buyer after the Closing.

Section 3.5    Financial Statements. The Seller has provided the Buyer with the
unaudited adjusted financial information relating to the Business set forth in
Section 3.5 of the Disclosure Schedules, which such financial information
reflects the revenues and certain specified expenses, and certain specified
assets and liabilities in the general ledger accounts, including the deferred
revenue and accounts receivable, of the Business (the “Financial Information”).
The Financial Information has been prepared in good faith on the bases described
therein using the financial books and records maintained by the Seller for the
Business (which books and records are true and accurate in all material
respects), it being understood that (a) the Business has been consolidated into
the financial statements of Seller and has had transactions and relationships
with Seller and its respective Affiliates; (b) the Business has relied on Seller
and its Affiliates for a portion of its administrative support for which the
costs have been allocated on a basis that Seller reasonably believes appropriate
under the circumstances; (c) the amounts


15

--------------------------------------------------------------------------------





recorded for these allocations are not necessarily representative of the amounts
that would have been reflected in the Financial Information had the Business
been an entity operated independently of Seller; and (d) all of such
administrative and financial support, together with any associated assets or
personnel, are not necessarily being transferred pursuant to this Agreement. The
Financial Information (v) has not been prepared in accordance with GAAP,
provided that revenue as set forth in the Financial Information has been
recognized in accordance with GAAP, (w) does not include information regarding
operating margins or the cost of goods sold, (x) includes estimated costs that
do not necessarily represent the costs that were actually allocated to the
Business for the relevant periods (or that the Business will incur after the
Closing), (y) includes assets that have not been tested for impairment or
otherwise adjusted for fair value and (z) fairly reflects the revenues and
specified expenses, and the assets and liabilities in the general ledger
accounts, including deferred revenue and accounts receivable, identified
therein.

Section 3.6    Absence of Certain Changes or Events. Except as set forth in
Section 3.6 of the Disclosure Schedules (it being understood that
notwithstanding anything to the contrary in this Agreement or in the Disclosure
Schedules, no disclosure in any other section of the Disclosure Schedules shall
be deemed to qualify the representation in Section 3.6(b)), since June 30, 2018,
(a) the Seller and the Seller Subsidiaries have conducted the Business, in all
material respects, in the ordinary course of business consistent with past
practice and (b) there has not occurred any Material Adverse Effect with respect
to the Business. Without limiting the generality of the foregoing, since June
30, 2018, neither the Seller nor any of the Seller Subsidiaries has taken any
action which, if taken after the date of this Agreement, would require the
consent of Buyer pursuant to Section 5.1.

Section 3.7    Compliance with Law; Permits.
(a)    The Business is and has been conducted in compliance in all material
respects with all applicable Laws.
(b)    The Seller and the Seller Subsidiaries collectively are in possession of
all permits, licenses, franchises, approvals, certificates, consents, waivers,
concessions, exemptions, orders, registrations, notices or other authorizations
of any Governmental Authority necessary for them to own, lease and operate the
Transferred Assets and to carry on the Business as currently conducted (the
“Permits”), except where the failure to have, or the suspension or cancellation
of, any of the Permits would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

Section 3.8    Litigation. There is no Action by or against the Seller or any
Seller Subsidiary in connection with the Business pending, or to the Knowledge
of the Seller, threatened in writing that would if adversely determined,
individually or in the aggregate, reasonably be expected to result in a material
liability to the Seller or any Seller Subsidiary or would affect the legality,
validity or enforceability of this Agreement or the consummation of the
transactions contemplated hereby.

Section 3.9    Employee Matters.
(a)    Section 3.9(a) of the Disclosure Schedules sets forth a true and complete
list of all of the Business Employees proposed to be hired by the Buyer,
including their respective dates of employment, their respective locations of
employment, and, unless prohibited by applicable Law, their respective salaries,
wages, bonuses and other compensation paid during 2017 and payable during 2018.
Section 3.9(a) of the Disclosure Schedules sets forth a true and complete list
of (x) all Seller Employee Plans applicable to the Business Employees and (y)
with respect to each Business Employee, such employee’s Base Compensation, Work
Location and Other Employment Terms, as defined in Section 6.1(b).
(b)    Section 3.9(b) of the Disclosure Schedules sets forth a true and complete
list of all of the employment contracts exclusively relating to the Business
Employees proposed to be hired by the Buyer to which the Seller or any Seller
Subsidiary is a party as of the date of this Agreement.
(c)    Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, none of the Seller Employee Plans is
a multiemployer plan (within the meaning of Sections 3(37) or 4001(a)(3) of
ERISA) or a single employer pension plan (within the meaning of
Section 4001(a)(15) of ERISA) for which the Seller or any of the Seller
Subsidiaries (or Buyer or its Affiliates) would reasonably be expected to incur
liability under Section 4063 or 4064 of ERISA. Each Seller Employee Plan that is
intended to meet the


16

--------------------------------------------------------------------------------





requirements of a “qualified plan” under Section 401(a) of the Code has received
a favorable determination letter from the Internal Revenue Service to the effect
that such Seller Employee Plan meets the requirements of Section 401(a) of the
Code and no event has occurred and no condition exists with respect to the form
or operation of such Seller Employee Plan which would reasonably be expected to
cause the loss of such qualification or exemption or the imposition of any
material liability, penalty or tax under ERISA or the Code. Neither Seller nor
its Affiliates has any current or potential obligation to provide
post-employment health, life or other welfare benefits to any Business Employee
other than as required under Section 4980B of the Code or any similar applicable
law for which the covered individual pays the full cost of coverage.
(d)    The representations and warranties contained in this Section 3.9 are the
only representations and warranties being made with respect to ERISA.

Section 3.10    Labor and Employment Matters. Neither the Seller nor any Seller
Subsidiary is a party to any labor or collective bargaining contract that
pertains to any Business Employees proposed to be hired by the Buyer. There are
no pending or, to the Knowledge of the Seller, threatened Actions concerning
labor matters with respect to the Business Employees proposed to be hired by the
Buyer, except for such Actions that would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

Section 3.11    Personal Property. Each of the Seller and each of the Seller
Subsidiaries has good and valid title to all Transferred Assets to be
transferred by it, in each case free and clear of all Encumbrances, other than
Permitted Encumbrances. No representation or warranty is made under this Section
3.11 with respect to Intellectual Property, which is covered exclusively by
Section 3.12.

Section 3.12    Intellectual Property.
(a)    To the Knowledge of the Seller, the operation of the Business as it
relates to the Transferred Contracts as of immediately prior to Closing does not
infringe, misappropriate, dilute, or otherwise violate the Intellectual Property
or Intellectual Property Rights of any third party, and neither the Sellers nor
Seller Subsidiary have received any written notices, written requests for
indemnification, or written threats from any third party related to the
foregoing in the two (2) years prior to the date of this Agreement.
(b)    To the Knowledge of the Seller, no third party is infringing,
misappropriating, diluting, or otherwise conflicting with the Intellectual
Property or Intellectual Property Rights of the Seller or any Seller Subsidiary,
in each case, related to the Transferred Contracts.
(c)    Neither Seller nor any of its subsidiaries owns any patent or patent
application that would be infringed by the operation of the Business as it
relates to the Transferred Contracts as of immediately prior to Closing other
than those that are licensed pursuant to the Intellectual Property License
Agreement.
(d)    To the Knowledge of the Seller, during the two (2) year period
immediately prior to the date of this Agreement, there have not been any (i)
actual or alleged material incidents of unauthorized disclosure, loss,
corruption, alteration, or use of personally identifiable information possessed
by Seller related to the Transferred Contracts, or other actual or alleged
material incidents of data security breaches compromising the confidentiality or
integrity of such personally identifiable information or (ii) written notices
received by Seller from a Governmental Authority relating to any material
failure of Seller to comply with Data Security Laws in connection with the
personally identifiable information possessed by Seller related to the
Transferred Contracts, in each case under the immediately preceding clauses (i)
and (ii), that would require disclosure pursuant to the Exchange Act.
(e)    For the avoidance of doubt, an Excluded Asset does not relate to the
Transferred Contracts for purposes of interpreting this Section 3.12.

Section 3.13    Taxes. Except as set forth in Section 3.13 of the Disclosure
Schedules:
(a)    All sales and use, property and other material Taxes of the Seller and
the Seller Subsidiaries that relate primarily to any of the Transferred Assets
or the Business have been duly and timely paid, and all Tax returns with respect
to the Transferred Assets or the Business have been timely filed and are correct
and complete in all material respects;


17

--------------------------------------------------------------------------------





(b)    there are no Encumbrances for Taxes upon any of the Transferred Assets,
other than Permitted Encumbrances;
(c)    no action, suit, proceeding, or audit is pending against or with respect
to Seller and/or the Seller Subsidiaries regarding Taxes related to the
Transferred Assets or the Business; and
(d)    none of Seller and/or the Seller Subsidiaries has waived any statute of
limitations in respect of Taxes related to the Transferred Assets or the
Business.
The representations and warranties contained in this Section 3.13 are the only
representations and warranties being made with respect to Taxes.

Section 3.14    Material Contracts.
(a)    Except as set forth in Section 3.14(a) of the Disclosure Schedules, as of
the date hereof, neither the Seller nor any Seller Subsidiary (in each case,
solely with respect to the Business) is a party to or is bound by any Contract
of the following nature, in each case excluding any purchase order or analogous
instruments entered into with customers or suppliers in the ordinary course of
business (such Contracts required to be listed in Section 3.14(a) of the
Disclosure Schedules, the “Material Contracts”):
(i)    Contracts with the Top Customers;
(ii)    Contracts involving the Business relating to indebtedness for borrowed
money;
(iii)    Contracts involving the Business where the Seller is in contractual
privity with any Governmental Authority (excluding Permits);
(iv)    Contracts that limit or purport to limit the ability of Seller to
compete with respect to the Business with any Person or in any geographic area
or during any period of time; or
(v)    material joint venture, partnership or similar Contracts covering the
Business or the Transferred Assets.
(b)    Each Material Contract is valid and binding on the Seller or a Seller
Subsidiary and the counterparties thereto, and is in full force and effect.
Neither the Seller nor any Seller Subsidiary nor, to the Knowledge of the
Seller, any counterparty to any Material Contract is in breach of, or default
under, any Material Contract to which it is a party in any material respect.
(c)    Except as set forth in Section 2.5(e)(i) of the Disclosure Schedules,
Seller is not party to or bound by any Contract with any customer of the
Business which has rights or obligations affecting both the Business, on the one
hand, and other businesses of the Seller or any of the Seller Subsidiaries, on
the other hand.

Section 3.15    Brokers. Except as set forth in Section 3.15 of the Disclosure
Schedules, no broker, finder or investment banker is entitled to any brokerage,
finder’s or other fee or commission in connection with the transactions provided
for in this Agreement based upon arrangements made by or on behalf of the Seller
or any Seller Subsidiary.

Section 3.16    Customers. Section 3.16(a) of the Disclosure Schedules sets
forth a list of the top fifty (50) customers of the Business for the year ended
December 31, 2017 and for the eight (8) month period ended August 31, 2018
(determined by the amount of total sales or purchases, as applicable) (such
customers, collectively, the “Top Customers”). Except as set forth in Section
3.16(b) of the Disclosure Schedules, no such Top Customer has since January 1,
2018 (a) canceled or otherwise terminated or threatened (in writing) to cancel
or otherwise terminate its relationship with the Business or (b) materially and
adversely changed its relationship or threatened (in writing) to materially and
adversely change its relationship with the Business.

Section 3.17    Certain Payments. Neither the Seller nor any Seller Subsidiary
in connection with the Business: (a) has used or is using any corporate funds
for any illegal contributions, gifts, entertainment or other unlawful expenses
relating to political activity, (b) has used or is using any corporate funds for
any direct or indirect unlawful payments to any foreign or domestic governmental
officials or employees or any employees of a foreign or domestic
government-owned entity, (c) has violated or is violating the anti-bribery
provisions of the Foreign


18

--------------------------------------------------------------------------------





Corrupt Practices Act of 1977 or any other anticorruption Law applicable to the
Business, (d) has made, offered, authorized or promised any payment, rebate,
payoff, influence payment, contribution, gift, bribe, rebate, kickback, or any
other thing of value to any government official or employee, political party or
official, or candidate, regardless of form, corruptly and to obtain favorable
treatment in obtaining or retaining business, (e) has established or maintained,
or is maintaining, any fund of corporate monies or other properties for the
purpose of supplying funds for any of the purposes described in the foregoing
clause (d), or (f) has made any bribe, unlawful rebate, payoff, influence
payment, kickback or other similar illegal payment of any nature.

Section 3.18    Government Contracts.
(a)    Neither the Seller nor any Seller Subsidiary is currently in, and the
execution and delivery of this Agreement will not result in, any material
violation, breach or default of any term or provision, the loss of any benefit
or the acceleration of any right or obligation under or trigger automatic or
optional termination or modification of, any Contract that is a Government
Contract. Neither the Seller nor any of the Seller Subsidiaries has received (i)
a cure notice, complaint, claim, a show cause notice or a stop work notice, nor
has any of them been threatened in writing with termination for default under
any Contract that is a Government Contract or (ii) a request for equitable
adjustment or other written claim by any of its vendors, suppliers or
subcontractors against any of the Seller or any Seller Subsidiaries relating to
a Contract that is a Government Contract.
(b)    There is not currently pending, and since January 1, 2016, none of the
Seller or any Seller Subsidiary has received written notice of, any Action in
connection with a Contract that is a Government Contract.
(c)    Since January 1, 2016, none of the Seller or any Seller Subsidiary has
been restricted, suspended or debarred from bidding on contracts or subcontracts
with any Governmental Authority in connection with the conduct of the Business,
and no such restriction, suspension or debarment has been initiated or, to
Seller’s Knowledge, threatened or proposed. There is, and since January 1, 2016
has been, no Action by any Governmental Authority relating to any Contract that
is a Government Contract or the violation of any Law relating to any Contract
that is a Government Contract.
(d)    The Seller and the Seller Subsidiaries are in compliance in all material
respects with all obligations under each Contract that is a Government Contract,
including product testing and quality assurance and security clearance
requirements (if any).

Section 3.19    Exclusivity of Representations and Warranties. None of the
Seller nor any of its Affiliates, nor any Representatives of any of the
foregoing, is making any representation or warranty of any kind or nature
whatsoever, oral or written, express or implied, in connection with this
Agreement, any of the Ancillary Agreements or the transactions contemplated
hereby or thereby, except as expressly set forth in this ARTICLE III, any
certificate delivered pursuant to Section 8.2(a)(iii) or any Ancillary
Agreement, and such Persons hereby disclaim any such other representations or
warranties.

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE BUYER
The Buyer hereby represents and warrants to the Seller as of the date hereof and
as of the Closing Date as follows:

Section 4.1    Organization. The Buyer is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware, and has
all necessary corporate, company or partnership power and authority to enable it
to own, lease and operate its properties and to carry on its business as
presently conducted.

Section 4.2    Authority. The Buyer has full corporate, company or partnership
power and authority to execute and deliver this Agreement and each of the
Ancillary Agreements, to perform its obligations hereunder and thereunder and to
consummate the transactions contemplated hereby and thereby. The execution,
delivery and performance by the Buyer of this Agreement and each of the
Ancillary Agreements and the consummation by the Buyer of the transactions
contemplated hereby and thereby have been duly and validly authorized by all
necessary corporate, company or partnership action. The Buyer has duly executed
and delivered this Agreement and, on or prior to the Closing will have duly
executed and delivered each of the Ancillary Agreements, and, assuming due
execution and delivery by each of the other parties hereto and thereto, this
Agreement constitutes, and each of the


19

--------------------------------------------------------------------------------





Ancillary Agreements will after the Closing constitute, the Buyer’s legal, valid
and binding obligation, enforceable against it in accordance with its terms
subject, as to enforcement, to applicable bankruptcy, insolvency, moratorium,
reorganization or similar laws affecting creditors’ rights generally and to
general equitable principles.

Section 4.3    No Conflict; Required Filings and Consents.
(a)    The execution, delivery and performance by the Buyer of this Agreement do
not, the execution, delivery and performance by the Buyer of each of the
Ancillary Agreements will not, and the consummation of the transactions
contemplated by this Agreement and each of the Ancillary Agreements do not and
will not:
(i)    conflict with or violate the organizational documents of the Buyer;
(ii)    conflict with or violate any Law applicable to the Buyer or by which any
property or asset of the Buyer is bound or affected; or
(iii)    conflict with, result in any breach of, constitute a default (or an
event that, with notice or lapse of time or both, would become a default) under,
or require any Consent pursuant to, any material contract or agreement to which
the Buyer is a party;
except, in the case of clauses (ii) and (iii), for (A) compliance with the
applicable requirements of HSR and applicable foreign antitrust or trade
regulation laws and (B) any such conflicts, violations, breaches, defaults or
other occurrences that would not, individually or in the aggregate, reasonably
be expected to have a Buyer Material Adverse Effect.
(b)    The Buyer is not required to file, seek or obtain any notice,
authorization, approval, order, permit or Consent of or with any Governmental
Authority in connection with the execution, delivery and performance by the
Buyer of this Agreement or the consummation of the transactions contemplated
hereby, except where failure to file, seek or obtain such notice, authorization,
approval, order, permit or Consent would not, individually or in the aggregate,
reasonably be expected to have a Buyer Material Adverse Effect.

Section 4.4    Financing. The Buyer has, and will have at the Closing,
sufficient funds to permit the Buyer to consummate the transactions contemplated
by this Agreement and the Ancillary Agreements, and to pay all related fees and
expenses.

Section 4.5    Brokers. No broker, finder or investment banker is entitled to
any brokerage, finder’s or other fee or commission in connection with the
transactions contemplated hereby based upon arrangements made by or on behalf of
the Buyer.

Section 4.6    Buyer’s Investigation and Reliance.
(a)    Other than for the representations and warranties of the Seller expressly
set forth in ARTICLE III and the representations and warranties of the Seller or
any of its Affiliates expressly set forth in any Ancillary Agreement, the Buyer
and its Affiliates are not relying in any respect on, and the Seller and its
Affiliates shall have no Liability to the Buyer and its Affiliates with respect
to, any representation, warranty, statement, document, prediction or other piece
of information, written or oral, express or implied, made or provided by the
Seller or any of its Affiliates, or any Representative of any of the foregoing
(including any management presentation, any discussions regarding due diligence,
any projections or other forecasts as to future performance, and any materials
included in any “electronic data room”) in entering into this Agreement or the
Ancillary Agreements or in consummating any of the transactions contemplated
hereby or thereby, and the Buyer, on behalf of itself and its Affiliates, agrees
that it will not bring any claim for indemnification or any Action in respect of
any such representation, warranty, statement, document, prediction or other
piece of information.
(b)    The Buyer acknowledges that, should the Closing occur, the Buyer will
acquire the Transferred Assets on an “as is” and “where is” basis, and that the
Seller and its Affiliates and its and their Representatives have made no
representations or warranties with respect to the merchantability or fitness for
any particular purpose of any of the Transferred Assets.


20

--------------------------------------------------------------------------------





(c)    As of the date hereof, the Buyer has no reason to believe that any of the
representations or warranties made by the Seller in ARTICLE III are untrue or
inaccurate in any respect.
(d)    The Buyer, its Affiliates and its and their Representatives have been
provided with reasonable access to the Business and the Seller’s
Representatives, properties, assets, offices, facilities, books and records
relevant to the Business and the Transferred Assets, and reasonable access to
all other information that the Buyer and its Affiliates have requested in
connection with its and their investigation of the Business, the Transferred
Assets, and the transactions provided for in this Agreement. The Buyer is a
sophisticated party and has made its own independent investigation, review and
analysis regarding the Business, which investigation, review and analysis was
conducted by the Buyer together with expert advisors, including legal counsel
that it has engaged for such purpose.
(e)    Without limiting the generality of any of the foregoing, the Buyer
understands and acknowledges that the Seller is not transferring the core
systems, software, and hardware used by the Seller and the Seller Subsidiaries,
nor are certain employees who operate such systems, software, and hardware
transferring to the Buyer.
(f)    Nothing in this Section 4.6 is intended to modify or limit in any respect
any of the representations or warranties of the Seller contained in ARTICLE III
or, in the case of subsection (e), the scope of the Transferred Assets.

Section 4.7    Exclusivity of Representations and Warranties. None of the Buyer
nor any of its Affiliates, nor any Representative of any of the foregoing, is
making any representation or warranty of any kind or nature whatsoever, written
or oral, express or implied, in connection with this Agreement, the Ancillary
Agreements or the transactions provided for in this Agreement or any Ancillary
Agreement, except as expressly set forth in this ARTICLE IV, any certificate
delivered pursuant to Section 8.1(a)(iii) or any Ancillary Agreement, and such
Persons hereby expressly disclaim any such other representations or warranties.

ARTICLE V
COVENANTS

Section 5.1    Conduct of Business Prior to the Closing. Except as otherwise
contemplated by this Agreement or as set forth in Section 5.1 of the Disclosure
Schedules, between the date of this Agreement and the Closing Date, unless the
Buyer shall otherwise provide its prior written consent, the Business shall be
conducted only in the ordinary course of business in all material respects
and/or in accordance with the Transition Strategy, and the Seller shall, and
shall cause each of the Seller Subsidiaries to, use its commercially reasonable
efforts to preserve in all material respects the present commercial
relationships with key Persons with whom the Seller or any Seller Subsidiary
deals in connection with the conduct of the Business in the ordinary course
and/or as provided for in the Transition Strategy, subject to actions taken in
preparation for the Closing, including the pursuit of applicable third party
consents. Without limiting the generality of the foregoing, except as otherwise
contemplated by this Agreement or as set forth in Section 5.1 of the Disclosure
Schedules, between the date of this Agreement and the Closing Date, without the
prior written consent of the Buyer, the Seller shall not, and shall cause each
of the Seller Subsidiaries not to, in connection with the Business:
(a)    sell, transfer, encumber or otherwise dispose of any Transferred Assets
or any interest therein;
(b)    sell, lease (as lessor), license (as licensor), or otherwise subject to
any Encumbrance (other than Permitted Encumbrances) any Transferred Asset;
(c)    (A) (i) enter into any Contract and/or (ii) amend, modify, extend or
renew existing Contracts, in each case, that would be a Material Contract if
entered into prior to the date hereof, other than any such Contracts entered
into, amended, modified, extended or renewed in the ordinary course of business
or in a manner consistent with the Transition Strategy or (B) enter into any
Contract with a customer of the Business that has rights or obligations
affecting both the Business, on the one hand, and other businesses of the Seller
or any of the Seller Subsidiaries, on the other hand;


21

--------------------------------------------------------------------------------





(d)    grant or announce any increase in the salaries, bonuses or other
compensation payable to or benefits provided to any Business Employee proposed
to be hired by the Buyer, other than (i) as required by Law, (ii) as required by
any Seller Employee Plans, programs or Contracts existing on the date hereof as
set forth on Section 3.9(b) of the Disclosure Schedules, (iii) for bonuses paid
in the ordinary course of business or for periodic salary increases in the
ordinary course of business or (iv) otherwise in the ordinary course of
business; provided, that Seller shall provide Buyer with reasonably prompt
notice (which notice shall be prior to the Closing) of any change in any
Business Employee’s Base Compensation, Work Location and Other Employment Terms
prior to the Closing; or
(e)    formally announce an intention to, or enter into any Contract to, do any
of the foregoing.

Section 5.2    Collection of Accounts Receivable; Payment of Accounts Payable.
Without limiting the generality of the provisions of Section 5.1, prior to the
Closing, Seller and each of the Seller Subsidiaries shall:


(a)     collect accounts receivable of the Business in the ordinary course of
business, consistent with Seller’s and its Subsidiaries’ past practice with
respect to the Transferred Contracts; and
(b)    pay accounts payable of the Business in the ordinary course of business,
consistent with Seller’s and its Subsidiaries’ past practice.

Section 5.3    Covenants Regarding Information.
(a)    From the date hereof until the Closing Date, upon reasonable notice, the
Seller shall, and shall cause each of the Seller Subsidiaries to, afford the
Buyer and its Representatives reasonable access to the bookings, billings, and
collections information of the Seller and each of the Seller Subsidiaries to the
extent exclusively relating to the Business; provided, however, that any such
access or furnishing of information shall be conducted at the Buyer’s expense,
during normal business hours, under the supervision of the personnel of the
Seller or the applicable Seller Subsidiary and in such a manner as not
unreasonably to interfere with the normal operations of the Seller or the
applicable Seller Subsidiary and the Business. Notwithstanding anything to the
contrary in this Agreement, the Seller shall not be required to disclose, or
cause any of the Seller Subsidiaries to disclose, any information to the Buyer
or its Representatives if the Seller determines, in its good faith discretion,
that (i) such disclosure would jeopardize any attorney-client or other legal
privilege, (ii) such disclosure would contravene any applicable Laws, fiduciary
duty or binding agreement entered into prior to the date hereof, (iii) such
information is pertinent to any litigation in which the Seller or any of its
Affiliates, on the one hand, and the Buyer or any of its Affiliates, on the
other hand, are engaged, (iv) such information should not be disclosed due to
its competitively sensitive nature, or (v) such information relates to any
Return filed by the Seller or any Affiliate thereof or any of their respective
predecessor entities.
(b)    In order to facilitate the resolution of any claims made against or
incurred by the Seller or any Seller Subsidiary in relation to the Business, for
a period of seven years after the Closing or, if shorter, the applicable period
specified in the Buyer’s document retention policy, the Buyer shall (i) retain
the books and records relating to the Business relating to periods prior to the
Closing and (ii) afford the Representatives of the Seller reasonable access
(including the right to make, at the Seller’s expense, photocopies), during
normal business hours, to such books and records.
(c)    In order to facilitate the resolution of any claims made against or
incurred by the Buyer in relation to the Business, for a period of seven years
after the Closing or, if shorter, the applicable period specified in the
Seller’s or the applicable Seller Subsidiary’s document retention policy, the
Seller shall, and shall cause each of the Seller Subsidiaries to, (i) retain the
books and records relating to the Business relating to periods prior to the
Closing which shall not otherwise have been delivered to the Buyer and (ii) upon
reasonable notice, afford the Representatives of the Buyer reasonable access
(including the right to make, at the Buyer’s expense, photocopies), during
normal business hours, to such books and records to the extent exclusively
relating to the Business.

Section 5.4    [Reserved].


22

--------------------------------------------------------------------------------






Section 5.5     Notification of Certain Matters. Until the Closing, each party
hereto shall promptly notify the other party in writing of any fact, change,
condition, circumstance or occurrence or nonoccurrence of any event of which it
is aware that will or is reasonably likely to result in any of the conditions
set forth in ARTICLE VIII becoming incapable of being satisfied.

Section 5.6    Non-Disclosure. With the exception of disclosure permitted
pursuant to Section 5.11, each of the parties shall hold, and shall cause its
Representatives to hold, in confidence all documents and information furnished
to it by or on behalf of the other party in connection with the transactions
provided for in this Agreement pursuant to the terms of the (i) Mutual
Non-Disclosure Agreement dated June 27, 2018, as amended by that certain
Amendment to Mutual Non-Disclosure Agreement made as of September 24, 2018, (ii)
Exclusivity Agreement dated as of September 14, 2018, and (iii) Clean Team
Confidentiality Agreement, dated as of August 9, 2018, as applicable, between
the Buyer and the Seller (as amended and in effect from time to time, the
“Non-Disclosure Agreements”), which shall continue in full force and effect
until the Closing Date, at which time the Non-Disclosure Agreements and the
obligations of the parties under this Section 5.6 shall terminate; provided,
however, that after the Closing Date, the Non-Disclosure Agreements shall
terminate only in respect of that portion of the Information and Highly
Confidential Information (as defined in the respective Non-Disclosure Agreement)
to the extent exclusively relating to the Business. If for any reason this
Agreement is terminated prior to the Closing Date, the Non-Disclosure Agreements
shall nonetheless continue in full force and effect in accordance with their
respective terms. Additionally, Buyer hereby acknowledges and agrees that, until
a customer becomes a Consented Customer (as defined in the Transition Services
Agreement), Buyer shall use the Business Records and any other documentation
relating to such customer solely for purposes of assignment and migration of the
relevant Transferred Contract, and Buyer shall not disclose any such Business
Records or other documentation to any third party except as necessary for such
assignment and migration purposes.

Section 5.7    Consents and Filings; Further Assurances.
(a)    Each of the parties shall use all commercially reasonable efforts to
take, or cause to be taken, all appropriate action to do, or cause to be done,
all things necessary, proper or advisable under applicable Law or otherwise to
consummate and make effective the transactions contemplated by this Agreement
and the Ancillary Agreements as promptly as practicable, including to obtain all
Consents as may be necessary or advisable for the consummation of the
transactions contemplated by this Agreement and the Ancillary Agreements, in
each case, subject to the provisions set forth in Section 2.5.
(b)    Without limiting the generality of the parties’ undertakings pursuant to
Section 5.7(a), each party will use commercially reasonable efforts to file, as
promptly as practicable after the date of this Agreement, all notices, reports
and other documents required to be filed by such party with any Governmental
Authority with respect to the Asset Sale and the other transactions contemplated
by this Agreement, and to submit promptly any additional information requested
by any such Governmental Authority. Without limiting the generality of the
foregoing, promptly after the date of this Agreement, and no later than ten
Business Days following the date hereof, the parties shall cause to be prepared
and filed the notifications required under HSR in connection with the Asset
Sale, which shall specifically request early termination of the waiting period
prescribed by HSR (and Buyer and Seller shall each use their commercially
reasonable efforts to seek and obtain such early termination). Buyer shall be
responsible for all filing fees in connection with such notification. Buyer and
Seller shall respond as promptly as practicable to (i) any inquiries or requests
received from the Federal Trade Commission, U.S. State Department or the
Department of Justice for additional information or documentation and (ii) any
inquiries or requests received from any state attorney general or other
Governmental Authority in connection with national security, antitrust or
related matters. Each of the Seller and the Buyer, to the extent it has
knowledge of such facts, shall (A) give the other party prompt notice of the
commencement of any Action by or before any Governmental Authority with respect
to the Asset Sale or any of the other transactions contemplated by this
Agreement; (B) keep the other party informed as to the status of any such
Action; and (C) promptly inform the other party of any communication to or from
the Federal Trade Commission, the Department of Justice or any other
Governmental Authority regarding the Asset Sale. Each of the Seller and the
Buyer will consult and reasonably cooperate with one another, and will consider
in good faith the views of one another, in connection with any analysis,
appearance, presentation, memorandum, brief, argument, opinion or proposal made
or submitted by either of them in connection


23

--------------------------------------------------------------------------------





with any Action under or relating to national security matters, HSR or any other
foreign, federal or state antitrust, anticompetition or fair trade Law with
respect to the Asset Sale and the other transactions contemplated by this
Agreement. In addition, except as may be prohibited by any Governmental
Authority or by any applicable Law, in connection with any Action under or
relating to HSR or any other foreign, federal or state antitrust,
anticompetition or fair trade Law or any other similar Action relating to the
Asset Sale to which either the Seller or the Buyer is a party, each of the
Seller and the Buyer will permit authorized Representatives of the other to be
present at each meeting or conference in connection with any such Action that is
attended by a member of any Governmental Authority, and to have access to and be
consulted in connection with any document, opinion or proposal made or submitted
to any Governmental Authority in connection with any such Action.
Notwithstanding the foregoing, either party may, as it deems advisable and
necessary, reasonably designate any competitively sensitive material provided to
the other party under this Section 5.7(b) as “outside counsel only.” Such
materials and the information contained therein shall be given only to the
outside counsel of the recipient party, and the recipient party shall cause such
outside counsel not to disclose such materials or information to any employees,
officers, directors or other Representatives of the recipient party, unless
express written permission is obtained in advance from the source of the
materials.
(c)    Notwithstanding anything to the contrary herein, if any order is made by
any Governmental Authority or any Action is threatened or instituted challenging
any of the transactions contemplated by this Agreement as violative of any
antitrust Law, Buyer shall, and shall cause its Affiliates to, take any and all
such commercially reasonable action as may be required (i) by the applicable
Governmental Authority (including the Antitrust Division of the United States
Department of Justice or the Federal Trade Commission) in order to resolve such
objections as such Governmental Authority may have to such transactions under
such antitrust Law or (ii) by any domestic or foreign court or similar tribunal,
in any suit brought by any Governmental Authority challenging the transactions
contemplated by this Agreement as violative of any antitrust Law, in order to
avoid the entry of, or to effect the dissolution of, any injunction, temporary
restraining order or other order or decision that has the effect of materially
delaying or preventing the consummation of the transactions contemplated by this
Agreement; provided, however, that such commercially reasonable efforts shall
not include any obligation to defend through litigation any claim asserted in
court by any Person in order to avoid entry of, or to have vacated or
terminated, any decree, order or judgment (whether temporary, preliminary or
permanent) that would prevent the Closing by the Termination Date.
(d)    Without limiting the foregoing, each of the parties shall promptly notify
the other party of any communication it or any of its Affiliates receives from
any Governmental Authority relating to the matters that are the subject of this
Agreement and permit the other party to review in advance any proposed
communication by such party to any Governmental Authority. Neither party to this
Agreement shall agree to participate in any meeting with any Governmental
Authority in respect of any filings, investigation or other inquiry unless it
consults with the other party in advance and, to the extent permitted by such
Governmental Authority, gives the other party the opportunity to attend and
participate at such meeting. Subject to the Non-Disclosure Agreements, the
parties shall coordinate and cooperate fully with each other in exchanging such
information and providing such assistance as the other party may reasonably
request in connection with the foregoing. Subject to the Non-Disclosure
Agreements, the parties shall provide each other with copies of all
correspondence, filings or communications between them or any of their
Representatives, on the one hand, and any Governmental Authority or members of
its staff, on the other hand, with respect to this Agreement and the
transactions provided for in this Agreement.
(e)    Notwithstanding anything in this Agreement to the contrary, no party
shall be required in connection with obtaining a Consent under any Transferred
Contract of any third Person that is not a Governmental Authority to agree to
the payment of any consideration (monetary or otherwise) to, or the concession
or provision of any right to, or the amendment or modification in any manner
adverse to the Seller or the Buyer or any of their respective Affiliates of such
Transferred Contract with, any such third Person. Notwithstanding anything in
this Agreement to the contrary, in no event will Buyer be obligated to propose
or agree to accept any undertaking or condition, to enter into any consent
decree, to make any divestiture, to accept any operational restriction, or take
any other action that, in the reasonable judgment of Buyer, could reasonably be
expect to limit the right of Buyer to own or operate all or any portion of its
businesses or assets or the Transferred Assets.


24

--------------------------------------------------------------------------------






Section 5.8    Use of Trademarks. The Seller is not conveying ownership rights
or granting the Buyer or any Affiliate of the Buyer a license to use any of the
Trademarks or domain names of the Seller or any of its Affiliates (including the
following Trademarks and any variations or derivations thereof: “VeriSign”,
“Verisign”, “VeriSign Security Services”, “Verisign Security Services,” “Powered
by Verisign,” or “Powered by VeriSign,” or any Trademark or domain name
incorporating the name “VeriSign” or “Verisign”). In the event the Buyer or any
Affiliate of the Buyer violates any of Seller’s trademark rights, the Seller may
proceed against it in law or in equity for such damages or other relief as a
court may deem appropriate. The Buyer acknowledges that such violation may cause
the Seller and its Affiliates irreparable harm which may not be adequately
compensated for by money damages. The Buyer therefore agrees that in the event
of any actual or threatened violation of Seller’s trademark rights, the Seller
shall be entitled, in addition to other remedies that it may have, to a
temporary restraining order and to preliminary and final injunctive relief
against the Buyer or such Affiliate of the Buyer to prevent any violations of
such rights.

Section 5.9    Wrong Pockets. After the Closing: (a) if the Seller or any of its
Affiliates receives or otherwise discovers it is in possession of any asset that
is a Transferred Asset, the Seller promptly shall remit, or shall cause to be
remitted, such asset to the Buyer and (b) if the Buyer or any of its Affiliates
receives or otherwise discovers that it is in possession of any asset that is an
Excluded Asset, the Buyer promptly shall remit, or shall cause to be remitted,
such asset to the Seller.

Section 5.10    Bulk Transfer Laws. The Buyer hereby waives compliance by the
Seller with the provisions of any so-called “bulk transfer” or “bulk sales” laws
of any jurisdiction in connection with the sale of the Transferred Assets to the
Buyer.

Section 5.11    Public Announcements. From and after the date hereof, neither
party shall issue any press release or make any public statement with respect to
this Agreement or the transactions provided for in this Agreement without first
obtaining the other party’s written approval, except that no such approval shall
be necessary to the extent disclosure is required by applicable Law or any
listing agreement of any party hereto; provided that prior to issuing any press
release regarding this Agreement or the transactions contemplated hereby, it
shall (to the extent reasonably practicable and permitted by applicable Law)
provide the other party with prior notice and an opportunity to comment on any
such press release (and consider in good faith such comments), other than any
press release issued by Seller following the initial earnings press release
following the date hereof and after the Closing Date that does not materially
deviate from Seller’s initial earnings press release (provided that, with
respect to respect to such initial earnings press release, Seller shall only be
obligated to provide Buyer with prior notice of and an opportunity to comment on
(and consider in good faith such comments to) the portion of such press release
relating to the transactions provided for in this Agreement).

Section 5.12    Communications with Customers and Suppliers. Prior to the
Closing, the parties shall reasonably cooperate with each other in coordinating
their communications with any customer, supplier or other contractual
counterparty of the Business in relation to the transactions provided for in
this Agreement and by the Ancillary Agreements. Prior to the Closing, without
the prior written consent of the Seller, the Buyer shall not, and shall cause
its Affiliates and its and their Representatives not to, contact or otherwise
engage in any communications with any customer, supplier or other contractual
counterparty of the Business.

Section 5.13    Corporate Insurance. The Buyer acknowledges that the policies
and insurance coverage maintained on behalf of the Business are part of the
corporate insurance program maintained directly or indirectly by the Seller
(such policies, the “Corporate Policies”), and, after the Closing, such coverage
will not be available to the Business or the Buyer or any Buyer Subsidiary. In
furtherance of the foregoing, after the Closing, the Buyer shall not, and shall
cause its Affiliates not to, bring any claim for recovery under any of the
Corporate Policies, even if such Person may be so entitled in accordance with
the terms of such Corporate Policies.

Section 5.14    Further Assurances. Subject to Section 2.5, each party shall do
and perform, or cause to be done and performed, all such further acts and
things, and shall execute and deliver all such other agreements, certificates,
instruments and documents, as the other party may reasonably request in order to
carry out the intent and accomplish the purposes of this Agreement and the
consummation of the transactions contemplated hereby.


25

--------------------------------------------------------------------------------






Section 5.15    Non-Competition.
(a)    For a period of thirty-six (36) months following the Closing Date (such
period, the “Restrictive Period”), the Seller hereby covenants and agrees that
the Seller shall not, and shall cause its Subsidiaries (together with Seller,
“Seller Restricted Entities”) to not, engage in any Restricted Business (as
defined below) in the United States or any non-U.S. jurisdiction where Seller
Restricted Entities engaged in any Restricted Business during the twelve (12)
month period prior to the Closing.
(b)    For the avoidance of doubt and notwithstanding anything to the contrary
in Section 5.15(a) or otherwise, nothing prevents a Seller Restricted Entity
from performing activities that are not restricted by Section 5.15(a) or that
are otherwise set forth below:


(i)    operating any new or existing business of any Seller Restricted Entity
(other than a Restricted Business in a jurisdiction restricted by Section
5.15(a));
(ii)    utilizing, developing, testing, incorporating, licensing or otherwise
providing services (including the services of a Restricted Business): (a) to
domain name system (“DNS”) participants, including the Internet Corporation for
Assigned Names and Numbers (“ICANN”), root server operators, recursive name
server operators, registries, registrars, registrants, second level domain name
operators, and resellers (the “Registry Services Business”); and (b) or
otherwise carrying out any activity as a result of: (A) the adoption of any
“Consensus Policy,” “Temporary Policy,” or “Specification,” or other unilateral
requirement, by ICANN, or (B) any requirement of any Governmental Authority,
including the United States Department of Commerce;
(iii)    engaging in a Restricted Business in any location solely for a Seller
Restricted Entity’s internal operations;
(iv)    utilizing, licensing, developing, testing, incorporating or otherwise
providing public recursive DNS services or Seller’s recursive service known as
“Recursive DNS Basic Service”, in each case, as offered by Seller as of the
Closing Date or in the future;
(v)    purchasing or otherwise acquiring by merger, purchase of assets, stock or
controlling interest or otherwise any Person or business the acquisition of
which would otherwise cause non-compliance with Section 5.15(a) (such acquired
Person or business, the “Acquired Entity”), and continue the operations of such
Person or business following such acquisition, so long as:
(A)    the applicable Seller Restricted Entity divests or enters into an
agreement to divest (subject only to the satisfaction of customary closing
conditions), within 12 months after such acquisition, the portion (if any) of
such Acquired Entity that would otherwise cause non-compliance with Section
5.15(a) (or the Restrictive Period would otherwise end within such 12 month
period);
(B)    the activities of such Acquired Entity that would cause non-compliance
with Section 5.15(a) constitute a De Minimis Business (as defined below); or
(vi)    engaging in any business restricted in Section 5.15(a) that is carried
on by any Person that acquires any equity securities or assets of the Seller or
any Seller Subsidiaries after the date of this Agreement, provided, however,
that such Person was not an Affiliate of a Seller Restricted Entity as of
immediately prior to the Closing Date;
(vii)    acquiring, owning or managing (through a mutual fund, employee benefit
plan, trust not for the benefit of any Seller Restricted Entity or similar
investment pool or vehicle) any class of securities of any Person regardless of
whether such Person engages in a Restricted Business;


26

--------------------------------------------------------------------------------





(viii)    with respect to any Person engaged in a Restricted Business prohibited
under Section 5.15(a), holding or making investments with a non-controlling
interest in any such Person, whether through ownership of voting securities or
by contract; or
(ix)    taking any action necessary to comply with orders or requests from law
enforcement or Governmental Authorities.
(c)    For the avoidance of doubt, nothing in Section 5.15(a) shall restrict
Seller or its Affiliates from performing services (i) for any customer of the
Business as of the Closing Date through the time such customer consents to the
assignment of its Contract to the Buyer and migrates to Buyer’s technology
platform or (ii) pursuant to the Transition Services Agreement.
(d)    If any Subsidiary of the Seller ceases to be a Subsidiary of the Seller,
the restrictions set forth in Section 5.15(a) shall thereafter no longer apply
to such Subsidiary.
(e)    Each of the Seller and the Buyer acknowledges that (i) the Seller and the
Seller Subsidiaries have expended, and following the Closing, the Buyer and its
Affiliates will continue to expend, substantial amounts of time, money and
effort to develop business strategies, employee and customer relationships and
goodwill of the Business; (ii) the restrictions contained in this Section 5.15
(and Section 5.16) are reasonable and necessary to protect the legitimate
interests of the Seller and the Buyer; (iii) the restrictions contained in this
Section 5.15 (and Section 5.16) are reasonable with respect to duration,
geographic area and scope; and (iv) any breach by the Seller or any Seller
Restricted Entity or the Buyer or any Buyer Restricted Entity (any of the
foregoing, as used in this clause (iv), a “Breaching Entity”) of any of the
restrictions contained in this Section 5.15 (and Section 5.16) may result in
irreparable harm and damages that may not be adequately compensated by a
monetary award, and further that such potential harm outweighs the potential
harm to any such Breaching Entity of the enforcement of the restrictions
contained in this Section 5.15 (or Section 5.16), and accordingly, each of the
Seller (in the event the Breaching Entity is the Buyer or a Buyer Restricted
Entity) and the Buyer (in the event the Breaching Entity is the Seller or a
Seller Restricted Entity) will be entitled to seek injunctive or other equitable
relief to prevent or redress any such breach.
(f)    For purposes of this Section 5.15 (and, as applicable, Section 5.16), the
following terms shall have the following meanings:
“De Minimis Business” means, with respect to any Acquired Entity, any business
unit, division or product line the annual revenues of which (A) account for less
than 20% of the annual gross revenues of such Acquired Entity, measured using
the last full fiscal year of such Acquired Entity and (B) are less than
$10,000,000.
“Restricted Business” means any business offering that: (a) provides a
fee-based, standalone DDoS Protection Service; fee-based, standalone Managed DNS
Service; fee-based, standalone Recursive DNS Service (other than Seller’s Public
Recursive DNS Service or Recursive DNS Basic Service); or fee-based, standalone
DNS Firewall Service and that, in each case, is substantially similar to the
services offered pursuant to the Transferred Contracts during the twelve (12)
month period immediately prior to the Closing (collectively, for the purposes of
this Section 5.15, the “Services”); or (b) is comprised solely of two or more of
the Services.

Section 5.16    Non-Solicitation.
(a)    As an inducement for the Seller to enter into this Agreement and to
consummate the Asset Sale, for a period of twelve (12) months following the
Closing Date, the Seller shall not, and shall cause Seller Subsidiaries not to,
on its or their own behalf or in coordination with or on behalf of others, and
in any form or manner whatsoever, solicit, recruit or hire any Transferred
Employee or any employee of Buyer or any of its Subsidiaries who became known to
Seller or with whom Seller interfaced in connection with the Asset Sale;
provided, however, that the foregoing shall not prohibit (A) a general
solicitation to the public of general advertising or similar methods of
solicitation by search firms not specifically directed at such employees, or (B)
any Seller Restricted Entity from


27

--------------------------------------------------------------------------------





soliciting or recruiting or subsequently hiring any such employee who was
solicited or recruited six or more months following the cessation of employment
of such employee by the Buyer or any of its Affiliates.
(b)    As an inducement for the Seller to enter into this Agreement and to
consummate the Asset Sale, for a period of twelve (12) months following the
Closing Date, the Buyer shall not, and shall cause each of its Subsidiaries (the
Buyer and its Subsidiaries collectively, the “Buyer Restricted Entities”) not
to, on its or their own behalf or in coordination with or on behalf of others,
and in any form or manner whatsoever, solicit, recruit or hire any employee of
Seller or a Seller Subsidiary who became known to Buyer or with whom Buyer
interfaced in connection with the Asset Sale (other than any Business Employee
who does not become a Transferred Employee); provided, however, that the
foregoing shall not prohibit (A) a general solicitation to the public of general
advertising or similar methods of solicitation by search firms not specifically
directed at any such employees, or (B) any Buyer Restricted Entity from
soliciting or recruiting or subsequently hiring any such employee six or more
months following the termination of employment of such employee by the Seller or
any of its Affiliates.
(c)    If any Subsidiary of the Seller or Buyer ceases to be a Subsidiary of the
Seller or Buyer, as applicable, the restrictions set forth in this Section 5.16
shall thereafter no longer apply to such Subsidiary.

ARTICLE VI
EMPLOYEE MATTERS

Section 6.1    Offers and Terms of Employment.  
(a)    The Seller shall terminate, effective as of the Closing Date, the
employment of each of the Business Employees listed in Section 6.1(a)(i) of the
Disclosure Schedules (each such Business Employee, a “U.S. Offeree”), but shall
not terminate the employment of the Business Employees listed in Section
6.1(a)(ii) of the Disclosure Schedules (each such Business Employee, a “U.K.
Employee”) (the transfer of such U.K. Employees being instead subject to the
provisions of Section 6.7); provided, however, that Seller shall not terminate
the employment of Inactive Business Employees until such Inactive Business
Employee presents themselves to Buyer for active employment (or it is determined
that such Inactive Business Employee will not return to active employment within
six (6) months of the Closing Date or such earlier date with respect to which
any reemployment rights they may have cease). No later than three days prior to,
and effective as of, the commencement of business on the Closing Date, the Buyer
shall, or shall cause a Buyer Subsidiary to, offer employment to each U.S.
Offeree, such employment to be deemed to commence as of 12:01 AM, Eastern Time,
on the Closing Date; provided, however, offers of employment to Inactive
Business Employees shall be contingent on each such Inactive Business Employee
presenting himself/herself to Buyer for active employment within six months of
the Closing (or such later date with respect to which the Inactive Business
Employee has reemployment rights under applicable law) and the effective date of
Inactive Business Employees’ employment with Buyer shall be the date such
Inactive Business Employee commences active employment with Buyer. Each such
offer of employment shall be in writing and a copy of the form thereof shall be
provided to the Seller for the Seller’s reasonable review and comment at least
five Business Days prior to the date it is distributed to the applicable U.S.
Offeree. Each U.S. Offeree who accepts his or her offer of employment and
commences employment with Buyer shall be referred to herein as a “Transferred
U.S. Employee”. A U.S. Offeree who performs work at his or her then applicable
place of employment in the Business on the first Business Day immediately
following the Closing Date shall be deemed for all purposes of this Agreement to
have accepted the offer of employment and to be a Transferred U.S. Employee for
all purposes of this Agreement. The Buyer shall provide written notice to the
Seller not later than two Business Days following receipt of any acceptance or
declination of employment by any U.S. Offeree.
(b)    The Buyer shall cause each offer of employment pursuant to Section 6.1(a)
to provide for (x) an annual salary or hourly wage rate, as applicable (such
U.S. Offeree’s “Base Compensation”), that is substantially comparable to such
U.S. Offeree’s Base Compensation immediately prior to the Closing Date and (y) a
work location (a “Work Location”) not more than 20 miles from the U.S. Offeree’s
Work Location immediately prior to the Closing Date. The Buyer shall cause each
offer of employment pursuant to Section 6.1(a) to provide for (i) annual bonus
and cash incentive compensation opportunities (but not equity or equity-linked
incentives) and (ii) employee benefits (excluding equity based arrangements)
(items (i) and (ii) collectively, the “Other


28

--------------------------------------------------------------------------------





Employment Terms”) that are substantially comparable, in the aggregate, to the
Other Employment Terms of the U.S. Offeree immediately prior to the Closing
Date.
(c)    During the one-year period immediately following the Closing Date or any
longer period required by applicable Law (such period, the “Coverage Period”),
the Buyer shall, and shall cause each Buyer Subsidiary that employs a
Transferred U.S. Employee to, continue to provide each Transferred U.S. Employee
with such Base Compensation, Work Location and Other Employment Terms that are
no less favorable to such Transferred U.S. Employee than those required to be
initially provided to such Transferred U.S. Employee by the Buyer or the
applicable Buyer Subsidiary pursuant to this Section 6.1.
(d)    With respect to any Transferred U.S. Employee who, during the Coverage
Period, (i) is terminated without cause or (ii) elects to terminate his or her
employment with the Buyer or a Buyer Subsidiary within thirty days after the
Buyer or such Buyer Subsidiary notifies such Transferred U.S. Employee of the
Buyer’s or such Buyer Subsidiary’s intent to (A) reduce such Transferred U.S.
Employee’s Base Compensation or (B) assign such Transferred U.S. Employee to a
Work Location more than 20 miles from the Transferred U.S. Employee’s Work
Location immediately prior to the Closing Date, the Buyer shall provide, or
shall cause the applicable Buyer Subsidiary to provide, severance benefits in an
amount equal to no less than the severance benefits such Transferred U.S.
Employee would be entitled to receive under the Buyer’s or such Buyer
Subsidiary’s severance policies in effect at the time of the Transferred U.S.
Employee’s termination of employment with the Buyer or such Buyer Subsidiary.
(e)    If any Transferred U.S. Employee requires a visa, work permit or
employment pass or other approval for his or her employment to commence with the
Buyer or any Buyer Subsidiary following the Closing Date, the Buyer shall, or
shall cause the applicable Buyer Subsidiary to, promptly file any and all
necessary applications or documents and shall take, or cause the applicable
Buyer Subsidiary to take, all actions (and bear, or cause the applicable Buyer
Subsidiary to bear, any related fees and costs) needed to secure the necessary
visa, permit, pass or other approval in advance of the Closing Date, and the
Seller shall provide such assistance as reasonably requested by the Buyer in
connection therewith.

Section 6.2    Allocation of Liabilities.
(a)    Effective from and after the Closing, the Buyer shall, or shall cause one
or more of the Buyer Subsidiaries to, be solely responsible for all employment
and employee benefits-related Liabilities solely to the extent that such
Liabilities arise on or after the Closing Date and that relate to the employment
of any Transferred U.S. Employee by Buyer or any Buyer Subsidiary, and neither
the Seller nor any Seller Subsidiary shall have any Liability with respect to
any such Transferred U.S. Employee (or any dependent or beneficiary of such
Transferred U.S. Employee) that relates to such Transferred U.S. Employee’s
employment with the Buyer or any Buyer Subsidiary.
(b)    From and after the Closing, the Seller shall be, or shall cause one or
more of the Seller Subsidiaries to be, solely responsible for any and all
Liabilities arising in connection with any actual or threatened claim by any
Transferred U.S. Employee that his or her employment in connection with the
Business or otherwise with the Seller or any Seller Subsidiary was, as of the
Closing Date (or, with respect to Inactive Business Employees, such later date
such Inactive Business Employees terminate employment from Seller or any Seller
Subsidiary), actually or constructively terminated as a direct or indirect
result of or otherwise in connection with the consummation of the transactions
contemplated by this Agreement, provided that Buyer shall be solely responsible
for any Liabilities arising in connection with (i) the failure of Buyer or an
Affiliate thereof to comply with applicable Law or Buyer’s obligations, in
connection with the providing of offers or hiring of Business Employees as
required under this Article VI; (ii) the revocation of an offer of employment to
a Business Employee by Buyer or an Affiliate thereof prior to Closing; or (iii)
the termination of employment of a Transferred U.S. Employee by Buyer or an
Affiliate thereof following the Closing.
(c)    The Buyer agrees that it shall be solely responsible for satisfying the
continuation coverage requirements of Section 4980B of the Code for all
Transferred U.S. Employees (and their spouses and dependents) who are “M&A
qualified beneficiaries”, as such term is defined in Treasury Regulation
54.4980B-9.


29

--------------------------------------------------------------------------------





(d)    Except with respect to any Liabilities that automatically transfer to the
Buyer or any Buyer Subsidiary pursuant to applicable Law, or as otherwise
provided in this ARTICLE VI, effective from and after the Closing Date, the
Seller and the Seller Subsidiaries shall remain responsible for any and all
employment and employee benefits-related Liabilities of the Seller, any Seller
Subsidiary or any Seller Employee Plan incurred or arising out of a period
ending on or prior to the Closing Date in respect of any current or former
Business Employee (or any dependent or beneficiary of such Business Employee),
including any accrued commissions.
(e)    Buyer shall pay, or cause to be paid, on behalf of Seller, retention
bonuses to certain of the Transferred Employees within thirty (30) days of the
start date of the applicable Transferred Employee’s employment with Buyer or
Buyer’s Subsidiary, as applicable, in the amounts set forth in Schedule 6.2(e)
(any payments due thereunder, the “Retention Bonuses”), less any required
employee withholding (the “Withholding Amount”). The payment of the Retention
Bonuses shall require any Transferred Employee who terminates his or her
employment with Buyer (other than for a position elimination) within twelve (12)
months of Closing to repay the full amount of his or her retention bonus to
Buyer, and Buyer will remit any such repaid funds to Seller within ten (10)
Business Days to an account designated in writing by Seller. As and when such
Retention Bonuses are paid to the relevant Transferred Employees, Buyer will
provide written notice thereof to Seller setting forth (i) the Retention Bonus
amounts paid to the relevant Transferred Employees, inclusive of the Withholding
Amount, and (ii) the employer portion of any payroll, social security,
unemployment or similar employer-side Tax imposed on such amounts (collectively,
the “Aggregate Bonus Amount”), together with any information reasonably
necessary for Seller to confirm such amounts. Within five (5) Business Days
following delivery of such notice, Seller shall pay to Buyer, by wire transfer
of immediately available funds to an account designated in writing by Buyer, the
Aggregate Bonus Amount, with any disputes as to the Aggregate Bonus Amount to be
addressed pursuant to the dispute resolution provisions of this Agreement.

Section 6.3    Participation in Buyer Employee Plans.
(a)    Effective as of the Closing Date, except as otherwise provided in this
ARTICLE VI, each Transferred U.S. Employee shall cease to participate in any
Seller Employee Plan (other than as a former employee of the Seller or any
Seller Subsidiary to the extent, if any, permitted by the terms of such Seller
Employee Plan). Effective from and after the Closing, the Buyer shall, or shall
cause one or more of the Buyer Subsidiaries to, establish or have in effect
Buyer Employee Plans for the benefit of the Transferred U.S. Employees (and
their dependents and beneficiaries) in accordance with the requirements of this
ARTICLE VI and the Transferred U.S. Employees’ respective offers of employment
or continuations of employment, as applicable.
(b)    From and after the Closing Date and to the extent permitted by the terms
of the applicable Buyer Employee Plans, the Buyer shall, or shall cause one or
more of the Buyer Subsidiaries to, recognize the service of each of the
Transferred U.S. Employees prior to the Closing Date with the Seller or any
applicable Seller Subsidiary and any of their respective predecessors as service
with the Buyer or the applicable Buyer Subsidiary for eligible and vesting
purposes (other than vesting of future equity awards) and for purposes of
determining future vacation and paid time off accruals and severance amounts
under the Buyer Employee Plans to the extent such service was recognized under
the Seller Employee Plans immediately prior to the Closing Date, except to the
extent the recognition of such service would result in the duplication of
benefits for the same period of service. Buyer shall use commercially reasonable
efforts to cause each Transferred U.S. Employee to be immediately eligible to
participate, without any waiting time, in any and all Buyer Employee Plans (to
the extent such Transferred U.S. Employee participated under a similar Seller
Employee Plan immediately prior to the Closing Date). With respect to any Buyer
Employee Plan that is a medical, dental or other health plan, the Buyer shall,
or shall cause one or more of the Buyer Subsidiaries to, use commercially
reasonable efforts to (a) waive or cause to be waived any pre-existing condition
exclusions and requirements that would result in a lack of coverage of any
pre-existing condition of a Transferred U.S. Employee (or any dependent thereof)
that would have been covered under the Seller Employee Plan in which such
Transferred U.S. Employee (or eligible and enrolled dependent thereof) was a
participant immediately prior to the Closing Date, and credit or cause to be
credited any time accrued against applicable waiting periods relating to such
pre-existing condition, (b) ensure that any medical, dental or other health
expenses incurred by a Transferred U.S. Employee (or family member thereof) in
the calendar year that includes the Closing Date are recognized for purposes of
calculating any deductible, co-payment, out-of-pocket maximum, benefit
limitations


30

--------------------------------------------------------------------------------





or similar provisions for such calendar year under the Buyer Employee Plans and
(c) waive any health eligibility, actively-at-work or medical examination
requirements under the Buyer Employee Plans (to the same extent such
requirements were otherwise met or waived under the similar Seller Employee Plan
immediately prior to the Closing Date).
(c)    As soon as reasonably practicable following the Closing, Seller shall pay
and settle all accrued and unused vacation of the Transferred U.S. Employees as
of the Closing Date in accordance with the books and records of Seller, in
accordance with applicable Law and the terms of the relevant Seller Employee
Plan, but regardless of whether accrued and unused vacation is normally paid out
upon termination of employment by Seller.
(d)    Seller shall take such actions as are necessary to fully vest each
Transferred U.S. Employee in such Transferred U.S. Employee’s accounts under
Seller’s tax-qualified 401(k) plan and shall allow such Transferred U.S.
Employee to rollover such Transferred U.S. Employee’s account balance (excluding
notes associated with plan loans). The Buyer agrees to cause its tax-qualified
defined contribution plan for U.S. employees to allow each Transferred U.S.
Employee who has one or more account balances in the Seller’s tax-qualified
401(k) plan to make a “direct rollover” of such account balances from the
Seller’s defined contribution plan if such Transferred U.S. Employee elects to
make such a rollover.

Section 6.4    WARN Act Compliance. The Buyer agrees to provide any required
notice under the Worker Adjustment and Retraining Notification Act, as amended
(the “WARN Act”), and any similar Law, including any state or local Law
substantially similar to the WARN Act, and to otherwise comply with the WARN Act
and any such other similar Law with respect to any “plant closing” or “mass
layoff” (as defined in the WARN Act) or group termination or similar event
affecting Transferred U.S. Employees (including as a result of the consummation
of the transactions contemplated by this Agreement) and occurring from and after
the Closing. The Seller shall comply with the WARN Act or any similar Law with
respect to any “plant closing” or “mass layoff” (as defined in the WARN Act) or
group termination or similar event affecting Business Employees and occurring
prior to the Closing. During the 90-day period immediately following the
Closing, the Buyer agrees not to take, and to cause each of the Buyer
Subsidiaries not to take, any action that would, individually or in the
aggregate, cause the termination of any Business Employee that occurs on or
before the Closing Date to constitute a “plant closing” or “mass layoff” or
group termination under the WARN Act or any similar Law, or create any Liability
or penalty to the Seller or any Seller Subsidiary for any employment
terminations under applicable Law. On the Closing Date, the Seller shall notify
the Buyer of any “employment loss” (as that term is defined in the WARN Act) of
any Business Employees in the 90-day period prior to the Closing.

Section 6.5    No Amendments or Third-Party Beneficiaries.
(a)    Nothing contained in this Agreement shall (i) constitute or be deemed to
be an amendment to any Buyer Employee Plan or Seller Employee Plan or (ii)
require the Buyer to amend, modify, affect, or terminate any Buyer Employee Plan
(other than as may be required to reflect the obligations of the Buyer set forth
in Section 6.3).
(b)    The provisions of this Section 6.5 are for the sole benefit of the
parties to this Agreement and nothing herein, express or implied, is intended or
shall be construed to confer upon or give to any Person (including for the
avoidance of doubt any Business Employee), other than the parties hereto and
their respective permitted successors and assigns, any legal or equitable or
other rights or remedies (with respect to the matters provided for in this
Section 6.5) under or by reason of any provision of this Agreement.

Section 6.6    Tax Filing and Payment Obligations. The Buyer and the Seller
hereby agree to use the “alternate procedure” described in Section 5 of IRS
Revenue Procedure 2004-53, 2004-2 C.B. 320, with respect to the Seller’s Tax
filing and payment obligations relating to the Business and the Transferred U.S.
Employees.

Section 6.7    U.K. Employees.
(a)    The parties intend and acknowledge that the transactions provided for in
this Agreement will constitute a transfer to which the Transfer of Undertakings
(Protection of Employees) Regulations (“TUPE”) apply, and agree that, as a
consequence, the respective employment contracts made between the Seller and
each


31

--------------------------------------------------------------------------------





U.K. Employee shall have effect from and after the Closing Date as if originally
made between the Buyer and each such U.K. Employee.
(b)    From the date hereof to the Closing Date, the Buyer and the Seller shall
comply with its obligations under Regulation 13 of TUPE in respect of the U.K.
Employees.
(c)    From and after the Closing, the Buyer shall save, defend, indemnify and
hold harmless the Seller and the Seller Subsidiaries from and against any
losses, damages, Liabilities, deficiencies, claims, interest, awards, judgments,
penalties, costs and expenses (collectively, “Losses”) to the extent arising out
of or resulting from:
(i)    any failure by the Buyer to comply with its obligations under Regulation
13 of TUPE, or any award of compensation under Regulation 15 of TUPE, excluding,
in each case, any such failure in respect of, or any such award that relates to,
any Excluded U.K. Employee;
(ii)    any claim or demand by any U.K. Employee (whether in contract, tort,
under statute, pursuant to European law or otherwise) from any act, fault or
omission of the Buyer occurring before, on, or after the Closing Date; or
(iii)    any claim (including any individual employee entitlement under or
consequent on such a claim) by any trade union or other body or Person
representing the U.K. Employees arising from or connected with any failure by
the Buyer to comply with any legal obligation to such trade union, body or
Person that relates to the U.K. Employees (and excluding any such claim that
relates to any Excluded U.K. Employee).
(d)    From and after the Closing, Seller shall indemnify and hold harmless
Buyer and its Subsidiaries from and against any Losses to the extent arising out
of or resulting from any failure by the Seller or any Seller Subsidiary to
comply with its obligations under TUPE in relation to a failure to inform and
consult prior to the Closing, including any award of compensation under
Regulation 15 of TUPE, expect where such failure is directly caused by the Buyer
or any of its Subsidiaries (including any failure by the Buyer to comply with
Regulation 13(4) of TUPE).
(e)    If any contract of employment of an Excluded U.K. Employee is deemed or
alleged to have effect as if originally made between the Buyer or an Affiliate
thereof and such person, or any liability regarding the employment of an
Excluded U.K. Employee is deemed or alleged to have transferred to the Buyer or
an Affiliate thereof as a result of the provisions of TUPE and this Agreement:
(i)    the Buyer shall, within 5 Business Days of becoming aware of the
application or alleged application of TUPE to any such contract or liability
notify Seller in writing that such employment contract is deemed or alleged to
have effect as if originally made between such Excluded U.K. Employee and
the Buyer or an Affiliate thereof;
(ii)    subject to compliance with Section 6.7(e)(i), the Buyer may terminate
any relevant Excluded U.K. Employee’s employment within 5 Business Days of
notifying Seller under Section 6.7(e)(i); and
(iii)    Seller shall save, defend indemnify and hold harmless Buyer and its
Subsidiaries from and against any Losses to the extent arising out of or
resulting from the termination in relation to such contractual notice period as
is required to terminate the employment of such Excluded U.K. Employee and, in
relation to any such Excluded U.K. Employee whose employment is terminated in
accordance with Section 6.7(e)(ii), any Losses arising out of or resulting from
such Excluded U.K. Employee’s employment prior to and from Closing until the
termination date (or, if shorter, until the period of 12 weeks from Closing) in
accordance with Section 6.7(a)(ii). The Buyer shall (X) use reasonable endeavors
to minimize any Losses in respect of which Buyer is indemnified pursuant to this
Section 6.7(e)(iii); (Y) comply with all reasonable instructions from Seller
with a view to minimizing any Losses in respect of which Buyer is indemnified
pursuant to this Section 6.7(e)(iii); and (Z) promptly provide Seller with all
information reasonably and lawfully requested in order to enable Seller to give
instructions as envisaged by Section 6.7(e)(iii), and the Buyer shall not be
indemnified pursuant to this Section 6.7(e)(iii) in respect of any Losses to the
extent that (but only to the extent that) any Losses are directly caused by any
failure of the Buyer to comply with the obligations set forth in (X), (Y) or
(Z).


32

--------------------------------------------------------------------------------





(f)    In the event that TUPE is deemed not to apply to the transactions
contemplated hereby, the parties agree that the provisions of this ARTICLE VI
shall apply to the U.K. Employees as if such U.K. Employees were U.S. Offerees
(except to the extent such provisions could not be applied due to differences in
applicable Law). For purposes of this Agreement, the term “Transferred
Employees” means, collectively, (i) the Transferred U.S. Employees and (ii) the
U.K. Employees who are employed by the Buyer or a Buyer Subsidiary after the
Closing, whether by operation of TUPE or pursuant to the terms of this Section
6.7(e)(i).

ARTICLE VII
TAX MATTERS

Section 7.1    Transfer Taxes. The Buyer and the Seller shall each be
responsible for and pay for, fifty percent (50%) of any and all Transfer Taxes
imposed in connection with, this Agreement and each of the Ancillary Agreements
and the transactions contemplated hereby and thereby. In the event that any such
Transfer Taxes are required under applicable Law to be collected, remitted or
paid by the Seller or any of the Seller Subsidiaries or any agent thereof, on
the one hand, or Buyer, on the other hand, the other party shall pay fifty
percent (50%) of such Transfer Taxes to the responsible party, as applicable, at
the Closing or thereafter, as applicable, as requested by the responsible party.
Notwithstanding the foregoing, all payments due to the Sellers shall be made
without any deduction or withholding on account of any Taxes, except as required
by a change in applicable Law after the date hereof, in which case the Buyer
shall deduct such required amounts and remit them to the appropriate taxing
authority, and such withheld amounts shall be treated as paid to Sellers for all
purposes under this Agreement; provided that, at least twenty (20) Business Days
prior to making any such deduction or withholding, Buyer shall notify the
Sellers in writing of the amount and basis of such deduction and withholding and
shall cooperate in good faith with the Sellers to use reasonable efforts
identified by the Sellers to eliminate or mitigate any such requirement to
deduct or withhold to the extent permitted by applicable Law. The Seller shall
prepare and timely file all Returns required to be filed in respect of any and
all Transfer Taxes, provided that the Buyer shall prepare any such Returns that
are the primary responsibility of the Buyer under applicable Law. The
preparation of any such Returns shall be subject to the other party’s approval,
which approval shall not be unreasonably withheld, conditioned or delayed.

Section 7.2    Tax Characterization of Adjustments. The Seller and the Buyer
agree to treat, and cause their respective Affiliates to treat, for Tax purposes
any indemnification payment made pursuant to this Agreement or any of the
Ancillary Agreements as an adjustment to the Purchase Price, unless otherwise
required by a change in Law occurring after the date hereof, a closing agreement
with an applicable Governmental Authority or a final non-appealable judgment of
a court of competent jurisdiction.

Section 7.3    Certain Apportionments. The Seller, or a relevant Seller
Subsidiary, as applicable, is and shall remain solely responsible for and pay
for all Taxes arising from or relating to the Transferred Assets and the
Business for all periods ending on or prior to the Closing Date. The Buyer, or a
relevant Buyer Subsidiary, as applicable, shall be solely responsible for and
pay for all Taxes arising from or relating to the Transferred Assets and the
Business for all periods ending after the Closing Date. For purposes of
determining the Liability of the Seller and the Seller Subsidiaries and the
Buyer and the Buyer Subsidiaries for Taxes with respect to the Transferred
Assets or the Business, the amount of any Taxes based on or measured by income
or receipts of the Business for the portion of the Straddle Period up to and
through the Closing Date shall be determined based on an interim closing of the
books as though the Taxable period of the Seller, or a relevant Seller
Subsidiary, as applicable, ended on the Closing Date. The amount of other Taxes
of the Business for the portion of the Straddle Period up to and through the
Closing Date shall be deemed to be the amount of such Tax for the entire
Straddle Period multiplied by a fraction, the numerator of which is the number
of days in the Straddle Period ending on and including the Closing Date and the
denominator of which is the number of days in such Straddle Period.

ARTICLE VIII
CONDITIONS TO CLOSING

Section 8.1    Conditions to Obligations of the Seller. The obligation of the
Seller to consummate the transactions contemplated by this Agreement shall be
subject to the fulfillment, at or prior to the Closing, of each of the following
conditions, any of which may, to the extent permitted by applicable Law, be
waived in writing by the Seller in its sole discretion:


33

--------------------------------------------------------------------------------





(a)    Representations, Warranties and Covenants.
(i)    The representations and warranties of the Buyer contained in ARTICLE IV
shall be true and correct as of the date hereof and as of the Closing Date as
though made on the Closing Date (except to the extent such representations and
warranties expressly relate to an earlier date, in which case as of such earlier
date), except where the failure to be so true and correct (without giving effect
to any limitation or qualification as to “materiality” (including the word
“material”) or “Material Adverse Effect” set forth therein) would not,
individually or in the aggregate, reasonably be expected to have a Buyer
Material Adverse Effect.
(ii)    The Buyer shall have performed in all material respects all obligations
and agreements and complied in all material respects with all covenants and
conditions required by this Agreement to be performed or complied with by it
prior to or at the Closing.
(iii)    The Seller shall have received from the Buyer a certificate, dated as
of the Closing Date, certifying as to the matters set forth in the preceding
clauses (i) and (ii), signed by a duly authorized officer of the Buyer.
(b)    No Injunctions or Restraints. No Governmental Authority shall have
enacted, issued, promulgated, enforced or entered any Law (whether temporary,
preliminary or permanent) that is then in effect and that enjoins, restrains,
makes illegal or otherwise prohibits the consummation of the transactions
contemplated by this Agreement, and the waiting period applicable to the
consummation of the Asset Sale under HSR shall have expired or been terminated.

Section 8.2    Conditions to Obligations of the Buyer. The obligation of the
Buyer to consummate the transactions contemplated by this Agreement shall be
subject to the fulfillment, at or prior to the Closing, of each of the following
conditions, any of which may, to the extent permitted by applicable Law, be
waived in writing by the Buyer in its sole discretion:
(a)    Representations, Warranties and Covenants.
(i)    (A) The representations and warranties of the Seller contained in Section
3.1, Section 3.2, Section 3.3(a)(i) and Section 3.15 (collectively, the
“Fundamental Representations”) shall be, except for any de minimis inaccuracies,
true and correct as of the date hereof and as of the Closing Date as though made
on the Closing Date (except to the extent such Fundamental Representations
expressly relate to an earlier date, in which case as of such earlier date), and
(B) each of the other representations and warranties of the Seller contained in
ARTICLE III shall be true and correct as of the date hereof and as of the
Closing Date as though made on the Closing Date (except to the extent such
representations and warranties expressly relate to an earlier date, in which
case as of such earlier date), except, in the case of this clause (B), where the
failure to be so true and correct (without giving effect to any limitation or
qualification as to “materiality” (including the word “material”) or “Material
Adverse Effect” set forth therein) would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
(ii)    The Seller shall have performed in all material respects all obligations
and agreements and complied in all material respects with all covenants and
conditions required by this Agreement to be performed or complied with by it
prior to or at the Closing.
(iii)    The Buyer shall have received from the Seller a certificate, dated as
of the Closing Date, certifying as to the matters set forth in the preceding
clauses (i) and (ii), signed by a duly authorized officer of the Seller.
(b)    No Injunctions or Restraints. No Governmental Authority shall have
enacted, issued, promulgated, enforced or entered any Law (whether temporary,
preliminary or permanent) that is then in effect and that enjoins, restrains,
makes illegal or otherwise prohibits the consummation of the transactions
contemplated by this Agreement, and the waiting period applicable to the
consummation of the Asset Sale under HSR shall have expired or been terminated.
(c)    No Material Adverse Effect. Since the date of this Agreement, there shall
not have occurred any Material Adverse Effect.


34

--------------------------------------------------------------------------------






Section 8.3    Frustration of Closing Conditions. No party may rely on the
failure of any condition set forth in this ARTICLE VIII to be satisfied if such
failure was caused by such party’s failure to use efforts to cause the Closing
to occur as required by Section 5.7.

ARTICLE IX
INDEMNIFICATION

Section 9.1    Survival of Representations, Warranties, Covenants and
Agreements.
(a)    The representations and warranties of the Seller and the Buyer contained
in ARTICLE III and ARTICLE IV, respectively, shall survive the Closing for a
period of twelve (12) months after the Closing Date; provided, however, that the
Fundamental Representations shall survive the Closing for a period of seven (7)
years after the Closing Date and the representations and warranties of Seller
set forth in Section 3.13 (Taxes) shall survive until the expiration of the
statute of limitations (excluding any extensions thereof) applicable to subject
matter of such representations and warranties.
(b)    All covenants and agreements contained in this Agreement that by their
terms contemplate actions or performance following the Closing shall survive
until fully performed or, if a time period is specified in a covenant or
agreement, through such specified time period, and all other covenants and
agreements contained in this Agreement shall not survive the Closing, provided
that, in either such case, the ability to make claims for any breach thereof
shall terminate one hundred eighty (180) days thereafter.
(c)    The survival periods set forth in Section 9.1(a) and Section 9.1(b) are
in lieu of, and the parties expressly waive, any otherwise applicable statute of
limitations, whether arising at law or in equity.

Section 9.2    Indemnification by the Seller. From and after the Closing, the
Seller shall save, defend, indemnify and hold harmless the Buyer and its
Affiliates, and their respective officers, directors, employees and agents
(collectively, the “Buyer Indemnified Parties”) from and against any Losses to
the extent arising out of or resulting from:
(a)    any breach of any representation or warranty made by the Seller contained
in ARTICLE III or in any certificate delivered pursuant to Section 8.2(a)(iii);
(b)    any breach of any covenant or agreement of the Seller contained this
Agreement; or
(c)    any Excluded Liability.

Section 9.3    Indemnification by the Buyer. From and after the Closing, the
Buyer shall save, defend, indemnify and hold harmless the Seller and its
Affiliates, and their respective officers, directors, employees and agents
(collectively, the “Seller Indemnified Parties”) from and against any Losses to
the extent arising out of or resulting from:
(a)    any breach of any representation or warranty made by the Buyer contained
in ARTICLE IV or in any certificate delivered pursuant to Section 8.1(a)(iii);
(b)    any breach of any covenant or agreement of the Buyer contained in this
Agreement; or
(c)    any Assumed Liability; or
(d)    Buyer’s ownership or operation of or provision of services relating to
the Transferred Assets after the Closing, except to the extent caused by the
breach by Seller or any Seller Subsidiary of this Agreement or the Transition
Services Agreement.

Section 9.4    Procedures.
(a)    In order for a Buyer Indemnified Party or a Seller Indemnified Party (an
“Indemnified Party”) to be entitled to any indemnification provided for under
this Agreement as a result of a Loss or a claim or demand made by any Person
against the Indemnified Party (a “Third Party Claim”), such Indemnified Party
shall deliver notice thereof to the party against whom indemnity is sought (the
“Indemnifying Party”) promptly after receipt by such Indemnified Party of
written notice of the Third Party Claim, describing in reasonable detail (i) the
facts giving rise to any claim for indemnification hereunder, (ii) the amount or
method of computation of the amount


35

--------------------------------------------------------------------------------





of such claim, (iii) each individual item of Loss included in the amount so
stated, to the extent known, (iv) the date such item was paid or properly
accrued, and (v) the nature of the breach of representation, warranty, covenant
or agreement with respect to which such Indemnified Party claims to be entitled
to indemnification hereunder (all of the foregoing, the “Claim Information”),
and shall provide any other information with respect thereto as the Indemnifying
Party may reasonably request. The failure to provide such notice, however, shall
not release the Indemnifying Party from any of its obligations under this
ARTICLE IX except to the extent that the Indemnifying Party is prejudiced by
such failure.
(b)    The Indemnifying Party shall have the right, upon written notice to the
Indemnified Party within 30 days of receipt of notice from the Indemnified Party
of the commencement of a Third Party Claim, to assume the defense thereof at the
expense of the Indemnifying Party with counsel selected by the Indemnifying
Party and reasonably satisfactory to the Indemnified Party. If the Indemnifying
Party fails to assume the defense of any such Third Party Claim within such
30-day period, the Indemnified Party may assume control of the defense of the
Third Party Claim. The party that does not undertake the defense of the relevant
Third Party Claim shall have the right to employ separate counsel and to
participate in the defense thereof at its own expense, and the party undertaking
the defense of the relevant Third Party Claim shall keep the other party
reasonably informed of the progress of such defense. If the Indemnifying Party
assumes the defense of any Third Party Claim, the Indemnified Party shall
cooperate with the Indemnifying Party in such defense and make available to the
Indemnifying Party all witnesses, pertinent records, materials and information
in the Indemnified Party’s possession or under the Indemnified Party’s control
relating thereto as is reasonably required by the Indemnifying Party. If the
Indemnifying Party assumes the defense of any Third Party Claim, the Indemnified
Party shall agree to any settlement, compromise or discharge of such Third Party
Claim that the Indemnifying Party may recommend if (i) the sole relief provided
for is monetary damages that will be paid entirely by the Indemnifying Party and
(ii) the settlement, compromise or discharge does not involve a finding or
admission of wrongdoing or any violation of Law by the Indemnified Party.
Whether or not the Indemnifying Party assumes the defense of a Third Party
Claim, the Indemnified Party shall not admit any Liability with respect to, or
settle, compromise or discharge, or offer to settle, compromise or discharge,
such Third Party Claim without the Indemnifying Party’s prior written consent,
which consent may not be unreasonably withheld, conditioned or delayed.
Notwithstanding anything to the contrary in this Section 9.4(b), the
Indemnifying Party shall not have the right to assume the defense of any Third
Party Claim (and the Indemnified Party shall be entitled to re-assume the
defense of any Third Party Claim the defense of which was previously assumed by
the Indemnifying Party) if (A) the Third Party Claim would reasonably be
expected to result in an injunction or equitable relief against the Indemnified
Party that would, in either case, have a material effect on the operation of the
business of such Indemnified Party (which, in the case of the Buyer Indemnified
Parties, shall mean a material effect on the operation of the Business), (B) it
involves criminal or quasi-criminal allegations, (C) upon petition by the
Indemnified Party, the relevant court or arbitrator rules that the Indemnifying
Party failed or is failing to vigorously defend such Third Party Claim, or (D)
if the amount of Losses reasonably expected to result from such Third Party
Claim that are in excess of the Cap would exceed the amount of Losses reasonably
expected to result from such Third Party Claim that are below the Cap.
(c)    In the event any Indemnified Party should have a claim against any
Indemnifying Party hereunder that does not involve a Third Party Claim being
asserted against or sought to be collected from such Indemnified Party, the
Indemnified Party shall deliver notice of such claim containing the Claim
Information promptly to the Indemnifying Party, and shall provide any other
information with respect thereto as the Indemnifying Party may reasonably
request. The failure to provide such notice, however, shall not release the
Indemnifying Party from any of its obligations under this ARTICLE IX except to
the extent that the Indemnifying Party is prejudiced by such failure. The
Indemnified Party shall reasonably cooperate and assist the Indemnifying Party
in determining the validity of any claim for indemnity by the Indemnified Party
and in otherwise resolving such matters. Such assistance and cooperation shall
include providing reasonable access to and copies of information, records and
documents relating to such matters, furnishing employees to assist in the
investigation, defense and resolution of such matters and providing legal and
business assistance with respect to such matters. For the avoidance of doubt,
the Indemnified Party shall not be entitled to commence any Action against the
Indemnifying Party for indemnification pursuant to this Section 9.4(c) unless
the notice and procedural provisions set forth herein shall have been satisfied
prior thereto.


36

--------------------------------------------------------------------------------






Section 9.5    Limits on Indemnification
(a)    Notwithstanding anything to the contrary contained in this Agreement:
(i)    the Seller shall not be liable to any Buyer Indemnified Party for any
claim for indemnification pursuant to Section 9.2(a) unless and until the
aggregate amount of indemnifiable Losses that may be recovered from the Seller
equals or exceeds $750,000 (the “Deductible”), in which case the Seller shall be
liable only for the Losses in excess of the Deductible; provided, however, that
no Loss resulting from any single claim (or series of related claims arising out
of the same facts, events or circumstances) may be claimed by any Buyer
Indemnified Party or shall be reimbursable by the Seller or shall be included in
calculating the aggregate Losses for purposes of this clause (i) unless the Loss
resulting from such single claim (or series of related claims arising out of the
same facts, events or circumstances) exceeds $25,000 (the “Minimum Loss
Amount”); provided, further, however, that neither the Deductible nor the
Minimum Loss Amount shall apply to any Losses with respect to any Fundamental
Representations or the representations and warranties of Seller set forth in
Section 3.13 (Taxes);
(ii)    the maximum aggregate amount of indemnifiable Losses that may be
recovered from the Seller by Buyer Indemnified Parties pursuant to Section
9.2(a) shall not exceed an amount equal to (x) $5,000,000 plus (y) ten percent
(10%) of the Post-Closing Payment (the “Cap”); provided, however, that the Cap
shall not apply to any Losses with respect to any Fundamental Representations or
the representations and warranties of Seller set forth in Section 3.13 (Taxes);
provided, further, that, upon the finalization of the Post-Closing Payment in
accordance with Section 2.9 and the parties have determined the final amount of
the Cap, the Cap will be deemed to have been such amount as of the Closing Date
and any Buyer Indemnified Party shall be entitled to recover Losses for claims,
whether such claims arose prior to or after the finalization of the Post-Closing
Payment and the Cap, from the Seller up to, but not exceeding, the Cap, subject
to the limitations set forth in this Section 9.5;
(iii)    the maximum aggregate amount of Losses that may be recovered from the
Seller by Buyer Indemnified Parties pursuant to Section 9.2 or otherwise shall
not exceed the Purchase Price; and
(iv)    no party hereto shall have any Liability under any provision of this
Agreement for any consequential, special, punitive, exemplary, or speculative
damages, except to the extent such damages (A) are recovered by third parties in
connection with Losses indemnified under this Agreement or (B) are Losses that
constitute lost profits, consequential damages or diminution in value damages
(“Specified Losses”) that were the direct, probable, and reasonably foreseeable
consequence of the relevant breach and were not occasioned by special
circumstances relating to the Indemnified Party; provided, however, that in no
case will any Specified Losses be deemed to result from a failure to achieve a
Customer Migration Event if a Post-Closing Payment (of any amount) becomes
payable pursuant to this Agreement.
(b)    The amount of any and all Losses under this ARTICLE IX shall be
determined net of any insurance, indemnity, reimbursement arrangement, contract,
or other recovery actually received or realized by the Indemnified Party or its
Affiliates in connection with the facts giving rise to the right of
indemnification, in each case net of costs of collection and the net present
value of any retro-premiums or premium increases resulting therefrom (each, an
“Alternative Recovery”). The Indemnified Party shall use commercially reasonable
efforts to seek recovery under all such Alternative Recoveries with respect to
any Loss to the same extent as such Indemnified Party would if such Loss were
not subject to indemnification hereunder. Each party hereby waives, to the
extent permitted under its applicable insurance policies, any subrogation rights
that its insurer may have with respect to any indemnifiable Losses. In the event
that the Indemnified Party receives or realizes the recovery of any amount
pursuant to an Alternative Recovery for which it has already been indemnified by
the Indemnifying Party hereunder, the Indemnified Party will promptly refund an
equal amount to the Indemnifying Party.
(c)    A party shall not recover under this Agreement and any Ancillary
Agreement for the same Loss.
(d)    Nothing in this Agreement shall modify any party’s common law obligation
in respect of mitigation of damages.
(e)    If any representation or warranty made by the Seller contained in this
Agreement is qualified by materiality, “Material Adverse Effect” or a derivative
thereof, such qualification will be ignored and


37

--------------------------------------------------------------------------------





deemed not included in such representation or warranty for purposes of
determining whether there has been a breach or inaccuracy of such representation
or warranty and for purposes of calculating the amount of Losses with respect to
any such breach or inaccuracy.

Section 9.6    Tax Matters All Tax refunds and Tax credits with respect to any
period ending on or prior to the Closing Date shall be for the account of the
Seller and, if such Tax refund or Tax credit is received by the Buyer, the Buyer
shall pay the amount of such refund or credit to the Seller within ten (10) days
of the receipt or realization thereof.
(b)    Anything in this ARTICLE IX to the contrary notwithstanding, to the
extent there is inconsistency between the provisions of this ARTICLE IX and the
provisions of ARTICLE VII, the rights and obligations of the parties with
respect to indemnification for Tax matters shall be governed by ARTICLE VII.

Section 9.7    U.K. Employee Matters. Anything in this ARTICLE IX to the
contrary notwithstanding, to the extent there is inconsistency between the
provisions of this ARTICLE IX and the provisions of Section 6.7, the rights and
obligations of the parties with respect to indemnification for U.K. Employee
matters shall be governed by Section 6.7.

Section 9.8    Exclusivity.
(a)    Effective as of the Closing, the sole and exclusive remedy of the Seller,
the Buyer and the other Seller Indemnified Parties and Buyer Indemnified Parties
with respect to any claims, whether direct claims or those arising out of Third
Party Claims, relating to or arising out of this Agreement or the transactions
contemplated hereby (other than fraud that cannot be waived as a matter of
Delaware law and claims for specific performance of the covenants and agreements
contained herein) shall be pursuant to the indemnification provisions set forth
in this ARTICLE IX. In furtherance of the foregoing, each of the Seller and the
Buyer, on behalf of itself and the other Seller Indemnified Parties and Buyer
Indemnified Parties (as applicable), hereby waives, from and after the Closing,
to the fullest extent permitted by Delaware law, all rights, claims and causes
of action (other than fraud that cannot be waived as a matter of Delaware law
and claims for specific performance of the covenants and agreements contained
herein), regardless of the Law or legal theory upon which such right, claim or
cause of action may be sought to be based, and regardless of whether at law or
in equity, in contract or in tort or otherwise, that it may have against any
other party arising under this Agreement or the transactions contemplated
hereby, except pursuant to the indemnification provisions set forth in this
ARTICLE IX. The provisions of this paragraph (a) shall not apply to any claims
relating to or arising out of the Ancillary Agreements or the transactions
contemplated thereby.
(b)    Right of Setoff. From and after the Closing, the Buyer, on behalf of
itself and its Affiliates, shall be entitled to set off and deduct from the
Post-Closing Payment any amounts payable by Seller or any of its Affiliates
under this Agreement or any other Ancillary Agreement to the extent such payment
obligation is pursuant to a final non-appealable judgment of a court of
competent jurisdiction or settlement, compromise or other agreement between the
parties with respect to such payment obligation (in each case, subject to the
limitations of liability set forth in this Agreement or the relevant Ancillary
Agreement, as applicable, to the extent such limitations are applicable).

Section 9.9    Termination of Indemnification. The obligation of an Indemnifying
Party to indemnify and hold harmless an Indemnified Party pursuant to Section
9.2 or Section 9.3 (as applicable) shall terminate when the applicable
representation or warranty or covenant terminates pursuant to Section 9.1;
provided, however, that if an Indemnified Party shall have, before the
expiration of the applicable survival period, made a claim in good faith
compliance with Section 9.4, the applicable Indemnifying Party’s obligation to
indemnify and hold harmless such Indemnified Party shall not terminate with
respect to such claim.

ARTICLE X
TERMINATION

Section 10.1    Termination. This Agreement may be terminated at any time prior
to the Closing:
(a)    by mutual written consent of the Buyer and the Seller;


38

--------------------------------------------------------------------------------





(b)    by the Seller, if the Seller is not in material breach of its obligations
under this Agreement and the Buyer breaches or fails to perform in any respect
any of its representations, warranties or covenants contained in this Agreement
and such breach or failure to perform (i) would give rise to the failure of a
condition set forth in Section 8.1, (ii) cannot be or has not been cured within
30 days following delivery of written notice of such breach or failure to
perform and (iii) has not been waived by the Seller;
(c)    by the Buyer, if the Buyer is not in material breach of its obligations
under this Agreement and the Seller breaches or fails to perform in any respect
any of its representations, warranties or covenants contained in this Agreement
and such breach or failure to perform (i) would give rise to the failure of a
condition set forth in Section 8.2, (ii) cannot be or has not been cured within
30 days following delivery of written notice of such breach or failure to
perform and (iii) has not been waived by the Buyer; or
(d)    by either the Seller or the Buyer if the Closing has not occurred by
March 31, 2019 (the “Termination Date”); provided, that the right to terminate
this Agreement under this Section 10.1(d) shall not be available if the failure
of the party so requesting termination to fulfill any obligation under this
Agreement shall have been the cause of the failure of the Closing to occur on or
prior to the Termination Date.
The party seeking to terminate this Agreement pursuant to this Section 10.1
(other than Section 10.1(a)) shall give prompt written notice of such
termination to the other party.

Section 10.2    Effect of Termination. In the event of termination of this
Agreement as provided in Section 10.1, this Agreement shall forthwith become
void and there shall be no Liability on the part of either party except (a) for
the provisions of each of Section 5.6, Section 5.11, this Section 10.2 and
ARTICLE XI and (b) that nothing herein shall relieve either party from Liability
for any willful and intentional breach of this Agreement or any agreement made
as of the date hereof or subsequent thereto pursuant to this Agreement.

ARTICLE XI
GENERAL PROVISIONS

Section 11.1    Fees and Expenses. Except as otherwise provided herein, all fees
and expenses incurred in connection with or related to this Agreement and the
Ancillary Agreements and the transactions contemplated hereby and thereby shall
be paid by the party incurring such fees or expenses, whether or not such
transactions are consummated. In the event of termination of this Agreement, the
obligation of each party to pay its own expenses will be subject to any rights
of such party arising from a breach of this Agreement by the other.
Notwithstanding the above, the Buyer will be solely responsible for all filing
fees in connection with any filings made in connection with HSR.

Section 11.2    Amendment and Modification. This Agreement may not be amended,
modified or supplemented in any manner, whether by course of conduct or
otherwise, except by an instrument in writing specifically designated as an
amendment hereto, signed on behalf of each party.

Section 11.3    Waiver; Extension. At any time prior to the Closing, the Seller,
on the one hand, and the Buyer, on the other hand, may (a) extend the time for
performance of any of the obligations or other acts of the other party contained
herein, (b) waive any inaccuracies in the representations and warranties of the
other party contained herein or in any document, certificate or writing
delivered by such party pursuant hereto, or (c) waive compliance by the other
party with any of the agreements or conditions contained herein. Any agreement
on the part of any party to any such extension or waiver shall be valid only if
set forth in a written agreement signed on behalf of such party. No failure or
delay of either party in exercising any right or remedy hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such right
or power, or any abandonment or discontinuance of steps to enforce such right or
power, or any course of conduct, preclude any other or further exercise thereof
or the exercise of any other right or power. Any agreement on the part of either
party to any such waiver shall be valid only if set forth in a written
instrument executed and delivered by a duly authorized officer on behalf of such
party.

Section 11.4    Notices. All notices and other communications hereunder shall be
in writing and shall be deemed duly given (a) on the date of delivery if
delivered personally, or if by facsimile, upon written confirmation of receipt
by facsimile, (b) on the first Business Day following the date of dispatch if
delivered utilizing a next-


39

--------------------------------------------------------------------------------





day service by a recognized next-day courier or (c) on the earlier of confirmed
receipt or the fifth Business Day following the date of mailing if delivered by
registered or certified mail, return receipt requested, postage prepaid. All
notices hereunder shall be delivered to the addresses set forth below, or
pursuant to such other instructions as may be designated in writing by the party
to receive such notice:
(i)    if to the Seller, to:
VeriSign, Inc.
12061 Bluemont Way
Reston, VA 20190
Attention: General Counsel
Telephone: (703) 948-3200
Facsimile: (703) 435-4921
with copies (which shall not constitute notice) to:

VeriSign, Inc.
12061 Bluemont Way
Reston, VA 20190
Attention: Kevin Ristau, Vice President and Associate General Counsel
Telephone: (703) 948-3200
Facsimile: (703) 435-4921
Electronic mail: kristau@verisign.com


Orrick Herrington & Sutcliffe LLP
1152 15th St., NW
Washington, D.C. 20005
Attention each of: Geoff Willard / David Ruff / Julianne English
Facsimile to each of: 202.339.8500 (Attn: G. Willard) and
212.506.5151 (Attn: D. Ruff and J. English)

(ii)    if to the Buyer, to:
Neustar, Inc.
21575 Ridgetop Circle
Sterling, VA 20166
Attn: Chief Financial Officer
Facsimile: (571) 434-3404
Electronic mail: Carolyn.ullerick@team.neustar


with a copy (which shall not constitute notice) to:

Golden Gate Private Equity, Inc.
One Embarcadero Center, 39th Floor
San Francisco, CA 94111
Attention: Rishi Chanda; Stephen Oetgen
Facsimile: (415) 983-2701


Neustar, Inc.
21575 Ridgetop Circle
Sterling, VA 20166
Attn: General Counsel
Facsimile: (571) 434-5725




40

--------------------------------------------------------------------------------





Nob Hill Law Group, P.C.
247 Michelle Lane
Alamo, CA, 94507



Section 11.5    Interpretation. When a reference is made in this Agreement to an
Article, Section, paragraph, clause or Exhibit, such reference shall be to an
Article, Section, paragraph, clause or Exhibit of this Agreement unless
otherwise indicated. The table of contents and headings contained in this
Agreement are for convenience of reference purposes only and shall not affect in
any way the meaning or interpretation of this Agreement. All words used in this
Agreement will be construed to be of such gender as the circumstances require,
and in the singular or plural as the circumstances require. Any capitalized
terms used in any Exhibit or Schedule but not otherwise defined therein shall
have the meaning as defined in this Agreement. The Disclosure Schedules and all
Exhibits annexed hereto or referred to herein are hereby incorporated in and
made a part of this Agreement as if set forth herein. The word “including” and
words of similar import when used in this Agreement shall mean “including,
without limitation”, unless otherwise specified. The words “hereof”, “hereto”,
“hereby”, “herein” and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. The term “or” is not exclusive. The word “extent”
in the phrase “to the extent” shall mean the degree to which a subject or other
thing extends, and such phrase shall not mean simply “if”. The words “will” and
“shall” shall be construed to have the same meaning and effect as the word
“must”. The words “asset” and “property” shall be deemed to have the same
meaning, and to refer to all assets and properties, whether real or personal,
tangible or intangible. Any agreement, instrument or Law defined or referred to
herein means such agreement, instrument or Law as from time to time amended,
modified or supplemented, unless otherwise specifically indicated. References to
any Law include references to any associated rules, regulations and official
guidance with respect thereto. References to a Person are also to its
predecessors, successors and assigns. Unless otherwise specifically indicated,
all references to “dollars” and “$” are references to United States dollars, the
lawful money of the United States of America. References to “days” mean calendar
days unless otherwise specified. References to times of the day are to the
Eastern Time zone unless otherwise specified. The parties have participated
jointly in the drafting and preparation of this Agreement ach party hereto has
been represented by counsel in connection with this Agreement and the
transactions contemplated hereby and, accordingly, any rule of Law or any legal
doctrine that would require interpretation of any claimed ambiguities in this
Agreement against the drafting party has no application and is expressly waived.

Section 11.6    Entire Agreement. This Agreement (including the Exhibits and
Schedules hereto), the Ancillary Agreements and the Non-Disclosure Agreements
constitute the entire agreement, and supersede all prior written agreements,
arrangements, communications and understandings and all prior and
contemporaneous oral agreements, arrangements, communications and understandings
between the parties with respect to the subject matter hereof and thereof.

Section 11.7    Parties in Interest. This Agreement is and will be binding upon
and inure solely to the benefit of each party hereto, and nothing in this
Agreement, express or implied, is intended to or shall confer upon any Person
other than the parties and their respective successors and permitted assigns any
legal or equitable right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement, except with respect to the provisions of ARTICLE IX,
which shall inure to the benefit of the Persons benefiting therefrom who are
intended to be third-party beneficiaries thereof.

Section 11.8    Governing Law. This Agreement and all disputes or controversies
arising out of or relating to this Agreement or the transactions contemplated
hereby shall be governed by, and construed in accordance with, the internal,
substantive laws of the State of Delaware, without regard to the laws of
Delaware or of any other jurisdiction that might be applied because of the
conflicts of laws principles of the State of Delaware or of any other
jurisdiction.

Section 11.9    Submission to Jurisdiction. Each of the parties irrevocably
agrees that any legal action or proceeding arising out of or relating to this
Agreement brought by any party or its successors or assigns against the other
party shall be brought and determined in the Court of Chancery of the State of
Delaware, provided, that if jurisdiction is not then available in the Court of
Chancery of the State of Delaware, then any such legal action


41

--------------------------------------------------------------------------------





or proceeding may be brought in any federal court located in the State of
Delaware or any other Delaware state court, and each of the parties hereby
irrevocably submits to the exclusive jurisdiction of the aforesaid courts for
itself and with respect to its property, generally and unconditionally, with
regard to any such action or proceeding arising out of or relating to this
Agreement and the transactions contemplated hereby. Each of the parties agrees
not to commence any action, suit or proceeding relating thereto except in the
courts described above in Delaware, other than actions in any court of competent
jurisdiction to enforce any judgment, decree or award rendered by any such court
in Delaware as described herein. Each of the parties further agrees that notice
as provided herein shall constitute sufficient service of process and the
parties further waive any argument that such service is insufficient. Each of
the parties hereby irrevocably and unconditionally waives, and agrees not to
assert, by way of motion or as a defense, counterclaim or otherwise, in any
action or proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby, (a) any claim that it is not personally
subject to the jurisdiction of the courts in Delaware as described herein for
any reason, (b) that it or its property is exempt or immune from jurisdiction of
any such court or from any legal process commenced in such courts (whether
through service of notice, attachment prior to judgment, attachment in aid of
execution of judgment, execution of judgment or otherwise) and (c) that (i) the
suit, action or proceeding in any such court is brought in an inconvenient
forum, (ii) the venue of such suit, action or proceeding is improper or
(iii) this Agreement, or the subject matter hereof, may not be enforced in or by
such courts.

Section 11.10    Disclosure Generally. Notwithstanding anything to the contrary
contained in the Disclosure Schedules or in this Agreement, the information and
disclosures contained in any section of the Disclosure Schedules shall be deemed
to be disclosed and incorporated by reference in any other section of the
Disclosure Schedules as though fully set forth in such other section to the
extent that the applicability of such information and disclosure is reasonably
apparent on its face. The fact that any item of information is disclosed in any
section of the Disclosure Schedules shall not be construed to mean that such
information is required to be disclosed by this Agreement. Such information and
the dollar thresholds set forth herein shall not be used as a basis for
interpreting the terms “material” or “Material Adverse Effect” or other similar
terms in this Agreement.

Section 11.11    Assignment; Successors. Neither this Agreement nor any of the
rights, interests or obligations under this Agreement may be assigned or
delegated, in whole or in part, by operation of law or otherwise, by either
party without the prior written consent of the other party, and any such
assignment without such prior written consent shall be null and void; provided,
that Buyer shall be permitted to assign, in whole or in part, its rights and
obligations under this Agreement to any Subsidiary or controlled Affiliate of
Buyer (it being understood and agreed, for the avoidance of doubt, that any such
Subsidiary or controlled Affiliate designated prior to the Closing by Buyer
shall be the initial and sole purchaser of the assets attributed to such
designee for all legal, Tax and other purposes, without any obligation for such
assets to be purchased by Buyer and then assigned or transferred to such
designated Subsidiary or controlled Affiliate) if such designated Subsidiary or
controlled Affiliate agrees in writing to be bound by this Agreement, and
provided that Buyer will remain primarily liable for its obligations under this
Agreement notwithstanding an assignment by it. Subject to the preceding
sentence, this Agreement will be binding upon, inure to the benefit of, and be
enforceable by, the parties and their respective successors and assigns.

Section 11.12    Enforcement. The parties agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached.
Accordingly, each of the parties shall be entitled to specific performance of
the terms hereof, including an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions of this
Agreement in the Court of Chancery of the State of Delaware, provided, that if
jurisdiction is not then available in the Court of Chancery of the State of
Delaware, then in any state or federal court located in the State of Delaware,
this being in addition to any other remedy to which such party is entitled at
law or in equity. Each of the parties hereby further waives (a) any defense in
any action for specific performance that a remedy at law would be adequate and
(b) any requirement under any law to post security as a prerequisite to
obtaining equitable relief.

Section 11.13    Severability. If any term or other provision of this Agreement
is held to be invalid, illegal or incapable of being enforced by any rule of
Law, or public policy, all other conditions and provisions of this


42

--------------------------------------------------------------------------------





Agreement shall nevertheless remain in full force and effect so long as either
(a) the economic or legal substance of the transactions contemplated hereby is
not affected in any manner materially adverse to any party, or (b) such party
waives its rights under this Section with respect thereto. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner to the end that the transactions contemplated
hereby are fulfilled to the extent possible.

Section 11.14    Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AGREEMENT
HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

Section 11.15    Counterparts. This Agreement may be executed and delivered in
two or more counterparts, all of which shall be considered one and the same
instrument and shall become effective when one or more counterparts have been
signed by each of the parties and delivered to the other party.

Section 11.16    Facsimile or .pdf Signature. This Agreement may be executed and
delivered by facsimile, .pdf or other electronic signature and a facsimile, .pdf
or other electronic signature and delivery shall constitute an original for all
purposes.

Section 11.17    Time of Essence. Time is of the essence with regard to all
dates and time periods set forth or referred to in this Agreement.
[Signature page follows]



IN WITNESS WHEREOF, the Seller and the Buyer have caused this ASSET PURCHASE
AGREEMENT to be executed as of the date first written above by their respective
officers thereunto duly authorized.
.


VERISIGN, INC
 
 
 
 
By:
/s/ Todd B. Strubbe
Name:
Todd B. Strubbe
Title:
Executive Vice President and COO
 
 
 
 
NEUSTAR, INC.
 
 
 
 
By:
/s/ Carolyn Ullerick
Name:
Carolyn Ullerick
Title:
CFO



43

--------------------------------------------------------------------------------









SIGNATURE PAGE TO ASSET PURCHASE AGREEMENT



--------------------------------------------------------------------------------


 


Exhibit A
Procedures for Determining Customer ACV




1.
Customer ACV shall include cross-sell and upsell recurring revenues from the
following specified products: Managed DNS, Recursive DNS, DNS Firewall, DDoS
On-Demand, DDoS Always-On and DDoS Web Application Firewall (collectively, “DDoS
and DNS Services”) derived from Active Customers, and (ii) any amount by which
Buyer’s or its Affiliates’ annual contract revenues from Active Customers common
to both Buyer (or its direct Affiliates) and Seller (or its direct Affiliates)
exceed Buyer’s (or its relevant Affiliate’s) annual contract revenues from such
common customers and products during the twelve months immediately preceding the
Closing.



2.
Customer ACV shall include upsell and cross-sell recurring revenues from the
following specified products: Web Performance Monitoring, Firewall, IP Geopoint
and Vulnerability and Penetration Testing (collectively, “Other Security
Services”) derived from Seller’s Active Customers.



3.
Other than with respect to DDoS and DNS Services, the calculation of Customer
ACV shall not include any upsell or cross sell revenues for any Buyer customer
as of the Closing Date for any other Buyer service.



4.
Recurring revenue shall be calculated in accordance with applicable FASB revenue
recognition policies and be exclusive of set-up fees, professional services,
consulting or similar one-time charges. For clarity, usage for Managed DNS
Services shall be included in the calculation of recurring revenue on the basis
of the average monthly usage fees for Active Customers (in the aggregate) during
the Customer Migration Period, multiplied by 12, and shall not be considered a
one-time charge.  



5.
Recurring revenue will not include any portion of revenue that is derived
directly from reselling a third party’s product or services.



 




1

--------------------------------------------------------------------------------






Exhibit C
Bill of Sale and Assignment and Assumption Agreement


(See attached)




2

--------------------------------------------------------------------------------






BILL OF SALE, ASSIGNMENT AND ASSUMPTION AGREEMENT
THIS BILL OF SALE, ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”) is
made and entered as of ________ ___, 2018, by and between Verisign, Inc., a
Delaware corporation (“Seller”), and Neustar, Inc., a Delaware corporation
(“Buyer”), pursuant to that certain Asset Purchase Agreement, dated as of
_________ ___, 2018, by and among Buyer and Seller (the “Asset Purchase
Agreement”). Capitalized terms not otherwise defined herein shall have the
meanings ascribed to them in the Asset Purchase Agreement.


WHEREAS, the Asset Purchase Agreement provides for the sale, assignment,
transfer, conveyance and delivery of the Transferred Assets to Buyer;
WHEREAS, the Asset Purchase Agreement provides for the assumption and,
thereafter, payment, discharge, performance and otherwise satisfaction when due
the Assumed Liabilities by Buyer; and
WHEREAS, all Transferred Assets shall be sold, assigned, transferred, conveyed
and delivered to Buyer and all Assumed Liabilities shall be assumed and,
thereafter, paid, discharged, performed and otherwise satisfied when due by
Buyer.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Seller and Buyer agree as follows:


1.    Bill of Sale. For good and valuable consideration, Seller, on behalf of
itself and the relevant Seller Subsidiaries, hereby sells, assigns, conveys,
transfers and delivers unto Buyer, its successors and assigns all of its right,
title and interest in and to all of the Transferred Assets, as the same exists
as of the date hereof, and Buyer hereby accepts the foregoing sale, assignment,
conveyance, transfer and delivery.


2.    Assignment and Assumption. Buyer hereby assumes and, thereafter, shall
pay, discharge, perform and otherwise satisfy when due the Assumed Liabilities.


3.    Further Assurances. Seller covenants and agrees that it will do or cause
to be done all such further acts, and shall execute and deliver, or cause to be
executed and delivered, all transfers, assignments and conveyances, evidences of
title, notices, powers of attorney and assurances reasonably necessary or
desirable to put Buyer, its successors and assigns, in actual possession and
operating control of the Transferred Assets, or as Buyer shall reasonably
require to better assure and confirm title of Buyer to the Transferred Assets.


4.    Asset Purchase Agreement. This Agreement is executed pursuant to, in
furtherance of and is subject to, the terms and conditions of the Asset Purchase
Agreement. This Agreement shall not replace, substitute, expand or extinguish
any obligation or provision of the Asset Purchase Agreement. In the event of any
irreconcilable conflict or inconsistency between the terms of the Asset Purchase
Agreement and the terms hereof, the terms of the Asset Purchase Agreement shall
control.


5.    Miscellaneous.


(a)        This Agreement, and all claims relating to or arising out of the
relationship of the parties hereto with respect to the subject matter hereof,
shall be governed by, construed under and interpreted in accordance with the
internal, substantive laws of the State of Delaware, without giving effect


3

--------------------------------------------------------------------------------





to the principles of conflict of laws thereof or of any other jurisdiction that
would require the application of any other law.
(b)        This Agreement shall be binding upon and inure solely to the benefit
of each party hereto and their respective successors and permitted assigns, and
nothing in this Agreement, express or implied, is intended to confer upon any
other person any rights or remedies of any nature whatsoever under or by reason
of this Agreement.
(c)        This Agreement may be executed and delivered (x) in counterparts,
each of which when so executed and delivered shall be deemed an original, but
all of which together shall constitute one and the same instrument; and (y) by
facsimile, .pdf, DocuSign or other electronic signature, and such delivery shall
constitute an original for all purposes.
(d)        No amendment of any provision of this Agreement shall be effective,
unless the same shall be in writing and signed by Seller, on the one hand, and
Buyer, on the other hand. Any failure of any party to comply with any
obligation, agreement or condition hereunder may only be waived in writing by
the other party, but such waiver shall not operate as a waiver of, or estoppel
with respect to, any subsequent or other failure. No failure by any party to
take any action with respect to any breach of this Agreement or default by
another party shall constitute a waiver of such party’s right to enforce any
provision hereof or to take any such action.
(e)        In case any term, provision, covenant or restriction contained in
this Agreement is held to be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining terms,
provisions, covenants or restrictions contained herein, and of such term,
provision, covenant or restriction in any other jurisdiction, shall not in any
way be affected or impaired thereby.
[Signatures on the following pages.]




4

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.


SELLER:
VERISIGN, INC.


By:    _______________________________
Name: _____________________________
Title: ______________________________
        
        




5

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.


BUYER:
NEUSTAR, INC.


By:    _______________________________________
Name: __________________________________
Title: __________________________________


1

--------------------------------------------------------------------------------







Exhibit D
Intellectual Property License Agreement


(See attached)




2

--------------------------------------------------------------------------------







INTELLECTUAL PROPERTY LICENSE AGREEMENT
THIS INTELLECTUAL PROPERTY LICENSE AGREEMENT (this “Agreement”) is made and
entered into as of [●], 2018 (the “Effective Date”), by and between Neustar,
Inc., a Delaware corporation (“Buyer”), and VeriSign, Inc., a Delaware
corporation (“Seller”). Each of Seller and Buyer are referred to herein
individually as a “Party” and together as the “Parties”.
RECITALS
A.    The Parties have entered into an Asset Purchase Agreement, dated as of
[●], 2018 (the “Purchase Agreement”), pursuant to which, among other things,
Buyer is purchasing certain assets of Seller and Seller Subsidiaries relating to
Seller’s Managed DNS, DDoS Protection and Recursive DNS/Firewall businesses.
B.    The Purchase Agreement requires the Parties to enter into a license
agreement whereby Seller will grant certain licenses to Buyer in certain
Intellectual Property Rights owned by Seller.
AGREEMENT
NOW, THEREFORE, in consideration of the mutual promises recited in this
Agreement as well as the associated payments and other consideration recited in
the Purchase Agreement, the Parties agree as follows, to become effective upon
the Effective Date:
ARTICLE I
DEFINITIONS; INTERPRETATION
Section 1.1.    Certain Definitions. Capitalized terms used, but not defined
herein, are as defined in the Purchase Agreement. As used in this Agreement, the
following terms have the following meanings:
“Agreement” has the meaning set forth in the preamble.
“API” means an application programming interface which includes interface
definitions and documentation.
“Buyer” has the meaning set forth in the preamble.
“Buyer API” means Buyer’s API used for managing or retrieving information from
Buyer’s implementations related to the Transferred Contracts.
“Buyer API Materials” means Buyer’s end user documentation and files provided by
Buyer, in each case that relate to the Buyer API.
“Buyer Field” means the performance of the Transferred Contracts in connection
with the Business (as defined in the Purchase Agreement), as it exists
immediately prior to the Closing Date, or after further natural development;
provided that such natural development of the Business shall not, under any
circumstance, include domain name registry or registrar services.
“Confidential Information” means (a) any and all information, including
technical or business information or know-how, customer or personnel
information, cost data, proposed products, processes, services or other data,
that (i) is fixed in a tangible medium and


3

--------------------------------------------------------------------------------





furnished by one Party to the other under this Agreement and marked as the
confidential or proprietary information of the disclosing Party, (ii) is
provided orally by one Party to the other under this Agreement and stated to be
confidential or proprietary at the time it is provided to the other Party or in
a writing that is provided to the other Party within thirty (30) days thereafter
that generally describes such information as confidential, (iii) relates to a
Party’s non-public operations, policies, procedures, techniques, accounts and
personnel, whether or not specifically identified as confidential or (iv)
relates to the subject matter or the terms and conditions of this Agreement, and
(b) any and all other information of or relating to a Party or its Affiliates,
including its or their Intellectual Property Rights or its or their customers,
suppliers or other third parties doing business with the disclosing Party,
product specifications, proprietary data, know-how, formulas, customer lists,
supplier lists, details of contracts, pricing policies, operational methods,
marketing plans or strategies, bidding information, practices, policies or
procedures, product development techniques or plans, technical processes,
financial statements, projections and budgets, historical and projected sales
data, the names and backgrounds of key personnel and related personnel materials
and notes, analyses, summaries and other prepared materials containing or based
on the foregoing. Seller’s Confidential Information includes, but is not limited
to the Seller Licensed Patents whose text is not yet publicly available and the
Seller API Materials, and Buyer’s Confidential Information includes, but is not
limited to the Buyer API Materials.
“Effective Date” has the meaning set forth in the preamble.
“Party” and “Parties” have the respective meanings set forth in the preamble.
“Patent” means a patent or patent application, and any Related Patent to such
patent or patent application.
“Purchase Agreement” has the meaning set forth in the recitals.
“Related Patent” means, with respect to a patent or patent application (the
“Subject Patent”), any other patent or patent application that is a
continuation, divisional, continuation-in- part, reissue, certificates foreign
counterpart, extension or renewal thereof, but only to the extent that there is
common subject matter in such other patent or patent application that is
entitled, in whole or in part, to the priority date of the Subject Patent.
“Seller” has the meaning set forth in the preamble.
“Seller APIs” means Seller’s APIs used for managing or retrieving information
from Seller’s DDoS Protection Service, Managed DNS Service, Recursive DNS Plus
Service and DNS Firewall Service.
“Seller API Materials” means Seller’s end user documentation and RESTful API
Modeling Language (“RAML”) files, as provided by Seller, in each case that
relate to the Seller APIs.
“Seller Licensed Patents” means (a) the patents and patent applications set
forth on Exhibit A, (b) any patents issuing on the patent applications set forth
on Exhibit A and (c) any Related Patents to such patents and patent
applications.
Section 1.2.    Interpretation. The words “hereof,” “herein,” and “hereunder”
and words of similar import, when used in this Agreement, shall refer to this
Agreement as a whole and not to any particular provision of this Agreement.
Terms defined in the singular shall have correlative


4

--------------------------------------------------------------------------------





meanings when used in the plural, and vice versa. The headings herein are for
convenience of reference only, do not constitute part of this Agreement and
shall not be deemed to limit or otherwise affect any of the provisions hereof.
Where a reference in this Agreement is made to an Article or Section, such
reference shall be to an Article or Section of this Agreement unless otherwise
indicated. Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.”
ARTICLE II
GRANT OF LICENSES BY SELLER
Section 2.1.    Patent License. Subject to the terms and conditions of this
Agreement and the Purchase Agreement, Seller hereby grants to Buyer and its
Affiliates an irrevocable (except as set forth in Section 3.2), non-exclusive,
fully paid-up, royalty-free, non-transferable (except to the extent provided in
Section 6.7), worldwide license under the Seller Licensed Patents (a) to make,
have made, import, have imported, use, have used, offer to sell, sell, have
sold, export, have exported or otherwise dispose of any products and provide any
services, and (b) to practice any method, process or procedure claimed in, or
otherwise exploit, any of the Seller Licensed Patents; in each of sub-sections
(a) and (b) solely within the Buyer Field. Unless the Agreement is terminated in
accordance with Section 3.2, the license in this Section 2.1 shall remain in
effect for so long as the Seller Licensed Patents are enforceable.
Section 2.2.    Sublicense Rights. Buyer may sublicense its licensed rights
under Section 2.1, through multiple tiers (commensurate with the scope of such
licenses), to Buyer’s and its Affiliates’ respective vendors, contractors and
suppliers that have been engaged by Buyer or any of its Affiliates to design,
develop, manufacture or assemble products for, or provide development, support
or other services to, Buyer or any of its Affiliates, in each case solely within
the Buyer Field; provided, however, that sublicenses (under or in connection
with which Confidential Information of Seller may be provided to sublicensees)
may be granted only to Persons that are legally bound by confidentiality
undertakings no less restrictive than those set forth in Article IV.
Section 2.3.    Materials License. Subject to the terms and conditions of this
Agreement and the Purchase Agreement, Seller hereby grants to Buyer and its
Affiliates a limited, non-exclusive, fully paid-up, royalty-free,
non-transferable (except to the extent provided in Section 6.7), worldwide
license to access and use the Seller API Materials solely to the extent
necessary for Buyer to develop, operate, and maintain a translation layer
between the Seller APIs and the Buyer API (“Transition Layer”) which will have
the exclusive function of connecting Buyer with customers of Seller within the
Buyer Field to help enable the migration of customers of the Business from
Seller’s platform to Buyer’s platform. The foregoing license in this Section 2.3
will, for the purposes of this Agreement, be referred to as the “Seller
Materials License”. For the avoidance of doubt, this Seller Materials License is
(a) exclusively for the Seller API Materials, (b) exclusively for the
development, operation and maintenance of the Transition Layer, and (c) Buyer
acquires no right or license to the Seller APIs, Seller’s platform or any of
Seller’s systems, or the content or data of Seller’s customers within the Buyer
Field, which will be subject to the separate written agreement of the Parties.
Buyer may sublicense its licensed rights under the Seller Materials License,
through multiple tiers (commensurate with the scope of such licenses), to
Buyer’s and its Affiliates’ respective vendors, contractors and suppliers that
have been engaged by Buyer or any of its Affiliates to develop the Transition
Layer; provided, however, that sublicenses may be granted only to Persons


5

--------------------------------------------------------------------------------





that are legally bound by confidentiality undertakings no less restrictive than
those set forth in Article IV. Seller shall provide the Seller APIs and all
Seller API Materials within five (5) business days after the Effective Date.
Section 2.4.    No Other Licenses. All right, title and interest in and to the
Seller Licensed Patents and the Seller API Materials shall remain the exclusive
property of Seller and its third-party licensors. Except as expressly set forth
in this Article II, no other licenses are granted by Seller to Buyer or its
Affiliates under this Agreement, directly or indirectly, either expressly or by
implication, estoppel or otherwise. Notwithstanding anything to the contrary, no
right or license is granted by Seller under this Agreement to any software,
documentation, copyrights, trade secrets or other intellectual property rights,
either directly or indirectly, by implication, estoppel, or otherwise, even if
such right or license is needed for Buyer to exercise the licenses granted with
respect to the Seller Licensed Patents under Section 2.1 and the Seller API
Materials under Section 2.3.
Section 2.5.    Compliance with Laws. Buyer shall comply with all applicable
Laws in its performance of its obligations and exercise of its rights under this
Agreement.


ARTICLE III
TERM AND TERMINATION
Section 3.1.    Term. This Agreement shall commence on the Effective Date and
shall continue in effect, unless earlier terminated pursuant to Section 3.2,
until (a) with respect to the Seller Licensed Patents, the last to expire of the
Seller Licensed Patents and (b) with respect to the Seller Materials License,
until the three (3) year anniversary of the Effective Date.
Section 3.2.    Termination for Breach. Either Party may terminate the license
granted in Section 2.3 or the applicable patent license granted in Section 2.1
(and any and all other licenses granted in Section 2.1 to patents related to the
same or similar service as covered by such applicable patent license) and any
and all terms of this Agreement related thereto, only upon written notice
thereof to the other Party in the event such other Party has materially breached
the terms of this Agreement related thereto, including, without limitation,
Section 2.2, Section 2.5 or Section 6.7, and fails to cure such breach within
thirty (30) Business Days after receipt of written notice thereof. For the
avoidance of doubt, infringing or allegedly infringing activity by Buyer outside
of the Buyer Field will not result in Seller revoking, rescinding or terminating
the license granted in Section 2.1, though Seller reserves all other rights and
remedies at law, in contract or in equity (including the right to seek monetary
damages, an injunction or obtain specific performance, which rights and remedies
Buyer acknowledges), with respect to the breach of this Agreement or
infringement or alleged infringement of any Seller Licensed Patent in connection
with which Buyer hereby waives any requirement that Seller post a bond or other
security, or prove actual damages or that monetary damages are not an adequate
remedy, or make a showing of irreparable harm.
Section 3.3.    Survival. Article I, Article IV, Article V, Article VI and
Sections 2.4, 2.5 and 3.4 shall survive the expiration or termination of this
Agreement.
ARTICLE IV
CONFIDENTIALITY


6

--------------------------------------------------------------------------------





Section 4.1.    Generally. The Parties acknowledge that in connection with this
Agreement, each Party may obtain access to Confidential Information of the other
Party. Each Party shall not, and shall ensure that its Affiliates shall not (a)
use Confidential Information of the other Party except as contemplated herein,
(b) use or cause to be used Confidential Information for its own account or for
the benefit of any third party and (c) directly or indirectly disclose, reveal,
divulge or communicate Confidential Information of the other Party other than to
the authorized officers, employees and financial and legal advisors of such
Party and its Affiliates who are legally bound by confidentiality undertakings
no less restrictive that those set forth herein. Each Party may disclose
Confidential Information of the other Party pursuant to any order or requirement
of a court, administrative agency or other governmental body; provided, however,
that such disclosing Party shall give reasonable and, if practicable, advance
notice to the other Party of such order or requirement in order to give the
other Party a reasonable opportunity to enjoin such disclosure, to limit the
scope of such disclosure or to seek other protective orders.
Section 4.2.    Exclusions. Notwithstanding anything to the contrary contained
herein:
(a)    the restrictions and obligations in Section 4.1 shall not apply to any
information that (i) is or becomes generally known to the public or in the
applicable industry, other than as a result of a breach of this Agreement or the
Purchase Agreement and other than personally identifiable information, which
shall remain Confidential Information of a Party even if generally known to the
public or in the applicable industry, (ii) is known to the receiving Party at
the time of disclosure without violation of any confidentiality restriction and
without any restriction on the receiving Party’s further use or disclosure, as
demonstrated by written records in existence at the time of disclosure, (iii)
was rightfully disclosed to the receiving Party by another person without
restriction, or (iv) was independently developed by the receiving Party without
access or reference to the Confidential Information disclosed by the disclosing
Party, as demonstrated by written records created at the time of such
independent development; and
(b)    Confidential Information of Seller shall not include any information
included within the definition of Transferred Assets.
ARTICLE V
LIMITATION OF LIABILITY
Section 5.1.    Limitation on Damages. BUYER’S SOLE REMEDY AGAINST SELLER FOR
ANY LOSS OR DAMAGE RELATED TO OR ARISING OUT OF THIS AGREEMENT WILL BE PROVEN
DIRECT, ACTUAL DAMAGES AND SELLER WILL NOT BE LIABLE FOR ANY INDIRECT,
INCIDENTAL, PUNITIVE, RELIANCE, SPECIAL, OR CONSEQUENTIAL DAMAGES ARISING OUT OF
ITS PERFORMANCE OR NON-PERFORMANCE UNDER THIS AGREEMENT, WHETHER OR NOT SELLER
HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES, AND THE MAXIMUM LIABILITY
OF SELLER RELATED TO OR ARISING OUT OF THIS AGREEMENT WILL NOT EXCEED $1,000.
Section 5.2.    Disclaimer of Warranties. SELLER DOES NOT MAKE ANY
REPRESENTATION, WARRANTY OR COVENANT OF ANY KIND WHATSOEVER TO BUYER WITH
RESPECT TO THE SUBJECT MATTER OF THIS AGREEMENT (INCLUDING ANY OF THE SELLER
LICENSED PATENTS AND SELLER API MATERIALS), WHETHER EXPRESS, IMPLIED, ORAL,
WRITTEN, OR OTHERWISE, INCLUDING ANY IMPLIED WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT AND ANY REPRESENTATION,


7

--------------------------------------------------------------------------------





WARRANTY OR COVENANT ARISING FROM A COURSE OF DEALING OR USAGE OF TRADE. WITHOUT
LIMITING THE FOREGOING IN THIS SECTION 5.2, AND THE PARTIES ACKNOWLEDGE AND
AGREE THAT THE SELLER LICENSED PATENTS ARE PROVIDED “AS IS”, “AS AVAILABLE” AND
“WHERE AVAILABLE” AND THAT SELLER MAKES NO REPRESENTATIONS, WARRANTIES OR
COVENANTS AS TO THE SELLER LICENSED PATENTS.
ARTICLE VI
MISCELLANEOUS
Section 6.1.    No Obligation. Neither Party shall be required under this
Agreement to maintain any patents or patent applications in force. Nothing set
forth herein shall restrict either Party from transferring, assigning or
licensing any patent or patent application owned by such Party; provided,
however, that any transfer, assignment, or license of the patents licensed
hereunder, shall be made subject to the licenses granted in this Agreement.
Section 6.2.    Amendment and Modification. This Agreement may not be amended,
modified or supplemented in any manner, whether by course of conduct or
otherwise, except by an instrument in writing specifically designated as an
amendment hereto, signed on behalf of each Party.
Section 6.3.    Waiver. No failure or delay of either Party in exercising any
right or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such right or power, or any course of
conduct, preclude any other or further exercise thereof or the exercise of any
other right or power. Any agreement on the part of either Party to any such
waiver shall be valid only if set forth in a written instrument executed and
delivered by a duly authorized officer on behalf of such Party.
Section 6.4.    Notices. All notices and other communications hereunder shall be
in writing and shall be deemed duly given (a) on the date of delivery if
delivered personally, or if by facsimile, upon written confirmation of receipt
by facsimile, (b) on the first Business Day following the date of dispatch if
delivered utilizing a next-day service by a recognized next-day courier or (c)
on the earlier of confirmed receipt or the fifth Business Day following the date
of mailing if delivered by registered or certified mail, return receipt
requested, postage prepaid. All notices hereunder shall be delivered to the
addresses set forth below, or pursuant to such other instructions as may be
designated in writing by the Party to receive such notice:
(a)    if to Seller, to:
VeriSign, Inc.
12061 Bluemont Way
Reston, VA 20190
Attention: General Counsel
Telephone: (703) 948-3200
Facsimile: (703) 435-4921
Electronic mail: legal@verisign.com
with copies (which shall not constitute notice) to:
VeriSign, Inc.


8

--------------------------------------------------------------------------------





12061 Bluemont Way
Reston, VA 20190
Attention: Kevin Ristau, Vice President and Associate General Counsel
Telephone: (703) 948-3200
Facsimile: (703) 435-4921
Electronic mail: kristau@verisign.com


and


Orrick Herrington & Sutcliffe LLP
1152 15th St., NW
Washington D.C. 20005
Attention each of: Geoff Willard & Glynna Christian
(b)    if to Buyer, to:
Neustar, Inc.
21575 Ridgetop Circle
Sterling, VA 20166
Attn: Chief Financial Officer
Facsimile: (571) 434-3404
Electronic mail: Carolyn.ullerick@team.neustar


with a copy (which shall not constitute notice) to:

Golden Gate Private Equity, Inc.
One Embarcadero Center, 39th Floor
San Francisco, CA 94111
Attention: Rishi Chanda; Stephen Oetgen
Facsimile: (415) 983-2701


Neustar, Inc.
21575 Ridgetop Circle
Sterling, VA 20166
Attn: General Counsel
Facsimile: (571) 434-5725


Nob Hill Law Group, P.C.
247 Michelle Lane
Alamo, CA, 94507
Section 6.5.    Changes to Contact Information. Either Party may change its
contact information for notices and other communications hereunder by notice to
the other Party.
Section 6.6.    Governing Law. This Agreement and all disputes or controversies
arising out of or relating to this Agreement shall be governed by, and construed
in accordance with, the


9

--------------------------------------------------------------------------------





internal laws of the State of Delaware, without regard to the laws of any other
jurisdiction that might be applied because of the conflicts of laws principles
of the State of Delaware.
Section 6.7.    Assignment; Successors. Neither this Agreement nor any of the
rights, interests or obligations under this Agreement may be assigned or
delegated, in whole or in part, by operation of law or otherwise, by a Party
without the prior written consent of the other Party, which consent shall not be
unreasonably withheld, and any such assignment without such prior written
consent shall be null and void; provided, however, that (a) this Agreement may
be assigned without consent by Seller, in whole or in part, in connection with
the sale of Seller or substantially all of its assets (whether by merger, stock
sale, asset purchase or otherwise) or the transfer or sale of substantially all
of the assets of any business unit, Affiliate, division or product line (by
means of reorganization, asset sale, stock sale, merger or otherwise) of Seller
to which this Agreement relates, and (b) this Agreement may be assigned without
consent by Buyer, in whole or in part, in connection with (i) the sale of Buyer
or substantially all of its assets (whether by merger, stock sale, asset
purchase or otherwise) or the transfer or sale of substantially all of the
assets of any business unit, Affiliate, division or product line (by means of
reorganization, asset sale, stock sale, merger or otherwise) of Buyer to which
this Agreement relates or (ii) the sale by Buyer of all of the Transferred
Assets. Notwithstanding the above, from the Effective Date until the end of the
Term of the Transition Services Agreement is (as defined therein), Buyer must
obtain Seller’s prior written consent and Seller may reasonably withhold its
consent (and any such assignment without such prior written consent shall be
null and void) to Buyer’s assignment of this Agreement to an acquirer of all or
a material portion of Buyer’s Digital Defense and Performance Solutions business
(i.e., Security Solutions) if such acquirer (A) is listed on Schedule 6.6 of the
Transition Services Agreement or (B) is domiciled in a country (other than
Spain, Italy, Taiwan or Israel) that has a score of 65 or lower on the 2017
version of the Corruption Perceptions Index published by Transparency
International. In addition, neither this Agreement nor any of the rights,
interests or obligations under this Agreement may be assigned or delegated, in
whole or in part, by operation of law or otherwise, by Buyer to any Person that
is designated on, or is directly or indirectly controlled by one or more Persons
designated on, the U.S. Department of the Treasury, Office of Foreign Assets
Control’s Specially Designated Nationals and Blocked Persons List. Subject to
the preceding sentences, this Agreement will be binding upon, inure to the
benefit of, and be enforceable by, the Parties and their respective successors
and assigns, and on the successors and assigns of any patent or patent
application that is the subject of a license granted to under this Agreement.
Section 6.8.    Severability. If any term or other provision of this Agreement
is held to be invalid, illegal or incapable of being enforced by any rule of
Law, or public policy, all other conditions and provisions of this Agreement
shall nevertheless remain in full force and effect so long as either (a) the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party, or (b) such Party waives
its rights under this Section with respect thereto. Upon such determination that
any term or other provision is invalid, illegal or incapable of being enforced,
the Parties shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the Parties as closely as possible in an
acceptable manner to the end that this Agreement is fulfilled to the extent
possible.
Section 6.9.    Counterparts. This Agreement may be executed and delivered in
two or more counterparts, all of which shall be considered one and the same
instrument and shall become effective when one or more counterparts have been
signed by each of the Parties and delivered to


10

--------------------------------------------------------------------------------





the other Party. This Agreement further may be executed and delivered
electronically (including by DocuSign or similar service or by facsimile or .pdf
signature) and any such electronic signature shall constitute an original for
all purposes.
Section 6.10.    No Presumption Against Drafting Party. Each Party acknowledges
that such Party has been represented by legal counsel in connection with this
Agreement and the transactions contemplated by this Agreement. Accordingly, any
rule of law or any legal decision that would require interpretation of any
claimed ambiguities in this Agreement against the drafting Party has no
application and is expressly waived.
Section 6.11.    Entire Agreement. This Agreement (including the Exhibits
hereto), the Purchase Agreement and the Ancillary Agreements constitute the
entire agreement, and supersede all prior written agreements, arrangements,
communications and understandings and all prior and contemporaneous oral
agreements, arrangements, communications and understandings between the parties
with respect to the subject matter hereof and thereof. For the avoidance of
doubt, nothing contained in this Agreement shall amend, limit, or modify the
right and obligations of any Party under the Purchase Agreement or any other
Ancillary Agreement.
Remainder of this page intentionally left blank; signature page follows.


11

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Parties have caused this INTELLECTUAL PROPERTY LICENSE
AGREEMENT to be executed by their duly authorized representatives on the day and
year first above written.


BUYER:


NEUSTAR, INC.




By:        
Name:        
Title:        






SELLER:


VERISIGN, INC.




By:        
Name:        
Title:        
































[Counterpart Signature Page to Intellectual Property License Agreement]




12

--------------------------------------------------------------------------------





Exhibit E
Transition Services Agreement


(See attached)




13

--------------------------------------------------------------------------------







EXHIBIT E


TRANSITION SERVICES AGREEMENT
between
VERISIGN, INC.,
a Delaware corporation,
and
NEUSTAR, INC.,
a Delaware corporation
DATED AS OF [•], 2018


--------------------------------------------------------------------------------







14

--------------------------------------------------------------------------------






TRANSITION SERVICES AGREEMENT
This TRANSITION SERVICES AGREEMENT is dated as of [], 2018, between VERISIGN,
INC., a Delaware corporation (“Seller” or “Verisign”), and Neustar, Inc., a
Delaware corporation (“Buyer”). Seller and Buyer are sometimes referred to
herein as a “Party” or, collectively, as the “Parties”.
RECITALS
WHEREAS, Buyer and Seller have entered into that certain Asset Purchase
Agreement dated as of [], 2018, between Buyer and Seller (the “Purchase
Agreement”) pursuant to which Seller has agreed to transfer to Buyer, and Buyer
has agreed to purchase and assume, the Transferred Assets and the Assumed
Liabilities (each as defined in the Purchase Agreement); and
WHEREAS, the Purchase Agreement requires the execution and delivery by the
Parties of this Agreement, pursuant to which Buyer desires to purchase from
Seller, and Seller desires to provide or cause to be provided to Buyer and its
Affiliates, in accordance with and subject to the terms and conditions of this
Agreement (as defined below), certain transition services for specified periods
following the Closing (as defined in the Purchase Agreement).
AGREEMENT
In consideration of the foregoing and the mutual covenants and agreements
contained herein and in the Purchase Agreement, the receipt and sufficiency of
which are hereby acknowledged, and intending to be legally bound hereby, the
Parties hereby agree as follows:
Article I
DEFINITIONS AND INTERPRETATION
Section 1.1.    Certain Defined Terms. Capitalized terms used but not otherwise
defined herein shall have the meanings ascribed thereto in the Purchase
Agreement. As used in this Agreement, the following terms shall have the
following meanings:
“Agreement” means this Transition Services Agreement, including all Appendices
and schedules hereto, and all amendments hereto and thereto made in accordance
with Section 6.8.
“Buyer Parties” means Buyer and the Affiliates of Buyer receiving Transition
Services pursuant to this Agreement.
“Buyer Personnel” means the personnel of Buyer or the applicable Buyer Party.
“Confidential Information” means: (a) any information, including technical or
business information or know-how, customer or personnel information, cost data,
proposed products, processes, services or other data, that (i) is fixed in a
tangible medium and furnished by one Party to the other under this Agreement
(ii) is provided orally by one Party to the other under this Agreement,
(iii) relates to a Party’s non-public operations, policies, procedures,
techniques,


2

--------------------------------------------------------------------------------





accounts and Personnel, whether or not specifically identified as confidential
or (iv) relates to the subject matter or the terms and conditions of this
Agreement; and (b) any other information of or relating to a Party or its
Affiliates, including its or their Intellectual Property Rights or its or their
customers, suppliers or other third parties doing business with the disclosing
Party, product specifications, proprietary data, know-how, formulas, customer
lists, supplier lists, details of contracts, pricing policies, operational
methods, marketing plans or strategies, bidding information, practices, policies
or procedures, product development techniques or plans, technical processes
(including customer support techniques), financial statements, projections and
budgets, historical and projected sales data, the names and backgrounds of key
Personnel and related Personnel materials and notes, analyses, summaries and
other prepared materials containing or based on the foregoing.
“Consented Customer” means a customer under any Transferred Contract who has
consented to the assignment of its Contract from Seller (or any Affiliate
thereof) to Buyer (or an Affiliate thereof), but who has not migrated to Buyer’s
technology platform.
“Covered Services” means Verisign DDoS Protection Service, Verisign Managed DNS
Service, Verisign Recursive DNS Plus Service, and Verisign DNS Firewall Service.
“Personnel” means Buyer Personnel or Seller Personnel, as the context requires.
“Seller Personnel” means the personnel of Seller or its Affiliates.
“Supported Customer” means any existing customer under any Transferred Contract
that has not yet migrated from Seller’s technology platform to Buyer’s
technology platform.
“Transition Services” means the transition services listed in Appendix A
(Transition Services), as well as any tasks or responsibilities that are
necessary aspects of the services that are identified or expressly described
therein, as may be amended by the Parties by mutual written agreement from time
to time in accordance with Section 6.8.
Section 1.2.    Other Defined Terms. The following terms have the meanings
defined for such terms in the Sections set forth below:
Baseline Assumption2.5(b)
 
Performance Covenant2.3
Baselined Period2.5(b)
 
Purchase AgreementRecitals
BuyerPreamble
 
Seller Party2.2
Buyer Party Indemnitees4.3(c)
 
Seller Party Indemnitees4.3(a)
Contract Manager2.10(a)
 
Seller’s Systems2.9(a)
Final Term5.1
 
Term2.1(c)
Initial Transition Services Term2.1(c)
 
Third Party Losses4.3(a)
Mandatory Change2.1(b)
 
Third-Party Provider2.2
Optional Transition Services Term2.1(c)
 
 
PartiesPreamble
 
 
PartyPreamble
 
 



3

--------------------------------------------------------------------------------





Section 1.3.    Interpretation. When a reference is made in this Agreement to an
Article, Section, paragraph, clause, Schedule or Appendix, such reference shall
be to an Article, Section, paragraph, clause, Schedule or Appendix of this
Agreement unless otherwise indicated. The table of contents and headings
contained in this Agreement are for convenience of reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement. All
words used in this Agreement will be construed to be of such gender as the
circumstances require, and in the singular or plural as the circumstances
require. Any capitalized terms used in any Schedule or Appendix but not
otherwise defined therein shall have the meaning as defined in this Agreement.
The word “including” and words of similar import when used in this Agreement
shall mean “including, without limitation”, unless otherwise specified. The
words “hereof”, “hereto”, “hereby”, “herein” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement. The term “or” is
not exclusive. The word “extent” in the phrase “to the extent” shall mean the
degree to which a subject or other thing extends, and such phrase shall not mean
simply “if”. The word “will” shall be construed to have the same meaning and
effect as the word “shall”. The words “asset” and “property” shall be deemed to
have the same meaning, and to refer to all assets and properties, whether real
or personal, tangible or intangible. Any agreement, instrument or Law defined or
referred to herein mean such agreement, instrument or Law as from time to time
amended, modified or supplemented, unless otherwise specifically indicated.
References to any Law include references to any associated rules, regulations
and official guidance with respect thereto. References to a Person are also to
its predecessors, successors and assigns. Unless otherwise specifically
indicated, all references to “dollars” and “$” are references to the lawful
money of the United States of America. References to “days” mean calendar days
unless otherwise specified. References to times of the day are to the Eastern
Time zone unless otherwise specified.
Article II
TRANSITION SERVICES
Section 2.1.    Transition Services; Term.
(a)    Upon the terms and subject to the conditions set forth herein and in
consideration of the fees payable by Buyer pursuant to Article III, Seller shall
provide, cause its Affiliates to provide, or otherwise make available, to Buyer,
the Transition Services for the Term. A detailed description of each Transition
Service to be provided by Seller to Buyer hereunder is set forth in Appendix A.
(b)    Buyer shall promptly notify Seller upon becoming aware of a change to the
scope of the Transition Services that is required in order for Buyer to comply
with existing, new or changes in any law that materially affects a service
required to be provided under the Transferred Contracts (each a “Mandatory
Change”).
(i)    Upon receipt of notice of a Mandatory Change, (A) Seller shall reasonably
promptly implement such Mandatory Change for the period specified by Buyer
(subject to Section 2.5(b)) in good faith and perform its obligations with
respect to such Mandatory Change and (B) each Party shall use its commercially
reasonable efforts to negotiate in good faith the additional terms,


4

--------------------------------------------------------------------------------





conditions and charge, if any, for such Mandatory Change, to be documented in an
amendment to Appendix A, provided that in the event the Parties are unable to
agree on the additional charge, if any, for such Mandatory Change, Buyer shall
pay Seller the full amount of any and all actual and direct out-of-pocket
expenses (including (x) base salary, wages, bonus (not to exceed 15% of base
salary) and other benefits and (y) the depreciated portion of capital
expenditures for hardware and software) incurred by the applicable Seller Party
in connection with the provision of such additional Transition Services. Seller
shall have the discretion to use a Third-Party Provider as necessary to perform
any such Mandatory Change, the cost of which shall be passed-through to Buyer
without any profit or mark-up; provided, that Seller provides Buyer with prior
written notice of its use of any Third-Party Provider, which notice shall
include the estimated cost of such Third-Party Provider.
(ii)    Upon receipt of notice of a Mandatory Change, if and to the extent
Seller disputes Buyer’s determination that such change in Transition Services is
a Mandatory Change, Buyer’s and Seller’s respective Contract Managers shall meet
and resolve any disagreements concerning such Mandatory Change pursuant to
Section 2.10 hereof.
(c)    Subject to Section 2.5(b), Seller shall provide the applicable Transition
Services for the period specified for each Transition Service outlined in
Appendix A and any Transition Service resulting from a Mandatory Change for a
period of up to (12) months after the Closing (the “Initial Transition Services
Term”); provided, however, that, subject to the termination rights set forth in
Article V hereof, Buyer shall have the option to extend the Initial Transition
Services Term for up to two (2) periods of ninety (90) days each (each an
“Optional Transition Services Term” and together with the Initial Transition
Services Term, the “Term”) upon written notice to Seller no less than sixty (60)
days prior to the expiration of the Initial Transition Services Term or sixty
(60) days prior to the expiration of the initial Optional Transition Services
Term, as applicable.
Section 2.2.    Seller’s Affiliates and Third-Party Providers. In providing, or
otherwise making available, the Transition Services to Buyer, Seller shall have
the right to use Seller Personnel or employ the services of contractors,
subcontractors, vendors or other third-party providers (each, a “Third-Party
Provider”); provided, however, that Seller shall remain obligated to Buyer for
all obligations undertaken by Seller Personnel and Third-Party Providers. Each
of Seller, its Affiliates and any other Person used by Seller to provide
Transition Services shall be referred to as a “Seller Party”.
Section 2.3.    Nature and Quality of Transition Services. Buyer understands and
agrees that Seller is not in the business of providing Transition Services to
third parties and that the Transition Services shall be performed in a manner
that is substantially consistent with the manner in which such Transition
Services were generally performed by Seller or a Seller Party for the Business
prior to the Closing Date (except as such Transition Services differ because of
the need to follow legal corporate formalities), which shall mean, with respect
to the Transition Services set forth in Schedule 1 of Appendix A, substantially
consistent with the services performed by Seller during the twelve (12) month
period immediately prior to the Closing Date in respect of the Transferred
Contracts, and with respect to the Transition Services set forth in Schedules
2-4 of Appendix A, consistent with diligent, commercially reasonable efforts
performed in a workmanlike, professional manner, in view of prevailing industry
standards (the immediately preceding provision,


5

--------------------------------------------------------------------------------





the “Performance Covenant”). Notwithstanding anything to the contrary herein,
Seller shall not be liable under this Agreement for any failure to provide or
make available Transition Services as set forth herein to the extent such
failure was the direct result of Personnel of the relevant Seller Party
performing the services in accordance with written instructions provided by
Buyer where such instructions are inconsistent with the manner in which such
Transition Services were generally performed by Seller or a Seller Party for the
Business or under the terms of the Transferred Contracts prior to the Closing
Date. In no event shall Seller be required to make any customization to the
Transition Services (or Seller’s systems or processes) that is unique to the
Buyer.
Section 2.4.    [Reserved]
Section 2.5.    Limitations. In addition to any other limitation or exclusion of
Seller’s obligations or liability hereunder, the Parties agree as follows:
(a)    Buyer as Sole Beneficiary. Buyer acknowledges and agrees that access to
and use of the Transition Services is provided solely for the use of Buyer and
its Affiliates, and for the operation of the Business, which includes provision
of products and/or services of the Business to Buyer’s customers, during the
Term. Except in the operation of the Business, Buyer shall not directly or
indirectly resell to or allow access to or use of Transition Services by any
other Person or for any other purpose without the prior written consent of
Seller, which consent may be granted or withheld in Seller’s sole discretion.
Except in the operation of the Business, in no event shall any third party
engaged by Buyer be entitled to access the Transition Services or any systems of
Seller, its Affiliates or Third-Party Providers and in no event shall Buyer, its
Affiliates or its respective employees, third-party technology consultants or
other personnel be entitled to modify any systems or processes of Seller, its
Affiliates or Third-Party Providers.
(b)    Other Limitations. Unless otherwise agreed to in writing by Seller,
Seller shall not be obligated to provide, or cause to be provided, any
Transition Service (i) in a volume or quantity or at a level of service which
exceeds the greater of (A) the volumes, quantities or levels of the services
provided to or by the Business as of the Closing Date or (B) as applicable to a
particular Transition Service, the volumes, quantities or levels of services
provided for in a Transferred Contract as in effect on the Closing Date, (ii) in
a jurisdiction in which such Transition Service was not provided prior to the
Closing Date and where a license or permit from a Governmental Authority is
required to perform the Transition Service in such jurisdiction and Seller does
not hold such license or permit and cannot obtain such Transition Service from a
duly licensed Third-Party Provider upon commercially reasonable terms, or (iii)
in a manner that would materially interfere with the conduct of Seller’s
registry services businesses as such businesses are conducted as of the date of
the Purchase Agreement and with respect to the Transition Services provided in
Schedule 1 of Appendix A, as such businesses are conducted as of or following
the date of this Agreement; provided, however, that new top level domain names
or registry services launched after the Closing Date will be deemed to be a part
of Seller’s registry services businesses as of the date of this Agreement, and
provided further that in the event Seller determines that the provision of any
Transition Service should be altered or limited in an manner by virtue of this
clause (iii), Seller shall use commercially reasonable efforts to modify the
manner in which such Transition Services are provided such that they no longer
materially interfere with the conduct of Seller’s registry


6

--------------------------------------------------------------------------------





services businesses. Certain of the Transition Services descriptions in
Appendix A may expressly set forth assumptions regarding the volume or quantity
of service expected to be provided, based upon corresponding volumes or
quantities prior to the Closing Date, taking into account anticipated or
reasonable growth or decline of the Business (each, a “Baseline Assumption” and
collectively, the “Baseline Assumptions”). If the volumes, quantities or levels
of the services provided with respect to any Transition Service are outside of
the ranges provided for Baseline Assumptions for such Transition Service for a
period of three (3) months or more (the “Baselined Period”), then each of Buyer
and Seller shall use its commercially reasonable efforts to negotiate an
amendment to Appendix A to account for such cost increase or decrease, and if no
such agreement is reached within thirty (30) days thereafter, the applicable fee
shall be adjusted, in the first (1st) month thereafter, in proportion to the
increase or decrease in the applicable baseline volume averaged over such
Baselined Period. In no event shall Seller be obligated under this Agreement to
maintain the employment of any specific employee during the Term, and, without
limitation of any of the other terms and conditions of this Agreement (including
Section 2.2), Seller shall retain the sole right to select, employ, pay,
supervise, administer, direct and discharge any of the Seller Personnel who will
perform the Transition Services.
Section 2.6.    Force Majeure. Subject to Seller’s compliance with the
Performance Covenant, the obligations of Seller to provide a Transition Service
will be suspended to the extent necessary during the period and to the extent
that Seller (or the other relevant Seller Party) is prevented, hindered or
delayed from providing such Transition Service by any cause beyond the
reasonable control of Seller (or the other relevant Seller Party), including by
acts of God, civil disturbances, accidents, acts of war or conditions arising
out of or attributable to war (whether declared or undeclared), terrorism,
rebellion, insurrection, riot, invasion, fire, storm, flood or earthquake,
except to the extent that the impact thereof could not have been averted or
mitigated through the use of commercially reasonable efforts, or through the
proper implementation of commercially reasonable disaster recovery or business
continuity planning. In such event, (i) Seller shall give written notice of such
suspension to Buyer, as soon as reasonably practicable but no later than five
Business Days after its start, stating the date and extent of such suspension,
the cause thereof, its likely or anticipated potential duration, and the general
effect of the event on Seller’s ability to perform its obligations under this
Agreement, (ii) Seller (or the relevant Seller Party) shall (A) use all
commercially reasonable efforts to mitigate and overcome such cause and (B)
resume the provision of such Transition Service as soon as reasonably
practicable after the removal of such cause, (iii) Buyer shall not be required
to pay amounts in respect of such Transition Service hereunder to Seller in
respect of such period of time during which Seller (or the other relevant Seller
Party) is prevented from providing such Transition Service and (iv) the
applicable Term for the provision of such Transition Service shall be extended
(subject to payment of the fees set forth in Article III with respect to such
extension period) for a period equal to the time lost by reason of such cause.
If, however, Seller (or the relevant Seller Party) cannot perform such delayed
Transition Service for a period of 30 days due to such cause, then Buyer
reserves the right to terminate such Transition Service and make corresponding
changes to Appendix A (including a reduction in any amounts otherwise due
hereunder to Seller with respect to fees and charges for the Transition Service
so terminated accruing after the date of such termination, but without further
liability to Seller). Any changes necessitated by the terms of this paragraph
shall be evidenced as soon as practicable by an amendment to the relevant
Transition Service outlined in Appendix A, to the extent an amendment


7

--------------------------------------------------------------------------------





is deemed necessary by Seller or Buyer. After the period of disability but
before the end of the applicable Term, Buyer may reinstate such Transition
Service upon written notice to the Seller.
Section 2.7.    Information. During the Term, Buyer shall provide Seller or an
applicable Seller Party with all information available to Buyer reasonably
requested by Seller or the applicable Seller Party as reasonably necessary or
desirable for the performance of the Transition Services.
Section 2.8.    Access.
(a)    To the extent reasonably required for Seller or a Seller Party to
perform, or otherwise make available, the Transition Services, Buyer shall
cooperate with Seller or the applicable Seller Party in the provision of the
Transition Services. To the extent reasonably requested by Buyer, Seller shall
provide Buyer with reasonable access to the Business Records relating to the
Transferred Contracts (for such Consented Customers) and Transition Services as
set forth in Appendix A.
(b)    Whenever present at the other Party’s premises, a Party shall (i) limit
access to those of its employees, agents or contractors with a bona fide need to
have such access in connection with the exercise of its rights or fulfillment of
its obligations hereunder and (ii) comply and shall cause its Personnel to
comply in all material respects with all applicable on-site rules, regulations,
policies and procedures of the other Party and all reasonable instructions or
directions, in each case issued by such Party and provided to the other Party in
advance, and otherwise conduct themselves in a businesslike manner.
Section 2.9.    Seller’s Systems.
(a)    In the course of providing the Transition Services and subject to the
terms and conditions of the Purchase Agreement and this Agreement, Seller grants
Buyer a limited, non-exclusive, non-transferable, non-sublicensable, revocable
license to access and use Seller’s interfaces in a read-only manner (which
access shall include the ability to download and export applicable Supported
Customer files and data), including, but not limited to, Covered Services
customer portals and related application programming interfaces, as determined
in Seller’s sole discretion (the “Seller’s Systems”).
(b)    Section 2.9(a) is subject to and conditioned upon the following:
(i)    Buyer shall (a) limit access and use of the Seller’s Systems to only
Buyer Personnel who are specifically authorized to have such access and (b) not
permit either direct or indirect use of the Seller’s Systems by any other third
party. Buyer shall (1) ensure that Buyer Personnel accessing the Seller’s
Systems have entered into confidentiality agreements containing provisions
substantially as protective as the confidentiality provisions in Purchase
Agreement and this Agreement and (2) be liable for the acts and/or omissions of
Buyer Personnel.
(ii)    Buyer and Buyer Personnel shall:
(A)    comply with all industry best practices with regards to security
procedures and requirements when using and accessing the applicable Seller’s
Systems;


8

--------------------------------------------------------------------------------





(B)    limit use and access (1) only to those portions of the Seller’s Systems
for which they are authorized and (2) solely with respect to the Transition
Services; and/or
(C)    maintain reasonable security measures to protect the applicable Seller’s
Systems from any access by (1) unauthorized third parties and/or (2) any virus,
worm, trojan horse, harmful code or attachment.
(iii)    Unless expressly provided for in the Purchase Agreement or this
Agreement, Buyer and Buyer Personnel shall not undertake, or attempt to
undertake, the following prohibited activities:
(A)    accessing and using the Seller’s Systems (1) for any unlawful,
unauthorized, infringing, defamatory, malicious or fraudulent purpose or (2) in
violation of applicable law;
(B)    modifying, disassembling, decompiling, reverse engineering, creating
derivative works of, or making any other attempt to discover or obtain the
source code for any portion of the Seller’s Systems;
(C)    hacking, pinging, flooding, mail bombing, denial of service attacks or
any other activities that disrupt the use of or interfere with the ability of
others to effectively use the Seller’s Systems;
(D)    tampering with, altering, destroying, violating, compromising or
circumventing any (1) security or audit measures employed by Seller and/or (2)
data of Seller;
(E)    disabling, damaging, disrupting or impairing the normal operation of, any
of the Seller’s Systems (including, but not limited to, materially interfering
with or disrupt Seller’s network or third-party networks connected to Seller’s
network);
(F)    establishing any type of external network connectivity with or into the
Seller’s Systems, including WAN or Internet connectivity, without the prior
written consent of Seller (email acceptable); and/or
(G)    use the Seller’s Systems in a manner that constitutes excessive or
abusive usage in Seller’s good faith discretion.
(c)    Buyer shall cooperate with Seller in any investigation of any apparent
violation of Section 2.9(b), including, but not limited to, an unauthorized
access to the Seller’s Systems or unauthorized use of data and information
within the Seller’s Systems. If Seller determines, in its good faith discretion
that Buyer or Buyer Personnel has failed to comply with any part of Section
2.9(b)(iii)(A), (C), (D) or (E), or undertakes or attempts to undertake any of
the prohibited activities described in Section 2.9(b), then Seller may (i) with
respect to Sections 2.9(b)(iii)(A), (C) or (E), immediately (x) without notice
(and no opportunity to cure) suspend or deny or (y) subject to notice


9

--------------------------------------------------------------------------------





(which may delivered via electronic mail) and an opportunity to cure for a
twenty-four (24) hour period after Seller provides such notice, terminate,
Buyer’s or such Buyer Personnel’s access to the Seller’s Systems or (ii) with
respect to any other provision of Section 2.9(b) (subject to notice (which may
delivered via electronic mail) and an opportunity to cure for a twenty-four (24)
hour period after Seller provides such notice) suspend, deny or terminate
Buyer’s or such Buyer Personnel’s access to the Seller’s Systems. Such action is
in addition to any other rights Seller may have under this Agreement or under
applicable Law, and Seller shall have no liability with respect to any action
taken, or inaction, in connection with Section 2.9(b).
(d)    Buyer acknowledges and agrees that neither it nor Buyer Personnel have
any expectation of privacy when accessing or using the Seller’s Systems. Without
limiting any of its other rights under this Agreement or under applicable Law,
Seller shall have the right to restrict and monitor the use of the Seller’s
Systems, and to access, seize and copy any information, data or files developed,
processed, transmitted, displayed, reproduced or otherwise accessed in
conjunction with such use. Seller may exercise its rights reserved hereunder
solely: (i) to verify the performance or use of the Transition Services; or (ii)
to ensure compliance by Buyer or Buyer Personnel with the obligations expressly
set forth in this Section 2.9. Buyer will advise Buyer Personnel concerning the
rights stated hereunder.
(e)    Except for any limited license expressly granted in this Agreement, Buyer
acknowledges that Seller retains all right, title and interest in and to the
Seller’s Systems.
(f)    In connection with Buyer’s use of and access to the Seller’s Systems
under Section 2.9, any and all information relating to such use and access
(including, but not limited to, all user names, passwords and other
authentication techniques used by Buyer to access the Seller’s Systems) shall be
handled in accordance with the confidentiality provisions set forth in Section
6.18 of this Agreement and, for the avoidance of doubt, any information retained
by Seller as permitted by Section 2.9(d) shall be deemed Confidential
Information of Buyer.
(g)    THE SELLER’S SYSTEMS ARE PROVIDED “AS IS,” “WHERE IS,” “AS AVAILABLE” AND
WITHOUT ANY WARRANTY WHATSOEVER AND, TO THE MAXIMUM EXTENT PERMITTED BY LAW,
SELLER DISCLAIMS ALL WARRANTIES, WHETHER EXPRESS, IMPLIED, OR STATUTORY,
INCLUDING WITHOUT LIMITATION, ANY IMPLIED WARRANTY OF MERCHANTABILITY, FITNESS
FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT AND ANY WARRANTY ARISING OUT OF A
COURSE OF PERFORMANCE, DEALING OR TRADE USAGE. SELLER DOES NOT WARRANT THAT USE
OF THE SELLER’S SYSTEMS WILL BE UNINTERRUPTED OR ERROR FREE.
(h)    In connection with the foregoing provisions of this Section 2.9, Seller
hereby covenants and agrees to use commercially reasonable efforts to provide
Buyer with use of and access to the Seller’s Systems (the “Access Covenant”).
(i)    The rights granted to Buyer pursuant to this Section 2.9 apply only with
respect to access to Supported Customer files and data contained in the Seller’s
Systems. Additionally, Buyer hereby acknowledges and agrees that, subject to
Seller’s continued compliance with the Access Covenant, Buyer’s sole remedy for
a breach by Seller of its obligations under Section 2.9 is continued


10

--------------------------------------------------------------------------------





access to and provision of, for the Term, the information contemplated under the
heading “Customer Data Migration” in Schedule 2 of Appendix A.
Section 2.10.    Contract Manager.
(a)    Seller and Buyer shall each appoint an individual to act as its primary
point of operational contact for the administration and operation of this
Agreement, as follows: each individual appointed by Seller or Buyer, as
applicable, as such Party’s primary point of operational contact pursuant to
this Section 2.10 (each, a “Contract Manager”) shall have overall responsibility
for coordinating for the Party he or she represents all activities undertaken by
such Party hereunder, for the performance of such Party’s obligations hereunder,
for coordinating the performance of the Transition Services, for acting as a
day-to-day contact with the other Party, for making available to the other Party
the data, facilities, resources and other support services required for the
performance of the Transition Services in accordance with the terms of this
Agreement, and for resolving any disagreements concerning Mandatory Changes
pursuant to Section 2.1. Seller and Buyer may change their respective Contract
Managers from time to time upon notice to the other and shall notify the other
of such change as promptly as practicable.
(b)    Except as mutually agreed by the Contract Managers, the Contract Managers
shall confer by telephone at least weekly to discuss the Transition Services and
their provision, including the monitoring of compliance therewith by Seller, the
management of any associated risks arising from the Transition Services and the
resolution of any problems or issues associated with the Transition Services.
Such telephone conferences shall take place at the times agreed by the Contract
Managers.
(c)    Seller and Buyer hereby designate the following individuals to act as
their respective Contract Managers for purposes of this Agreement:
(i)    Contract Manager for Seller:
Name: John Cochran
Title: Sr. Director
Phone: (703) 948-4438
Email: jcochran@verisign.com
(ii)    Contract Manager for Buyer:
Name: Shailesh Shukla (or Authorized Designee)
Title: Vice President & General Manager
Phone: +1 (415) 659-1479
Email: Shailesh.Shukla@team.neustar, with copies to Saber Martin
(Saber.Martin@team.neustar or +1 (703) 464-4065)
(d)    The Contract Managers may appoint certain Personnel who will serve as the
primary contact persons for specific Transition Services. A Party may add an
additional Contract Manager or change its Contract Manager by providing written
notice to the other Party.


11

--------------------------------------------------------------------------------





Section 2.11.    Acknowledgements, Representations and Warranties.
(a)    Seller’s Representations and Warranties. In connection with the
Transition Services, Seller represents, warrants and covenants that:
(i)    Seller will comply in all material respects with all applicable Laws,
ordinances, rules and regulations in performing the Transition Services;
(ii)    (A) Seller possesses sufficient legal right, title or interest in or to
any of its Intellectual Property Rights that will be used in performing the
Transition Services, and (B) to the best of its knowledge, the Transition
Services will not infringe on, violate or misappropriate any Intellectual
Property Rights of any third party (in either case, other than the consents and
approvals required in connection with the assignment of the Transferred
Contracts or the sharing of Business Records or other data thereunder));
(iii)    To the knowledge of Seller, the provision of such Transition Services
does not violate any agreement or license to which Seller, its Affiliates or any
other service provider hereunder are subject as of the effective date of this
Agreement, or otherwise require any waiver, permit, consent or similar approval
from any third party (other than the consents and approvals required in
connection with the assignment of the Transferred Contracts or the sharing of
Business Records or other data thereunder);
(iv)    to the best of its knowledge, the provision of the Transition Services
will not materially interfere with the conduct of Seller’s registry services
business as such businesses are conducted as of the date of the Purchase
Agreement; and
(v)    to the best of its knowledge, the Transition Services constitute all of
the services that are necessary or reasonably to be expected for the orderly
transition of the Transferred Assets.
(b)    Buyer’s Acknowledgement; Representations and Warranties. In connection
with the Transition Services, Buyer represents, warrants and covenants that, to
the best of its knowledge, the Transition Services constitute all of the
services that are necessary or reasonably to be expected for the orderly
transition of the Transferred Assets. Buyer understands that the Transition
Services provided hereunder are transitional in nature and are furnished solely
for the purpose of accommodating and facilitating the transfer of the Business
from Seller to Buyer. Buyer agrees to transition the performance of the
Transition Services to its own internal organization or other third-party
suppliers for the Transition Services no later than the end of the Term.
Section 2.12.    Exception to Obligation to Provide Transition Services.
Notwithstanding anything to the contrary contained herein, Seller shall not be
obligated to provide any Transition Services if (i) there is a change in
applicable Law to which Seller, its Affiliates or any Third-Party Provider are
subject in respect of the Transition Services to be provided hereunder, and (ii)
Seller reasonably determines that the provision of such Transition Services
would likely violate such applicable Law; provided that, in any such case,
Seller shall use commercially reasonable efforts to provide the relevant
Transition Service (or a substantially similar function) in a manner that would


12

--------------------------------------------------------------------------------





comply with such applicable Law. In the event that any Transition Service is not
provided by virtue of this Section 2.12, Buyer shall not be required to pay
amounts in respect of such Transition Service in respect of the period of time
during which Seller (or the other relevant Seller Party) is not provided.
Section 2.13.    Excuse of Performance. Seller’s delay or failure to perform its
obligations under this Agreement shall be excused to the extent such delay or
nonperformance is directly caused by (a) the acts or omissions of Buyer or a
third party acting for or on behalf of Buyer to the extent such acts or
omissions are necessary for Seller to perform its obligations hereunder, or (b)
the failure of Buyer to perform any obligations of Buyer under this Agreement,
following notice to Buyer of such failed performance and a reasonable
opportunity to cure. Seller shall use commercially reasonable efforts to perform
its obligations notwithstanding such failure or nonperformance; provided,
however, that Buyer shall work with Seller to remedy the failure and Buyer shall
be responsible for any additional reasonable costs incurred by Seller in
connection with performing the Transition Services as a result of such failure.


Article III
COMPENSATION FOR SERVICES
Section 3.1.    Fees. As compensation for each Transition Service to be provided
pursuant hereto and subject to Section 3.2 below, Buyer shall pay Seller the
fees as set forth below:
Term
Fees
(Initial Transitions Term)
Closing Date through June 30, 2019
$1,350,000.00 per month
(Initial Transitions Term)
July 1, 2019 through December 31, 2019
$1,250,000.00 per month
(Optional Transitions Service Term 1)
 January 1, 2020 through March 31, 2020
$1,375,000.00 per month
(Optional Transitions Service Term 2)
April 1, 2020 through June 30, 2020
$1,700,000.00 per month

Section 3.2.    Termination or Reduction of Fees. At any time subsequent to
eight (8) months after the date of this Agreement, Buyer may, upon thirty (30)
days’ prior written notice (which, for the avoidance of doubt, may not be
provided by Buyer prior to eight (8) months after the date of this Agreement):
(a)    terminate the Transition Services with respect to the DDoS Protection
Service if the Parties have achieved DDoS Protection Service Customer Completed
Migration (as defined in Appendix A) for every customer of such service, in
which case the fees payable pursuant to Section 3.1 shall be reduced by 65% for
the remainder of the Term;


13

--------------------------------------------------------------------------------





(b)    terminate the Transition Services with respect to the Managed DNS
Service, Recursive DNS Service and DNS Firewall Service if the Parties have
achieved MDNS Customer Completed Migration and Recursive DNS and DNS Firewall
Customer Completed Migration (each as defined in Appendix A) for every customer
of such services, in which case the fees payable pursuant to Section 3.1 shall
be reduced by 25% for the remainder of the Term; and
provided that if Buyer has terminated the Transition Services in full in
accordance with both subsections (a) and (b) above, then this Agreement shall
terminate in full per the terms of Article V, and there shall be no fees payable
pursuant to Section 3.1 for the remainder of the Term.
Section 3.3.    Payment of Fees and Charges. Payment of the amounts due by Buyer
hereunder shall be made monthly in advance, based on invoices issued by Seller
to Buyer in the manner set forth in Section 3.4. If this Agreement commences on
a date other than the first day of a calendar month, Buyer shall not be
obligated to pay any service fees or other amounts hereunder, including any
proration thereof, for such calendar month. If this Agreement or a particular
Transition Service is terminated on a date other than the last day of a calendar
month, the fees for all of or the applicable Transition Services, as the case
may be, shall be prorated based on the service fees set forth in Section 3.1
above. Any payments pursuant to this Agreement shall be made within thirty (30)
days after the date of the Seller’s invoices.
Section 3.4.    Invoices; Documentation. Seller shall invoice Buyer in advance
for all charges for the Transition Services provided to Buyer pursuant to this
Agreement. Such invoices shall be in a form reasonably acceptable to Buyer and
include sufficient detail to support an audit and review by Buyer. From time to
time on written request by Buyer in respect of a Transition Service, Seller
shall provide to Buyer such information in Seller’s possession with respect to
such invoices as Buyer may reasonably request for the purpose of supporting the
fees represented by such invoices, and Seller shall make its personnel available
to answer such questions as Buyer may reasonably ask for such purpose. Payment
by Buyer of the amounts due by hereunder shall be prepaid on a monthly basis in
accordance with the invoices issued by Seller to Buyer in the manner set forth
in this Section 3.4.
Section 3.5.    Taxes. The amounts set forth herein with respect to fees,
charges, expenses and other amounts due hereunder are exclusive of all Taxes
(other than taxes based on net income or franchise or other taxes imposed in
lieu of a tax on net income). Buyer shall be responsible for and pay any sales,
use, excise and value-added and other similar taxes imposed as a result of its
receipt of Transition Services or with respect to the payments due to Seller
hereunder (other than Seller’s Taxes based on its net income or franchise or
other taxes imposed in lieu of a tax on net income). Any Taxes for which Buyer
is responsible must be listed as separate line items on Seller’s invoice. All
payments due to Seller shall be made without any deduction or withholding on
account of any Tax except as required by Law in which case the sum payable by
Buyer in respect of which such deduction or withholding is to be made shall be
increased to the extent necessary to ensure that, after making such deduction or
withholding, Seller receives and retains (free from any liability in respect
thereof) a net sum equal to the sum it would have received but for such
deduction or withholding being required. Any Taxes required to be paid by Seller
in connection with this Agreement or the performance hereof will be promptly
reimbursed to Seller by the Buyer and such


14

--------------------------------------------------------------------------------





reimbursement shall be in addition to the amounts required to be paid by the
Buyer as set forth in Section 3.1 and Section 3.2. Buyer shall not be obligated
to pay any penalties, interest or late charges imposed as a result of Seller’s
failure to remit such Taxes to the taxing authority on a timely basis.
Article IV
LIMITATION OF LIABILITY; DISCLAIMER OF WARRANTIES; INDEMNIFICATION
Section 4.1.    Limitation of Liability. Each Party’s maximum, cumulative and
sole liability to the other Party under this Agreement for damages (based on
breach of warranty, breach of contract, negligence, strict liability in tort or
any other legal or equitable theory) shall not exceed Nineteen Million, Six
Hundred Thousand Dollars ($19,600,000) in respect of the Transition Services;
provided that the foregoing shall not (i) limit a Party from seeking equitable
relief in accordance with Section 6.19 or (iii) apply to any claim based on the
fraud, gross negligence or willful misconduct of the other Party or its
Affiliates. No Party hereto shall have any liability under any provision of this
Agreement for any consequential, special, punitive, exemplary, or speculative
damages, except to the extent such damages (A) are recovered by third parties in
connection with losses indemnified under this Agreement or (B) are losses that
constitute lost profits, consequential damages or diminution in value damages
(“Specified Losses”) that were the direct, probable, and reasonably foreseeable
consequence of the relevant breach and were not occasioned by special
circumstances relating to the indemnified party; provided, however, that in no
case will any Specified Losses be deemed to result from a failure to achieve a
Customer Migration Event if a Post-Closing Payment (of any amount) becomes
payable pursuant to the Purchase Agreement). A Party shall not recover under
this Agreement and the Purchase Agreement for the same Loss.
Section 4.2.    Disclaimer of Warranties.
(a)    Except as expressly set forth in Section 2.11 and subject to Section 4.1
(Limitation of Liability), Buyer (on behalf of it and its Affiliates)
acknowledges and agrees that Seller (on behalf of itself and its Affiliates)
makes no representation or warranty with respect to the Transition Services;
provided, however, that for the avoidance of doubt, the foregoing shall not
limit the Seller’s representations and warranties under the Purchase Agreement.
(b)    EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT, SELLER (ON BEHALF OF
ITSELF AND ITS AFFILIATES) HEREBY EXPRESSLY DISCLAIMS ALL REPRESENTATIONS AND
WARRANTIES REGARDING THE TRANSITION SERVICES, WHETHER EXPRESS OR IMPLIED OR
STATUTORY, INCLUDING ANY REPRESENTATION OR WARRANTY IN REGARD TO QUALITY,
PERFORMANCE, NONINFRINGEMENT, MERCHANTABILITY OR FITNESS OF THE TRANSITION
SERVICES FOR A PARTICULAR PURPOSE.
Section 4.3.    Indemnification.
(a)    Subject to Section 4.3(c) and Section 4.3(d), Buyer agrees to indemnify,
defend and hold harmless each Seller Party, its Affiliates and each of its and
their directors, officers, employees, agents and representatives (collectively,
the “Seller Party Indemnitees”) from and against any and


15

--------------------------------------------------------------------------------





all claims, actions, demands, judgments, losses, costs, expenses, damages and
liabilities (including reasonable, out-of-pocket attorneys’ fees and other
expenses of litigation) by a third party (“Third Party Losses”) arising out of
or connected with any breach by Buyer of its representations and covenants
hereunder, except, in each case, for those arising out of the fraud, willful
misconduct, or gross negligence of any of the Seller Party Indemnitees or breach
of this Agreement by Seller.
(b)    Subject to Section 4.3(c) and Section 4.3(d), Buyer agrees to indemnify,
defend and hold harmless each Seller Indemnified Party from and against any and
all Third Party Losses for which a customer of the Business (after the earlier
of (x) when such customer has consented to the assignment of its Transferred
Contract to Buyer and (y) the commencement of a Customer Migration Event with
respect to such customer and such customer alleges contractual rights have
transferred to Buyer by “course of performance”, “course of dealing” or similar
contractual theory (such earlier time, the “Assignment Period”)) is obligated to
indemnify Buyer or an Affiliate thereof pursuant to, and subject to the
limitations of, the terms of a Transferred Contract.
(c)    Subject to Section 4.3(a) and Section 4.3(b), Seller agrees to indemnify,
defend and hold harmless Buyer, its Affiliates and each of its and their
directors, officers, employees, agents and representatives (collectively, the
“Buyer Party Indemnitees”) from and against any and all Third Party Losses
arising out of or connected with any breach by Seller of its representations and
covenants hereunder, except, in each case, for those arising out of the fraud,
willful misconduct or gross negligence of any of the Buyer Party Indemnitees or
breach of this Agreement by Buyer.
(d)    Subject to Section 4.3(a) and Section 4.3(b), Seller agrees to indemnify,
defend and hold harmless each Buyer Indemnified Party from and against any and
all Third Party Losses for which a customer of the Business (prior to the
Assignment Period) is obligated to indemnify Seller or an Affiliate thereof
pursuant to, and subject to the limitations of, the terms of a Transferred
Contract.
(e)    An indemnified party shall use its commercially reasonable efforts to
mitigate any Losses for which it is entitled to indemnification pursuant to this
Section 4.3. The indemnifying party shall have the right, but not the
obligation, and the indemnified party shall afford the indemnifying party the
opportunity, to the extent reasonably possible, to take all available steps to
minimize Losses for which the indemnified party is entitled to indemnification
before the indemnified party actually incurs such Losses.
Article V
TERM AND TERMINATION
Section 5.1.    Effective Date and Final Term. This Agreement shall become
effective on the Closing Date and, unless terminated earlier pursuant to
Section 5.2 below, shall remain in full force and effect until the date (the
“Final Term”) of expiration of the last Term to expire for any Transition
Service hereunder.
Section 5.2.    Termination. This Agreement may be terminated at any time prior
to the Final Term:


16

--------------------------------------------------------------------------------





(a)    by the mutual written consent of Seller and Buyer;
(b)    by either Party for a material breach of this Agreement (including any
payment default, unless Buyer is disputing the obligation to make such payment
in good faith and in accordance with Section 3.3(b)) by the other Party that is
not cured within thirty (30) days after written notice by the terminating Party;
(c)    by Buyer, with respect to all Transition Services, upon at least sixty
(60) days’ prior written notice, subject to Buyer’s payment of all fees due to
Seller for the remaining portion of the relevant Term; or
(d)    by Buyer in accordance with Section 3.2.
Section 5.3.    Effect of Termination. Upon the termination or expiration of
this Agreement or any Transition Service, no Party shall have any rights or
obligations hereunder or thereunder except as set forth in Section 5.4. Nothing
provided herein shall limit or restrict any rights or privileges provided in the
Purchase Agreement or the other Ancillary Agreement, or in this Agreement to the
extent such rights or privileges are intended to survive the applicable
termination.
Section 5.4.    Survival. Subject to Section 4.1, nothing herein shall relieve
either Party from liability for any breach of this Agreement occurring prior to
the termination or expiration hereof. The provisions of Article I, Section 2.11,
Article III, Article IV, Article VI, Section 5.3, and this Section 5.4 shall
survive the expiration or termination of this Agreement.
Article VI
GENERAL PROVISIONS
Section 6.1.    Waiver; Extension. Either Party may (a) extend the time for
performance of any of the obligations or other acts of the other Party contained
herein, as agreed to in writing by the Parties, or (b) waive compliance by the
other Party with any of the agreements contained herein. Any agreement on the
part of a Party to any such extension or waiver shall be valid only if set forth
in a written agreement signed on behalf of such Party. Unless otherwise
specifically agreed in writing to the contrary, no failure or delay of either
Party in exercising any right or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such right or power, or
any course of conduct, preclude any other or further exercise thereof or the
exercise of any other right or power. Any agreement on the part of either Party
to any such waiver shall be valid only if set forth in a written instrument
executed and delivered by a duly authorized officer on behalf of such Party.
Section 6.2.    Expenses; Payments.
(a)    Except as otherwise provided herein, all fees and expenses incurred in
connection with or related to this Agreement and the transactions contemplated
hereby shall be paid by the Party incurring such fees or expenses, whether or
not such transactions are consummated.


17

--------------------------------------------------------------------------------





(b)    Unless otherwise indicated, all dollar amounts stated in this Agreement
are stated in U.S. currency, and all payments required under this Agreement
shall be paid in U.S. currency in immediately available funds.
Section 6.3.    Notices. All notices and other communications hereunder shall be
in writing and shall be deemed duly given (a) on the date of delivery if
delivered personally, or if by facsimile, upon written confirmation of receipt
by facsimile, (b) on the first Business day following the date of dispatch if
delivered utilizing a next-day service by a recognized next-day courier or
(c) on the earlier of confirmed receipt or the fifth Business day following the
date of mailing if delivered by registered or certified mail, return receipt
requested, postage prepaid. All notices hereunder shall be delivered to the
addresses set forth below, or pursuant to such other instructions as may be
designated in writing by the Party to receive such notice:
(i)
if to Seller, to:
 
 
 
VeriSign, Inc.
 
12061 Bluemont Way
 
Reston, VA 20190
 
Attention: General Counsel
 
Telephone: (703) 948-3200
 
Facsimile: (703) 435-4921
 
 
 
with copies (which shall not constitute notice) to:
 
 
 
VeriSign, Inc.
12061 Bluemont Way
Reston, VA 20190
Attention: Kevin Ristau, Vice President and Associate General Counsel
Telephone: (703) 948-3200
Facsimile: (703) 435-4921
Electronic mail: kristau@verisign.com


Orrick, Herrington & Sutcliffe LLP
 
1152 15th St., NW
 
Washington, D.C. 20005
 
Attention each of: Geoff Willard / David Ruff
 
Facsimile to each of: 202.339.8500 (Attn: G. Willard) and 
212.506.5151 (Attn: D. Ruff)
 
 



18

--------------------------------------------------------------------------------





(ii)
if to Buyer, to:
 
 
 
Neustar, Inc.
 
21575 Ridgetop Circle
 
Sterling, VA 20166
 
Attention: Chief Financial Officer
 
Facsimile: (571) 434-3404
 
Electronic mail: Carolyn.ullerick@team.neustar
 
 
 
with copies (which shall not constitute notice) to:
 
 
 
Golden Gate Private Equity, Inc.
 
One Embarcadero Center, 39th Floor
 
San Francisco, CA 94111
 
Attention: Rishi Chandna; Stephen Oetgen
 
Facsimile: (415) 983-2701



Section 6.4.    Severability. If any term or other provision of this Agreement
is held to be invalid, illegal or incapable of being enforced by any rule of
Law, or public policy, all other conditions and provisions of this Agreement
shall nevertheless remain in full force and effect so long as either (a) the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any Party, or (b) such Party waives
its rights under this Section 6.4 with respect thereto. Upon such determination
that any term or other provision is invalid, illegal or incapable of being
enforced, the Parties shall negotiate in good faith to modify this Agreement so
as to effect the original intent of the Parties as closely as possible in an
acceptable manner to the end that the transactions contemplated hereby are
fulfilled to the extent possible.
Section 6.5.    Entire Agreement. This Agreement (including the Appendices
hereto), the Purchase Agreement and the Ancillary Agreements constitute the
entire agreement, and supersede all prior written agreements, arrangements,
communications and understandings and all prior and contemporaneous oral
agreements, arrangements, communications and understandings between the Parties
with respect to the subject matter hereof and thereof.
Section 6.6.    Assignment; Successors. Neither this Agreement nor any of the
rights, interests or obligations under this Agreement may be assigned or
delegated, in whole or in part, by operation of law or otherwise, by either
Party without the prior written consent of the other Party, which consent shall
not be unreasonably withheld by Seller; provided, however, that Seller may
reasonably withhold its consent to Buyer’s assignment of this Agreement to an
acquirer of all or a material portion of Buyer’s Digital Defense and Performance
Solutions business (i.e., Security Solutions) if such acquirer (i) is listed on
Schedule 6.6 hereof, (ii) is domiciled in a country (other than Spain, Italy,
Taiwan or Israel) that has a score of 65 or lower on the 2017 version of the
Corruption Perceptions Index published by Transparency International, or (iii)
is


19

--------------------------------------------------------------------------------





designated on, or is directly or indirectly controlled by one or more persons
designated on, the U.S. Department of the Treasury, Office of Foreign Assets
Control’s Specially Designated Nationals and Blocked Persons List; provided,
further, that, subject to the limitations set forth in subsections (i), (ii) and
(iii) above, for the avoidance of doubt, no consent shall be required from
Seller for any assignment by Buyer to an acquirer of all or a material portion
of any other business of Buyer (other than Buyer’s Digital Defense and
Performance Solutions business (i.e., Security Solutions)), in connection with a
sale of all or a material portion of the capital stock or other equity interests
or the assets or business of Buyer or an assignment to any subsidiary or
controlled Affiliate of Buyer, in each case, if such assignee agrees in writing
to be bound by this Agreement. Buyer will remain primarily liable for its
obligations hereunder, notwithstanding any assignment hereunder. Any assignment
in contravention of this Section 6.6 shall be null and void. Subject to the
preceding sentences of this Section 6.6, this Agreement will be binding upon,
inure to the benefit of, and be enforceable by, the Parties and their respective
successors and assigns.
Section 6.7.    Parties in Interest. This Agreement shall be binding upon and
inure solely to the benefit of each Party, and nothing in this Agreement,
express or implied, is intended to or shall confer upon any Person other than
the Parties and their respective successors and permitted assigns any legal or
equitable right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement, except with respect to the provisions of Section 4.3, which
shall inure to the benefit of the Persons benefiting therefrom who are intended
to be third-party beneficiaries thereof.
Section 6.8.    Amendments. This Agreement may not be amended, modified or
supplemented in any manner, whether by course of conduct or otherwise, except by
an instrument in writing specifically designated as an amendment hereto, signed
on behalf of each Party.
Section 6.9.    Governing Law. This Agreement and all disputes or controversies
arising out of or relating to this Agreement shall be governed by, and construed
in accordance with, the internal laws of the State of Delaware, without regard
to the laws of any other jurisdiction that might be applied because of the
conflicts of laws principles of the State of Delaware.
Section 6.10.    Submission to Jurisdiction. Each of the Parties irrevocably
agrees that any Action arising out of or relating to this Agreement brought by
either Party or its successors or assigns against the other Party shall be
brought and determined in the Court of Chancery of the State of Delaware,
provided, however, that if jurisdiction is not then available in the Court of
Chancery of the State of Delaware, then any such Action may be brought in any
federal court located in the State of Delaware or any other Delaware state
court, and each of the Parties hereby irrevocably submits to the exclusive
jurisdiction of the aforesaid courts for itself and with respect to its
property, generally and unconditionally, with regard to any such Action arising
out of or relating to this Agreement. Each of the Parties agrees not to commence
any Action relating thereto except in the courts described above in Delaware,
other than actions in any court of competent jurisdiction to enforce any
judgment, decree or award rendered by any such court in Delaware as described
herein. Each of the Parties further agrees that notice as provided herein shall
constitute sufficient service of process and the Parties further waive any
argument that such service is insufficient. Each of the Parties hereby
irrevocably and unconditionally waives, and agrees not to assert, by way of
motion or as a defense,


20

--------------------------------------------------------------------------------





counterclaim or otherwise, in any Action arising out of or relating to this
Agreement, (a) any claim that it is not personally subject to the jurisdiction
of the courts in Delaware as described herein for any reason, (b) that it or its
property is exempt or immune from jurisdiction of any such court or from any
legal process commenced in such courts (whether through service of notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise) and (c) that (i) the Action in any such
court is brought in an inconvenient forum, (ii) the venue of such Action is
improper or (iii) this Agreement, or the subject matter hereof, may not be
enforced in or by such courts.
Section 6.11.    Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AGREEMENT
HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT.
Section 6.12.    Counterparts. This Agreement may be executed and delivered in
two or more counterparts, all of which shall be considered one and the same
instrument and shall become effective when one or more counterparts have been
signed by each of the Parties and delivered to the other Party.
Section 6.13.    Facsimile or .pdf Signature. This Agreement may be executed and
delivered by facsimile, .pdf or other electronic signature (including via
DocuSign or similar service) and a facsimile, .pdf or other electronic signature
(including via DocuSign or similar service) shall constitute an original for all
purposes.
Section 6.14.    No Presumption Against Drafting Party. Each Party acknowledges
that such Party has been represented by legal counsel in connection with this
Agreement and the transactions contemplated by this Agreement. Accordingly, any
rule of law or any legal decision that would require interpretation of any
claimed ambiguities in this Agreement against the drafting Party has no
application and is expressly waived.
Section 6.15.    Construction of Agreement. Appendix A and Appendix B shall have
the same force and effect as if expressly set out in the body of this Agreement,
and any reference to this Agreement shall include Appendix A, Appendix B or any
other Appendix or attachment to this Agreement. Notwithstanding any other
provisions in this Agreement to the contrary, in the event and to the extent
that there shall be a conflict between the provisions of the body of this
Agreement and Appendix A or Appendix B, the provisions of the body of this
Agreement shall control (unless Appendix A or Appendix B explicitly provides
otherwise). Nothing herein is intended to modify, limit or otherwise affect the
representations, warranties, covenants, agreements, and indemnifications
contained in the Purchase Agreement, and such representations, warranties,
covenants, agreements and indemnifications shall remain in full force and effect
in accordance with the terms of the Purchase Agreement.
Section 6.16.    Further Assurances. The Parties will use good faith efforts to
cooperate with each other in all matters relating to the provision and receipt
of the Transition Services. Such cooperation shall include exchanging
information and performing true-ups and adjustments.


21

--------------------------------------------------------------------------------





Section 6.17.    Relationship of the Parties. Nothing contained in this
Agreement will be deemed or construed as creating a joint venture or partnership
between the Parties. No Party is by virtue of this Agreement authorized as an
agent, employee or legal representative of the other Party. No Party will have
the power to control the activities and operations of the other and their status
is, and at all times will continue to be, that of independent contractors with
respect to each other. No Party will have any power or authority to bind or
commit the other Party. No Party will hold itself out as having any authority or
relationship in contravention of this Section 6.17.
Section 6.18.    Confidentiality.
(a)    The Parties acknowledge that in connection with the provision and receipt
of Transition Services, each Party may obtain access to Confidential Information
of the other Party. Each Party shall not, and shall ensure that its Affiliates
shall not (i) use Confidential Information of the other Party except as
contemplated herein, (ii) use or cause to be used Confidential Information for
its own account or for the benefit of any third party, and (iii) directly or
indirectly disclose, reveal, divulge or communicate Confidential Information of
the other Party other than to the authorized officers and employees of such
Party and its Affiliates, and in the case of Seller, to any Third-Party Provider
as is reasonably required in connection with the exercise of its rights and
obligations under this Agreement (and only subject to binding use and disclosure
restrictions at least as protective as those set forth herein executed in
writing by such employees and independent contractors). Each Party may disclose
Confidential Information of the other Party pursuant to any order or requirement
of a court, administrative agency or other governmental body; provided, however,
that such disclosing Party shall give reasonable and, if practicable, advance
notice to the other Party of such order or requirement in order to give the
other Party a reasonable opportunity to enjoin such disclosure, to limit the
scope of such disclosure or to seek other protective orders.
(b)    Notwithstanding anything to the contrary contained herein: (i) the
restrictions and obligations in Section 6.18(a) shall not apply to any
information that (A) is or becomes generally known to the public or in the
applicable industry, other than as a result of a breach of this Agreement or the
Purchase Agreement, (B) is known to the receiving Party at the time of
disclosure without violation of any confidentiality restriction and without any
restriction on the receiving Party’s further use or disclosure or (C) is
independently developed by the receiving Party without access or reference to
the Confidential Information disclosed by the disclosing Party; and (ii) any
information included within the definition of Transferred Assets shall
constitute Confidential Information of Buyer and not Seller.
(c)    Upon the expiration or termination of this Agreement, the receiving Party
shall immediately cease using all Confidential Information of the other Party
and, promptly after the disclosing Party’s request, deliver to the disclosing
Party or securely erase, wipe clean and destroy, at the disclosing Party’s
instruction, all documents or other materials containing, summarizing or
referring to Confidential Information of the disclosing Party which are in the
receiving Party’s possession, power or control, except to the extent the
receiving Party is required to retain a copy of particular documents or
materials in order to comply with Law or such Party’s internal record retention
requirements.


22

--------------------------------------------------------------------------------





Section 6.19.    Specific Performance. Each Party acknowledges that the Parties
will be irreparably harmed and that there will be no adequate remedy at law for
any violation by any Party of any of the covenants or agreements contained in
Section 6.18 of this Agreement. It is accordingly agreed that, in addition to
any other remedies which may be available upon the breach of any such covenants
or agreements, each of the Parties shall be entitled to equitable relief,
without proof of actual damages, including an injunction or injunctions or
orders for specific performance to prevent breaches of this Agreement and to
enforce specifically the terms and provisions of Section 6.18 of this Agreement,
in addition to any other remedy to which it is entitled at Law or in equity as a
remedy for any such breach or threatened breach. Each Party further agrees that
no other Party or any other Person shall be required to obtain, furnish or post
any bond or similar instrument in connection with or as a condition to obtaining
any remedy referred to in this Section 6.19, and each Party irrevocably waives
any right it may have to require the obtaining, furnishing or posting of any
such bond or similar instrument. Subject to and without limiting the rights
arising under Section 5.1, each Party further agrees that the only permitted
objection that it may raise in response to any action for equitable relief is
that it contests the existence of a breach or threatened breach of Section 6.18
of this Agreement.
Section 6.20.    Data Privacy Agreement. Appendix B (Data Privacy Agreement)
shall govern the Parties’ obligations with respect to the processing activities
of each Party relating to Consented Customers under this Agreement.
Remainder of this page intentionally left blank. Signature page follows.






















23

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Seller and the Buyer have caused this Agreement to be
executed as of the date first written above by their respective officers
thereunto duly authorized.
VERISIGN, INC.
NEUSTAR, INC.
 
 
 
 
 
 
By:
By:
Name:
Name:
Title:
Title:















        










24

--------------------------------------------------------------------------------






APPENDIX A
TRANSITION SERVICES
Schedule 1: Production Services
1.
Definitions:

“Consented Customer” means a customer under any Transferred Contract who has
consented to the assignment of its Contract from Seller (or any Affiliate
thereof) to Buyer (or an Affiliate thereof), but who has not migrated to Buyer’s
technology platform.
“Covered Services” means Verisign DDoS Protection Service, Verisign Managed DNS
Service, Verisign Recursive DNS Plus Service, and Verisign DNS Firewall Service.
“Supported Customer” means any existing customer under any Transferred Contract
that has not yet migrated from Seller’s technology platform to Buyer’s
technology platform.


2.
Service Descriptions:



1

--------------------------------------------------------------------------------





Service and Term
Description
Verisign DDoS Protection Service*
Service Term: Closing Date through the Term
To allow the migration of the DDoS protection business line to the Buyer, Seller
will provide the Seller DDoS Protection Services to Supported Customers in
accordance with the Supported Customers’ Transferred Contract as such contract
exists as of the Closing Date of the Purchase Agreement.
For the avoidance of doubt, Seller retains any and all rights to exercise its
option to suspend or terminate services for a Supported Customer as expressly
outlined under the Transferred Contract, including but not limited to, due to an
Infrastructure Limitation or a Disrupting Event and other Seller rights as
outlined in the Transferred Contracts. In the event of a suspension or
termination due to an Infrastructure Limitation or Disrupting Event or any
material modification of services (to the extent permissible under this
Agreement or the Purchase Agreement), Seller shall notify Buyer of Seller’s
action as soon as is reasonably practicable, but in no event later than forty
eight (48) hours after such suspension or termination.
Definition of “DDoS Protection Service Customer Completed Migration”: a
Transferred DDoS Contract is considered to have migrated when all of the
following have occurred (as applicable):
a.Completion of configuration and set-up of the customer’s network and portal
within the Buyer’s environment,
b.For Always On Customers, completion of switchover to Buyer’s network from
Seller’s network,
c.Completion of migration of all customer Monitored Routers and OpenHybrid
Sources (as applicable) as defined in the applicable Transferred Contract, for
customers who purchase monitoring and/or OpenHybrid, and
d.The earlier of (A) thirty (30) days after conclusion of customer network
configuration set-up except for those instances where future test dates have
been scheduled and such dates have been communicated to Seller; (B) completion
of testing; or (C) notice by migrated customer to Seller or by Buyer that
migration is complete, provided that Seller shall be required to promptly notify
Buyer of receipt of any such notice if received from a migrated customer.


Definition of “DDoS Customer Lost Migration” - a Transferred Contract for DDoS
Protection Services is considered to be a “Lost Migration” when neither the
Seller nor Buyer is providing for DDoS Protection Services associated with the
Transferred Contract.
Verisign Managed DNS Service*
Service Term: Closing Date through the Term
To allow the migration of the Managed DNS business line to the Buyer, Seller
will provide the Seller Managed DNS Service to Supported Customers in accordance
with the Supported Customers’ Transferred Contract as such contract exists as of
the Closing Date of the Purchase Agreement.
For the avoidance of doubt, Seller retains any and all rights to exercise its
option to suspend or terminate services for a Supported Customer as expressly
outlined under the Transferred Contract, including but not limited to due to an
Infrastructure Limitation or a Disrupting Event and other Seller rights as
outlined in the Transferred Contracts. In the event of a suspension or
termination due to an Infrastructure Limitation or Disrupting Event or any
material modification of services (to the extent permissible under this
Agreement or the Purchase Agreement), Seller shall notify Buyer of Seller’s
action as soon as is reasonably practicable, but in no event later than forty
eight (48) hours after such suspension or termination.


Definition of “MDNS Customer Completed Migration” - a Transferred MDNS Contract
is considered to have a “Completed Migration” when only the Buyer is providing
services associated with the Transferred Contract (excluding billing) and
notification from Buyer or customer to Seller that the migration is complete.


Definition of “MDNS Customer Lost Migration” - a Transferred MDNS Contract is
considered to be a “Lost Migration” when neither the Seller nor the Buyer is
providing Managed DNS Services associated with the Transferred Contract



2

--------------------------------------------------------------------------------





Service and Term
Description
Verisign Recursive DNS Plus and Verisign DNS Firewall Services*
Service Term: Closing Date through the Term
To allow the migration of the Seller Recursive DNS Plus and Seller DNS Firewall
Services business line to the Buyer, Seller will provide the Seller Recursive
DNS Plus and Seller DNS Firewall Services to Supported Customers in accordance
with the Supported Customers’ Transferred Contract as the terms exist as of the
Closing Date of the Purchase Agreement.
For the avoidance of doubt, Seller retains any and all rights to exercise its
option to suspend or terminate services for a Supported Customer as expressly
outlined under the Transferred Contract, including but not limited to due to a
Disrupting Event and other Seller rights as outlined in the Transferred
Contracts. In the event of a suspension or termination related to a Disrupting
Event or any material modification of services (to the extent permissible under
this Agreement or the Purchase Agreement), Seller shall notify Buyer of Seller’s
action as soon as is reasonably practicable, but no later than forty eight (48)
hours after such suspension or termination.


Definition of “Recursive DNS or DNS Firewall Customer Completed Migration” - a
Transferred Contract for Recursive DNS Service or DNS Firewall Service is
considered to have a “Completed Migration” when only the Buyer is providing
services associated with the Transferred Contract and notification from Buyer or
customer to Seller that the migration is complete.
Definition of “Recursive DNS or DNS Firewall Customer Lost Migration” - a
Transferred Contract for Recursive DNS Service is considered to be a “Lost
Migration” when neither the Buyer nor the Seller is providing services
associated with the Transferred Contract.
Customer Support
Service Term: Closing Date through the Term
Seller will provide customer support to Supported Customers in accordance with
the Supported Customers’ Transferred Contracts as of the Closing Date (as may be
amended by Seller or Buyer pursuant to Section 2.5 (or Section 2.9) of the
Purchase Agreement), until the earlier of expiration or termination of this
Agreement or until affected Supported Customer has completed migration from
Seller’s technology platform to Buyer’s technology platform.
Seller Customer Service will provide telephone and email support to Supported
Customers on a 24/7 basis.
Seller will provide Premium Support as specified in the applicable Transferred
DDoS Contract for the Supported Customers.
Reporting to Supported Customer shall be provided in accordance with the
Transferred Contracts.
Customer Support Referral
Service Term: Closing Date through the Term
During the Term of this Agreement, immediately after Customer has completed
migration from Seller’s technology platform to Buyer’s technology platform,
Seller will refer Consented Customers to the Buyer’s customer support team.



*Seller shall provide Buyer with the service level for the Supported Customers
as set forth in the applicable Transferred Contract.
Seller shall be under no obligation to renew a Transferred Contract or to
otherwise provide Transition Services with respect to a Supported Customer
beyond the term of this Agreement, except as otherwise set forth in the Purchase
Agreement.
Seller shall maintain a list of customers for each Transferred Contract who
migrate away from Seller’s technology platform and Buyer shall maintain a list
of customers for each Transferred Contract who migrate onto Buyer’s technology
platform.
3.
Service Level Credits & Billing Adjustments:

In the event that a Supported Customer is eligible for an SLA Credit for Covered
Services provided on the Seller’s platform, Seller shall provide the credit to
the Supported Customer. Such credit shall not be deducted from any


3

--------------------------------------------------------------------------------





amount remitted, or otherwise due, to Buyer. For the avoidance of doubt, it is
the intent of the parties that Seller solely bear the financial obligations
associated with issuance of any SLA Credit issued to a Supported Customer for
Covered Services and that such not be passed to, or borne by, Buyer in any
manner. For the avoidance of doubt, Supported Customer eligibility for SLA
Credit for Covered Services shall be provided in accordance with the Transferred
Contract.
Processing Billing Adjustments: Customer billing Adjustments shall not be netted
against, or added to, TSA fees.
Schedule 2: Migration Support                                     
1.
Service Description:

Transition Service and Term
Description
Migration Assistance
Service Term: Closing Date through the Term
Seller will provide reasonable assistance to Buyer for migration of Supported
Customers that have either (a) consented to assignment to Buyer’s service
offering but have not yet migrated away from Seller to Buyer; or (b) entered
into a new contract with Buyer for any of the Covered Services and have not yet
fully migrated away from Seller to Buyer.
Buyer shall organize all migration activities and shall coordinate any required
interactions between Seller and Supported Customers during these migration
activities.
Customer Data Migration
Service Term: Closing Date through the Term
Until such time as Seller’s Systems are available, as outlined in Section 2.9,
Seller shall provide the Supported Customers the following technical
information:
·DDoS Protection Service historical information, as available, for each customer
which includes 12 months of historical mitigation, monitoring and configuration
which shall include the following items: (i) customers by primary redirection
technique, migration feature and infrastructure; (ii) monitoring/mitigation,
whitelist/blacklist and portal metrics; (iii) SSL Mitigations; (iv) return
traffic methods for BGP customers; and (v) contract models (as available).
·Managed DNS Service historical information, as available, for each customer
which includes 12 months of historical query counts which shall include the
following items: (i) total primary and secondary domains and associated queries;
(ii) total queries; (iii) total signed zone; (iv) premium and standard feature
usage; and (v) access methods (as available).
·DNS Firewall Service historical information, as available, for each customer
which includes historical logged events (as available).





2.
Customer, Third Party and Buyer Migrations Costs. For the avoidance of doubt,
Seller is not responsible for any Buyer, customer or other third party costs
associated with or relating to Supported Customer migrating the Covered Services
either a) away from Seller to Buyer or b) away from Buyer and back to Seller.





Schedule 3: Financial Information, Billing and Collection
1.
Service Descriptions:



4

--------------------------------------------------------------------------------





Transition Service and Term
Description
Financial Information
Service Term: Closing Date through the Term
Seller will provide assistance to Buyer’s accounting personnel to help resolve
any accounting issues which may arise from Transferred Assets and Assumed
Liabilities. In furtherance thereof, Seller will, to the extent constituting
Business Records and subject to the provisions of the Purchase Agreement
relating to Business Records, assist with the exchange and transfer of Business
Records. Such assistance shall include knowledge and information relating to the
following:


·The Transferred Contracts; and
·Financial Information (as defined in the Purchase Agreement)


 Buyer acknowledges that it has sole responsibility for revenue recognition
decisions.
Invoicing


Service Term - Closing Date through the Term
Buyer and Seller will cooperate and work to transition billing capabilities for
the Transferred Contracts to Buyer’s billing and customer relationship
management systems as quickly as reasonably practicable.  In furtherance
thereof, and only until Buyer has transitioned the Supported Customer’s that
have consented to assignment onto Buyer’s billing and customer relationship
management systems, Seller will create and distribute to such customers, on
behalf of Buyer, billing invoices pursuant to the frequency and method of
delivery (whether via email with .pdf attachments of invoices, overnight
delivery or other transmittal method) specified in the Transferred Contracts.


Seller will assist with the migration process by including electronic
attachments provided by Buyer as reasonably practical and as supported by Seller
billing systems.


The migration process may require the exchange of transaction information from
Seller to Buyer for a limited time to support Buyer invoicing to the customer
for partial months / dual platform scenarios.


Under no circumstances will Seller be obligated to issue billing invoices with
respect to any Buyer customers other than Supported Customers.
Accounts Receivable


Service Term - Closing Date through the Term
Seller will provide back office support for Supported Customers consistent with
its current standard practice - including payment receipt (via current methods),
payment application, and reconciliation.


For Supported Customers, Seller will route adjustment requests - credits,
debits, write-offs, non-pay suspension / termination - to Buyer for approval
subject to specific dollar thresholds.
Dunning


Service Term - Closing Date through the Term
Seller, on behalf of Buyer, will email past-due notices for all Transferred
Contracts for which Seller maintains invoicing responsibilities at regularly
scheduled intervals per Seller’s customary practices, and respond to phone and
email responses to dunning notifications. If personnel previously employed by
Seller (e.g., account management, customer support or sales operations
personnel) become Transferred Employees, Buyer will provide reasonable access to
such personnel to enable Seller to perform its obligations to Buyer hereunder.
Collections


Service Term - Closing Date through the Term
With respect to Supported Customers, Seller, on behalf of Buyer, will respond to
inbound collection inquiries regarding status of net invoices pursuant to
Seller’s customary credit and collections processes. Within ten (10) business
days after each month-end close during the term of this transition service,
Seller and Buyer will conduct a monthly transition services receivables aging
and collection review (either in person or via conference call), at which time
Seller will make recommendations to Buyer for further action with respect to
overdue invoices relating to Supported Customers. If personnel previously
employed by Seller (e.g., account management, customer support or sales
operations personnel) have become Transferred US Employees, Buyer will provide
reasonable access to such personnel to enable Seller to perform its obligations
to Buyer hereunder.



All the Transition Services described in this schedule will apply to the
Supported Customers under Transferred Contracts.


5

--------------------------------------------------------------------------------





SCHEDULE 3A: Reporting and Financial Data


Note: the following reports will be provided in a form and with the following
contents relating to Supported Customers.


FUNCTION
REPORT
(Provided in a format consistent with Seller’s current practices to support the
Transferred Contracts)
TIMING
Customer Support
Supported Customer support open closed ticket report (i.e., summary of service
tickets closed by service type):
- by service;
- by customer;
- by reason code; and
- total
-
Additional metrics:
- number of tickets closed during the month;
- average time to close a ticket
- average time opened for each open ticket at end of reporting period
Monthly (non-close monthly reports to be provided by seventh (7th) business day
of each month)
Finance - Close Data
Detailed monthly billings by customer, product, and type (recurring,
non-recurring, transactions, and any Sales and Use taxes) for purposes of
posting to GL
Monthly (close monthly reports to be provided by fourth (4th) business day of
each month)
Finance - Close Data
Aged accounts receivable listing (list of unpaid customer balances at month end
by relevant aging bucket)
Monthly (close monthly reports to be provided by fourth 4th) business day of
each month)
Finance - Close Data
Detail of any adjustments issued during the month - credits / debits, write-offs
Monthly (close monthly reports to be provided by the fourth (4th) business day
of each month)
Sales Operations - Close Data
Contract activity report reflecting any contract renewals, upgrades, downgrades,
and cancellations during month including original TCV, new TCV
Monthly (non-close monthly reports to be provided by fourth (4th) business day
of each month)
Sales Operations - Close Data
Contract renewals report reflecting future renewals / pending cancellations for
remainder of transition period
Monthly (non-close monthly reports to be provided by fourth (4th) business day
of each month)



6

--------------------------------------------------------------------------------





Sales Operations - Sales Force Data
Where available and if applicable, Seller shall provide Buyer the following
information:


(a)Account information which will include basic account information such as
account name, parent account ID (account ID, end user account ID phone number,
company address, contact information, account manager, technical account manager
and account owner.
(b)Current and historical opportunity information associated with the Covered
Services, for US customer prospects not currently identified as Supported
Customers. Such information should include US Sales Pipeline Sales Prospects,
and any other information classified under a similar opportunity
classification. 
(c)Current and historical opportunity information associated with U.S. Supported
Customers. Such information should include Sales Pipeline, (e.g. Sales
Prospects), and any other information classified under a similar opportunity
classification
(d)Supported Customer opportunity history information for customers. Data to be
provided should include the opportunity type (new, renewal, upsell, downgrade),
product, opportunity owner, contract term, close date, applicable fees (annual
contract value, total contract value, setup), current stage of the opportunity
and respective probability percentages, and opportunity contacts to include the
contact role.
(e)Contract information which will include the following account name, parent
account ID (if applicable), account ID, end user account ID (if applicable),
contract id, Seller contract entity, product, term length, type of contract
(reseller or direct), auto or manual renewal, cancellation notice period (for
auto-renewal customers), corresponding opportunity, applicable fees (annual
contract value, total contract value, setup), total discount percentage,
effective date, contract end date, billing frequency, and the associated product
fields which outline the contracted quantities for the Covered Services.
(f)This is for information purposes only and Seller makes no representation to
the accuracy of such data.
(g)This information should be provided to Buyer in a structured data file, such
as a .CSV file, or in another format as mutually agreed between the parties.


Seller will work in good faith to provide additional Supported Customer contract
records, and identifiers (as available and permitted by Law).
Within fifteen (15) business days after Close.



7

--------------------------------------------------------------------------------





Customer Deployment and Usage Reports
Reports to be provided:
a.Customer Key Master
b.DDoS Customer Matrix Detailed
c.DDoS Mitigations (for the calendar month just ended)
d.MDNS Customer Matrix Detailed (version that includes current feature
deployment information)
e.MDNS Customer Matrix Detailed (version that includes customer contracted
monthly recurring revenue)
f.MDNS Additional Data for Nebula
MDNS Wholesaler Matrix Detailed
Monthly, as soon as reasonably practical and no later than the tenth (10th)
business day of each month
Sales Operations
Seller shall provide sales and account management data for the Transferred
Contracts which shall include but not limited to the following:
·Account information which will include basic account information such as
account name, parent account ID (if applicable), account ID, end user account ID
(if applicable), industry description, phone number, company address, contact
information, account manager (if applicable), technical account manager (if
applicable) and account owner (if applicable).


·Opportunity history information which will include the opportunity type (new,
renewal, upsell, downgrade), opportunity name, product, opportunity owner (if
applicable), contract term, close date, applicable fees (annual contract value,
total contract value, setup), current stage of the opportunity and respective
probability percentages, recent remarks and comments, and opportunity contacts
to include the contact role.


Contract information which will include the following account name, parent
account ID (if applicable), account ID, end user account ID (if applicable),
contract id, Seller contract entity, product, term length, type of contract
(reseller or direct), corresponding opportunity, applicable fees (annual
contract value, total contract value, setup), total discount percentage,
standard or non-standard contract according to Seller’s contracting policies,
effective date, payment terms, renewal type, renewal notification period,
contract end date, billing frequency and the associated product fields which
outline the contracted quantities for the Covered Services.
 



8

--------------------------------------------------------------------------------





Finance - Reconciliations and Analysis (Post Closing Date)
Roll forward of accounts receivable (prior month A/R plus current month
invoicing, less current month cash receipts = current month A/R)
Monthly (non-close monthly reports to be provided by seventh (7th) business day
of each month)
Finance - Reconciliations and Analysis (Post Closing Date)
Collections (monthly schedule of cash collections by invoice and by customer)
Monthly (non-close monthly reports to be provided by seventh (7th) business day
of each month)
Finance - Remittance
Collected receipts (on post-closing AR - before and after migration) for each
month to be remitted to Buyer
By end of the following month



Schedule 4: Transferred Employee User Technology
1.
Service Descriptions:

Transition Service and Term
Description
Mobile Phone Number Migration
Service Term: Closing Date through 45 days following the transfer of any Seller
employee to Buyer
·Buyer will only retain mobile phones and no other personal devices issued to
Seller’s employees who become employees of Buyer or its Affiliates; provided
however, Seller shall have the right to delete Seller confidential information.
·After any Transferred Employee of Seller becomes an employee of Buyer or its
Affiliates, Seller will contact its mobile phone carrier(s) to release the
mobile phone numbers associated with such employees to enable Buyer to port such
phone numbers to Buyer's corporate accounts.
Electronic Reply Notifications
Service Term: Closing Date through six months following the transfer of any
Seller employee to Buyer
· For a period of six (6) months after the Closing Date, Seller will issue an
automatic electronic reply notifying the sender of such Transferred Employee’s
new email address
Employee Data Migration
Service Term: Closing Date through 45 days following the transfer of any Seller
employee to Buyer
·Except for mobile phones, Seller will retain all hardware associated with
Seller’s employees who become employees of Buyer or its Affiliates.
·For sales and account management data related to Transferred Contracts residing
on laptops of such employees, Seller will, to the extent such data constitutes
Business Records and subject to the provisions of the Purchase Agreement
relating to Business Records) allow such employees to upload this data to a
temporary file server to be created by Seller. After Seller’s information
security review and approval, this data shall be available for download to the
Buyer’s environment.

















9

--------------------------------------------------------------------------------






APPENDIX B


DATA PRIVACY AGREEMENT




10

--------------------------------------------------------------------------------








DATA PROCESSING AGREEMENT TO THE TRANSITON SERVICES AGREEMENT
THIS DATA PROCESSING AGREEMENT ("DPA") is effective as of [insert date], by and
between:






(1)
[Neustar, Inc.] a [insert country/jurisdiction of incorporation] company whose
principal place of business is at [insert address] ("Customer");



(2)
VeriSign Sàrl, a Swiss corporation whose principal place of business is at Route
du Petit-Moncor 1E, Villars-sur-Glane 1752 ("Supplier").





Each of Customer and Supplier may be referred to herein as a "party" and
together as the "parties".


RECITALS


(A)
Supplier and its Affiliates provide Customer certain security services
("Supplier Services") as may be specified in (i) applicable master agreements
between Supplier and Customer; and (ii) related service order forms and other
documents, schedules and exhibits incorporated therein (collectively the
"Original Agreement").



(B)
Supplier entered into an asset purchase agreement with a Buyer on [insert date].
Supplier and Buyer acknowledge that the Supplier Services shall be provided by
Supplier to Customer for a transitional period as agreed under a transition
services agreement between Supplier and Buyer dated [insert date giving effect
to the TSA] ("TSA").



(C)
In connection with the Supplier Services, the parties anticipate that Supplier
may from time to time process certain Personal Data in respect of which the
Customer or any member of the Customer Group (as defined below) may be a
controller under Data Protection Laws.



(D)
The parties agree that, upon suspension, termination or expiry of the TSA, Buyer
shall provide the Supplier Services to Customer under a separate data processing
agreement between Buyer and Customer.



(E)
The parties have agreed to enter into this DPA in order to ensure that adequate
safeguards are put in place with respect to the protection of such Personal Data
as required by the Data Protection Laws.

Definitions
1.1
The following terms used in this DPA shall have the following meanings:

"Adequate Country" means a country or territory that is recognized under Data
Protection Laws from time to time as providing adequate protection for Personal
Data;
"Affiliate" means with respect to a party, any corporate entity that directly or
indirectly Controls, is Controlled by, or is under Common Control with such
party;
"Buyer" means the party or parties described as "Buyer" in the TSA.
"Customer Group" means Customer and any of its Affiliates;


1

--------------------------------------------------------------------------------





"Data Subject Request" means a request from or on behalf of a data subject
relating to access to, or rectification, erasure or data portability in respect
of that person’s Personal Data or an objection from or on behalf of a data
subject to the processing of its Personal Data;
"Data Protection Laws" means all privacy laws and regulations including (without
limitation) the laws and regulations of the European Union, the EEA and their
member states, Switzerland and the United Kingdom applicable to any Personal
Data processed under or in connection with this DPA, including, without
limitation, the Data Protection Directive 95/46/EC (as the same may be
superseded by the General Data Protection Regulation 2016/679 (the "GDPR")), the
Privacy and Electronic Communications Directive 2002/58/EC (as the same may be
superseded by the Regulation on Privacy and Electronic Communications ("ePrivacy
Regulation")) and all national legislation implementing or supplementing the
foregoing and all associated codes of practice and other guidance issued by any
applicable data protection authority, all as amended, re-enacted and/or replaced
and in force from time to time;
"EEA" means European Economic Area and Switzerland;
"Personal Data" means all data which is defined as ‘Personal Data’ under Data
Protection Laws and which is provided by the Customer to Supplier or accessed,
stored or otherwise processed by Supplier in connection with the Supplier
Services;
"Privacy Shield Principles" means the EU-US and the Swiss - US Privacy Shield
Principles (as may be amended, superseded or replaced) and available from the US
Department of Commerce at https://www.privacyshield.gov/EU-US-Framework.
"Supplier Group" means Supplier and any of its Affiliates; and
"controller", "data subject", "processor" and "supervisory authority" shall have
the meanings ascribed to them in the Data Protection Laws.
1.2
An entity "Controls" another entity if it: (a) holds a majority of the voting
rights in it; (b) is a member or shareholder of it and has the right to remove a
majority of its board of directors or equivalent managing body; (c) is a member
or shareholder of it and controls alone or pursuant to an agreement with other
shareholders or members, a majority of the voting rights in it; or (d) has the
right to exercise a dominant influence over it pursuant to its constitutional
documents or pursuant to a contract; and two entities are treated as being in
"Common Control" if either controls the other (directly or indirectly) or both
are controlled (directly or indirectly) by the same entity.

2.
Status of the parties

2.1
The type of Personal Data processed pursuant to this DPA and the subject matter,
duration, nature and purpose of the processing, and the categories of data
subjects, are as described in Annex 1.

2.2
In relation to Personal Data each party will comply (and will ensure that any of
its personnel, agents and subcontractors comply), with the Data Protection Laws.
As between the parties, the Customer shall have sole responsibility for the
accuracy, quality, and legality of Personal Data and the means by which the
Customer acquired Personal Data.

2.3
In respect of the parties' rights and obligations under this DPA regarding the
Personal Data, the parties hereby acknowledge and agree that the Customer is the
Controller and Supplier is the Processor and accordingly Supplier agrees that it
shall process all Personal Data in accordance with its obligations pursuant to
this DPA.



2

--------------------------------------------------------------------------------





2.4
Each party shall appoint an individual within its organization authorised to
respond from time to time to enquiries regarding the Personal Data and party
shall deal with such enquiries promptly.

3.
Supplier obligations

3.1
With respect to all Personal Data, Supplier shall:

(a)
only process the Personal Data in order to provide the Supplier Services and
shall act only in accordance with (i) this DPA and (ii) the Customer's
reasonable written instructions;

(b)
in the event that applicable law requires Supplier to process Personal Data
other than pursuant to the Customer's instruction, notify the Customer (unless
prohibited from so doing by applicable law);

(c)
as soon as reasonably practicable upon becoming aware, inform the Customer if,
in Supplier's opinion, any instructions provided by the Customer under Clause
3.1(a) violate the GDPR;

(d)
implement appropriate technical and organisational measures to ensure a level of
security appropriate to the risks that are presented by the processing, in
particular protection against accidental or unlawful destruction, loss,
alteration, unauthorised disclosure of, or access to Personal Data. Such
measures include, without limitation, the security measures set out at Annex 2;

(e)
ensure that only authorised personnel have access to such Personal Data and that
any persons whom it authorises to have access to the Personal Data are under
obligations of confidentiality;

(f)
as soon as reasonably practicable upon becoming aware (and in any event, where
feasible, not later than 72 hours of becoming aware unless the personal data
breach is unlikely to result in a risk to the rights and freedoms of natural
persons) notify the Customer of any actual incident of unauthorised or
accidental disclosure of or access to any Personal Data by any of its staff,
sub-processors or any other identified or unidentified third party (a "Security
Breach");

(g)
promptly provide the Customer with reasonable cooperation and assistance in
respect of the Security Breach and all information in Supplier's possession
concerning the Security Breach relating to the data subject, including the
following:

(i)
the possible cause and consequences of the Security Breach;

(ii)
the categories of Personal Data involved;

(iii)
a summary of the possible consequences for the relevant data subjects;

(iv)
a summary of the unauthorised recipients of the Personal Data; and

(v)
the measures taken by Supplier to mitigate any damage;

(h)
not make any announcement relating to the data subject about a Security Breach
(a "Breach Notice") without:

(i)
the prior written consent from the Customer; and



3

--------------------------------------------------------------------------------





(ii)
prior written approval by the Customer of the content, media and timing of the
Breach Notice;

2.     unless required to make a disclosure or announcement by applicable law.
(i)
promptly notify the Customer if it receives a Data Subject Request. The Supplier
shall not respond to a Data Subject Request received by the Supplier without the
Customer’s prior written consent except to confirm that such request relates to
the Customer to which the Customer hereby agrees or as otherwise required by
applicable law. To the extent Customer does not have the ability to address a
Data Subject Request, the Supplier shall upon the Customer’s request provide
reasonable assistance to facilitate a Data Subject Request to the extent the
Supplier is able to consistent with applicable law.

(j)
As soon as reasonably practicable following, and in any event within thirty (30)
days of, termination or expiry of the Original Agreement or completion of the
Supplier Services, Supplier will delete (at the Customer's direction) all
Personal Data (including copies thereof) for which Supplier is the Processor and
that is processed pursuant to this DPA.

provide such assistance as the Customer reasonably requests (taking into account
the nature of processing and the information available to Supplier) to the
Customer in relation to the Customer’s obligations under Data Protection Laws
with respect to:
data protection impact assessments (as such term is defined in the GDPR);
notifications to the supervisory authority under Data Protection Laws and/or
communications to data subjects by the Customer in response to any Security
Breach; and
the Customer’s compliance with its obligations under the GDPR with respect to
the security of processing Personal Data.
4.
Sub-processing

4.1
The Customer grants a general authorization (a) to Supplier to appoint other
members of the Supplier Group as sub-processors; and (b) to the Supplier Group
to appoint third party vendors as sub-processors as are reasonably necessary to
support Supplier’s performance of the Supplier Services.



4.2
Supplier will maintain a list of sub-processors, available upon written request
by the Customer, and will add the names of new and replacement sub-processors to
the list prior to them starting sub-processing of Personal Data. If the Customer
has a reasonable objection to any new or replacement sub-processor, it shall
notify Supplier of such objections in writing within ten (10) days of the
notification and the parties will seek to resolve the matter in good faith. If
Supplier is able to provide the Supplier Services to the Customer in accordance
with the Original Agreement without using the sub-processor and decides in its
discretion to do so, then the Customer will have no further rights under this
clause 4.2 in respect of the proposed use of the sub-processor. If Supplier
requires to use the sub-processor and is unable to satisfy the Customer as to
the suitability of the sub-processor or the documentation and protections in
place between Supplier and the sub-processor within sixty (60) days from the
Customer's notification of objections, the Customer may within thirty (30) days
of the end of the sixty-day period referred to above terminate the applicable
Supplier Services as outlined in the Main Agreement but only in relation to the
Supplier Services to which the proposed new sub-processor's processing of
Personal Data relates or would relate by providing written notice to Supplier
having effect thirty (30) days after receipt by Supplier.



4.3
Supplier will ensure that any sub-processor it engages to provide an aspect of
the Supplier Services on its behalf in connection with this DPA does so only on
the basis of a written contract which imposes on such sub-processor terms
substantially no less protective of Personal Data than those imposed



4

--------------------------------------------------------------------------------





on Supplier in this DPA (the "Relevant Terms"). Supplier shall procure the
performance by such sub-processor of the Relevant Terms and shall be liable to
the Customer for any breach by such person of any of the Relevant Terms.
5.
Audit and records

5.1
Supplier shall, in accordance with Data Protection Laws, make available (up to
one time each calendar year during the term of the Original Agreement) to the
Customer such information in Supplier's possession or control as the Customer
may reasonably request with a view to demonstrating Supplier's compliance with
the obligations of processors under Data Protection Law in relation to its
processing of Personal Data.

5.2
The Customer may exercise its right of audit pursuant to clause 5.1 and under
Data Protection Laws through Supplier providing:

(a)
an audit report not older than 18 months by a registered and independent
external auditor demonstrating that Supplier’s technical and organizational
measures are sufficient and in accordance with an accepted industry audit
standard such as ISO 27001 or SSAE 16 II SOC1 and SOC2);

(b)
additional information in Supplier's possession or control to an EU supervisory
authority when it requests or requires additional information in relation to the
data processing activities carried out by Supplier under this DPA; and

Upon (i) Customer and Supplier mutually agreeing to an audit plan; and (ii)
sixty (60) days prior written notice to Supplier, and subject to Supplier’s
security procedures and obligations of confidentiality, Customer shall have an
opportunity to come to Supplier’s headquarters during its standard business
hours up to one (1) time per calendar year to review copies of all relevant
policies and standards relating to the data processing activities carried out by
Supplier under this DPA.
6.
Data transfers

6.1
Supplier makes available the transfer mechanisms which shall apply in the order
of precedence set out below to the extent any Processing of Personal Data under
this DPA takes place in any country outside the EEA (except if in an Adequate
Country):

(a)
Privacy Shield Principles self-certification applies to VeriSign, Inc. at
https://www.privacyshield.gov/participant?id=a2zt00000008WG8AAM&status=Active;
or

(b)
By an alternative transfer mechanism deemed adequate under Data Protection Laws,
such mechanism to be determined by Supplier in its sole discretion.

6.2
The Customer acknowledges that the provision of the Supplier Services under the
Original Agreement and the Main Agreement may require the processing of Personal
Data by sub-processors in countries outside the EEA from time to time.

6.3
If, in the performance of this DPA, Supplier transfers any Personal Data to a
sub-processor (which shall include without limitation any Affiliates of
Supplier) and without prejudice to clause 4 where such sub-processor will
process Personal Data outside the EEA, Supplier shall in advance of any such
transfer ensure that a mechanism to achieve adequacy in respect of that
processing under the Privacy Shield Principles, or other adequate means as
determined by Supplier in its sole discretion.





5

--------------------------------------------------------------------------------





7.
General

7.1
This DPA is without prejudice to the rights and obligations of the parties under
the Original Agreement which shall continue to have full force and effect. In
the event of any conflict between the terms of this DPA and the terms of the
Original Agreement, the terms of this DPA shall prevail so far as the subject
matter concerns the processing of Personal Data.

7.2
Supplier's maximum aggregate liability to the Customer and to each member of the
Customer Group (taken together) under or in connection with this DPA shall be
subject to the limitation of liability thresholds as set out in the Original
Agreement.

7.3
Notwithstanding the terms and conditions set forth in this DPA, both parties
expressly reserve (a) any and all rights and remedies available under applicable
law(s) relating to the subject matter hereof; and (b) the right to propose
modifications to this DPA in the event of changes in Data Protection Laws.

7.4
This DPA sets out all of the terms that have been agreed between the parties in
relation to the subjects covered by it. Other than in respect of statements made
fraudulently, no other representations or terms shall apply or form part of this
DPA.

7.5
A person who is not a party to this DPA shall not have any rights under the
Contracts (Rights of Third Parties) Act 1999 to enforce any term of this
Addendum.

7.6
This DPA shall be governed by the laws of England and Wales.



EXECUTED by and on behalf of:
VeriSign Sàrl, Supplier


……………………………….
Name:
Role
EXECUTED by and on behalf of:
[insert customer name]


……………………………….
Name:
Role


6

--------------------------------------------------------------------------------





Annex 1
Details of the Personal Data and Processing Activities
(a)    Types of Data (based on services provided under the Original Agreement).
The personal data comprises of the following:
The personal data transferred concern the following categories of data (please
specify):
1)    DDoS Protection Services: data relating to Customer’s (i) employees or
Customer’s designated individuals provided to Supplier via the Supplier
Services, by (or at the direction of) Customer; (ii) (for monitored Customers)
Monitoring data, which may include, but is not limited to: SNMP data, data
relating to OpenHybrid Source(s), and Flow Data (as defined in the Master
Agreement); and (iii) (for mitigation Customers) Customer’s Internet Traffic
directed to Verisign’s DDoS Protection Sites.
2)    Managed DNS: data relating to Customer’s (i) employees or Customer’s
designated individuals provided to Supplier via the Supplier Services, by (or at
the direction of) Customer; and (ii) Queries received by the Supplier Services.
3)    Recursive DNS/DNS Firewall: data relating to Customer’s employees or
Customer’s designated individuals provided to Supplier via the Supplier
Services, by (or at the direction of) Customer; and (ii) outbound Queries from
(a) Customer’s employees or (b) Customer’s designated individuals utilizing the
Supplier Services.


(b)    Duration of Processing. The duration of the processing (to the extent
such processing is necessary) will continue for up to sixty (60) days after
expiry/termination of the TSA.


(c)    Nature and Purpose of the Processing.
1)     All Supplier Services
Verisign provides access to the Supplier Services via Customer Portals. The
Customer Portals contain various data provided by, or at the direction of the
Customer. Types of information that may be stored include but are not limited
to: usernames, passwords, names, phone numbers, email addresses, and details
regarding the underlying Supplier Services.


2)    Verisign’s DDoS Protection Services
(i)    Mitigation Activities:
Verisign’s DDoS Protection Services is not related to the execution or provision
of Customer services. The Verisign DDoS Protection Service may consist of a
mitigation component that seeks to mitigate a distributed denial of service
event that attempts to make Customer services unavailable to its end users. The
mitigation component consists of a filtering process to remove malicious or
illegitimate packets from Customer’s inbound internet traffic. In the event of
mitigation, Customer’s internet traffic may contain IP addresses, time stamps,
protocols requested, and header and payload data. With regard to the state of
encryption, data will remain in the format in which it is received. If Customer
provides Verisign with SSL keys for HTTPS-based mitigations, Verisign may do the
following: decrypt, review such header or payload for malicious or illegitimate
inbound Internet traffic, generate access logs or error logs that contain
information from the HTTP(S) request headers, re-encrypt inbound Internet
traffic, and then transmit that traffic to Customer. However, please note
Verisign’s process for the intake, decryption and re-encryption of the internet
traffic is without intervention or access by a human.


7

--------------------------------------------------------------------------------









(ii)    Monitoring Activities:
The Verisign DDoS Protection Service may consist of a monitoring component that
seeks to monitor customer internet traffic in order to detect the occurrence a
distributed denial of service attack. In order to monitor customer’s internet
traffic, customer sends information related to its internet traffic to Verisign
for analysis. The monitoring data may contain IP addresses, time stamps,
protocols requested, and header and payload data.
3)    Verisign’s Managed DNS Services
For purposes of providing the Managed DNS service (MDNS), Verisign MDNS servers
receive DNS and web forwarding requests (i.e. queries) from recursive DNS
servers (typically operated by service providers). MDNS looks up the requested
name in its database and returns the associated information, typically an IP
address. Each such transaction is logged on Verisign’s servers. Verisign does
not receive, process or have access to any other parts of the communication
between the end-user and the destination resource (e.g., the actual data sent
from the user to the resource or vice versa).
4)    Verisign Recursive DNS and DNS Firewall Services
For purposes of providing the Recursive DNS and DNS Firewall services
(collectively the “DNS Services”), Verisign servers receive DNS request (i.e.
queries). The DNS Services will look up the requested name and return the
associated information, typically an IP address. Each such transaction is logged
on Verisign’s servers. Verisign does not receive, process or have access to any
other parts of the communication between the end-user and the destination
resource (e.g., the actual data sent from the user to the resource or vice
versa).
(d)    Categories of Data Subjects:
The personal data transferred may concern the following categories of data
subjects (please specify) based on the Supplier Services outlined in the
Original Agreement:
1)    DDoS Protection Services. Any person using Customer’s services which are
being protected or managed by Supplier Services and Customer’s (or its
affiliates) employees and contractors about whom data is provided to Supplier
via the Supplier Services by (or at the direction of) Customer.
2)    Managed DNS. Any person using Customer’s services who operates their own
recursive resolver from their own IP address and Customer’s (or its affiliates)
employees and contractors about whom data is provided to Supplier via the
Supplier Services by (or at the direction of) Customer.
3)    Recursive DNS and DNS Firewall. Any person using Customer’s services who
operates from their own IP address and Customer’s (or its affiliates) employees
(or its network users) and contractors about whom data is provided to Supplier
via the Supplier Services by (or at the direction of) Customer.
Capitalized terms not defined in this Annex shall have the meanings as set forth
in the Original Agreement.




8

--------------------------------------------------------------------------------









9

--------------------------------------------------------------------------------





Annex 2
Verisign Data Security Measures


Introduction


Verisign has adopted and will continue to maintain appropriate technical and
organizational security measures for customer data. These measures involve
Verisign infrastructure, software, employees and procedures and take into
account the nature, scope and purposes of the processing as specified in the
customer’s agreement. The security controls and practices are designed and
intended to protect the confidentiality, integrity, and availability of customer
data against the risks inherent in the processing of personal data, in
particular risks from accidental or unlawful destruction, loss, alteration,
unauthorized disclosure of, or access to customer data transmitted, stored or
otherwise processed. Verisign continually works to strengthen and improve those
security controls and practices.


Verisign operates under practices which are aligned with the AICPA, Trust
Services Principles and Criteria (System and Organization Controls (“SOC”))
(www.aicpa.org). Verisign’s information security practices establish and govern
areas of security applicable to Verisign and customers’ use of Verisign’s
services. Verisign personnel, including employees, contractors, and temporary
employees, are subject to these practices and any additional policies that
govern their employment or the services they provide to Verisign.


Verisign’s approach to information security is comprehensive, implementing a
multi-layered strategy where physical security, network infrastructure,
software, and employee security practices and procedures all play a key role
reinforced by robust governance and oversight.


a)
Physical Safeguards



Verisign employs measures specifically designed to prevent unauthorized persons
from gaining access to Verisign facilities in which customer data is hosted,
including its office locations and all of its production infrastructure. Common
controls utilized between office locations and Verisign co-locations/data
centers include, for example:


·
All physical access is restricted and requires authorization.

·
All Verisign premises are controlled and monitored by video with recording
capability.

·
Entrances are protected by physical barriers designed to prevent unauthorized
entry by vehicles.

·
Premises are manned 24 hours a day, 365 days a year by security guards who
perform, among other things, visual identity recognition and visitor escort
management.

·
All employees and visitors must visibly wear official identification while
onsite.

·
Visitors must sign a visitor's register and be escorted and/or observed while
onsite.

·
Possession of keys/access cards and the ability to access the locations is
monitored. Staff leaving Verisign employment must return keys/cards.

·
Multiple generators, UPS, HVAC and fire suppression systems have been
implemented at all locations.



b)
Systems Access Controls



10

--------------------------------------------------------------------------------







Firewalls, perimeter security controls, VPNs, and access-controlling routers are
in place and configured to Verisign’s standards to prevent unauthorized
communications. Network based intrusion detection systems are configured to
detect attacks or suspicious behavior, and vulnerability scans are performed to
identify potential weakness to the security and confidentiality of systems and
data. Verisign may, depending on the specific service, apply the following
controls: (i) authentication via passwords and/or multi-factor authentication;
(ii) documented authorization and change management processes; and (iii) logging
of access. Software supporting Verisign’s infrastructure includes operating
systems databases and anti-virus software that is updated as needed.
Internally-developed applications perform product delivery functions. In
addition, Verisign uses multiple backup/restore utilities to perform daily and
periodic backups of production systems.


Verisign’s access to its customers’ data is restricted to authorized personnel
and access is granted after receiving proper approval from management. Only
Verisign staff with a need to know will be granted access to customer data for
the sole purpose of providing customers with support. In addition, Verisign
provides a mechanism by which customers can control access to their environments
and to their content by their authorized staff.


c)
Transmission and Connection Control



Verisign implements measures to prevent customer data from being read, copied,
altered or deleted by unauthorized parties during rest, transmission and
transport.  This is accomplished by various measures including the use of
adequate firewalls, VPN, secure protocol and encryption technologies to protect
the gateways and pipelines through which customer data travels. Customers’
access to Verisign customer portals is also accomplished through a secure
communication protocol provided by Verisign. If access is through a Transport
Layer Security (“TLS”) enabled connection, that connection is negotiated for at
least 128-bit encryption. The private key used to generate the cipher key is at
least 2048 bits. TLS is implemented or configurable for all web-based
TLS-certified applications deployed at Verisign.
d)
Data Segregation



Customer data is logically or physically segregated from that of other customers
hosted in Verisign’s environments.


e)
Confidentiality and Training



Verisign staff that may have access to customer data are subject to
confidentiality agreements. Verisign staff are required to periodically complete
training.


f)
Verisign Information Security Policies



Verisign information security policies establish and govern areas of security
applicable to Verisign services and customers’ use of those services. Verisign
personnel are subject to the Verisign information security policies and any
additional policies that govern their employment or the services they provide to
Verisign. Relevant information about these policies is available in the
applicable SOC 2 or other third-party reports that can be shared with customers
upon request.


g)
Security Assessments



Verisign employs internal processes for regularly testing, assessing, evaluating
and maintaining the


11

--------------------------------------------------------------------------------





effectiveness of the technical and organizational security measures described
here. Verisign may employ third parties to conduct independent reviews and
ensure compliance with the following (the availability and scope of reports may
vary by service and country):


·
AICPA, Trust Services Principles and Criteria (System and Organization Controls
System and Organization Controls (SOC) 2 Type II)

·
Sarbanes-Oxley Act of 2002

·
Other independent third-party security testing to review the effectiveness of
administrative and technical controls.



Version 1.0
Effective:



Exhibit F
Allocation Schedule
The consideration for the assets as determined for federal income tax purposes
pursuant to Treasury Regulation 1.1060‑1(c) (the “Tax Purchase Price”) shall be
allocated as provided in Treasury Regulations Sections 1.1060-1(c) and this
Exhibit F (“Allocation Schedule”). References in this Allocation Schedule to a
“Class” of assets refers to the designated “Class” as defined in Treasury
Regulations Section 1.338-6(b).
Allocation Methodology. The Tax Purchase Price shall be allocated as follows:
First, Tax Purchase Price shall be allocated to any assets that are Class I
assets (i.e., cash and general deposit accounts) to the extent thereof ;
Second, any remaining Tax Purchase Price shall be allocated to any assets that
are Class II assets (i.e., actively traded personal property within the meaning
of Code Section 1092(d)(1) and Treasury Regulations Section 1.1092(d)-1,
determined without regard to Code Section 1092(d)(3), and certificates of
deposit and foreign currency even if they are not such actively traded personal
property) in proportion to and to the extent of the amounts included therefor in
the final determination of Specified Current Assets and, for those assets not
included in Specified Current Assets, to the extent of their fair market values
as of the Closing Date, which Buyer and Seller agree shall be the face amounts
of any certificates of deposit, the exchange rate for foreign currency as
reported in the Wall Street Journal, and the closing prices for other Class II
assets on such exchange or trading system as determined in accordance with
paragraph (b) of this Allocation Schedule;
Third, any remaining Tax Purchase Price shall be allocated to assets that are
Class III assets (i.e., assets that are marked to market at least annually for
U.S. federal income tax purposes, debt instruments (excluding accounts
receivable) in proportion to and to the extent of the amounts included therefor
in the final determination of Specified Current Assets and, for those assets not
included in Specified Current


12

--------------------------------------------------------------------------------





Assets, to the extent of their fair market values as of the Closing Date, which
shall be treated as the face amounts thereof, less any reserves for
noncollectibility;
Fourth, any remaining Tax Purchase Price shall be allocated to assets that are
Class IV assets (i.e., stock in trade of Seller or other property of a kind that
would properly be included in the inventory of Seller if on hand at the close of
its taxable year, or property held by Seller primarily for sale to customers in
the ordinary course of its trade or business) in proportion to and to the extent
of the amounts included therefor in the final determination of Specified Current
Assets and, for those assets not included in Specified Current Assets, to the
extent of their fair market values as of the Closing Date, as determined
pursuant to a method permitted under Internal Revenue Service Revenue Procedure
2003-51, 2003-2 C.B. 121, and jointly selected by Seller and Purchaser;
Fifth, any remaining Tax Purchase Price shall be allocated to assets that are
Class V assets (all assets other than Class I, II, III, IV, VI, and VII assets)
in proportion to and to the extent of their fair market values as of the Closing
Date;
Sixth, any remaining Tax Purchase Price shall be allocated to assets that are
Class VI assets (section 197 intangibles, as defined in Code Section 197, except
goodwill and going concern value) in proportion to and to the extent of their
fair market values as of the Closing Date; and
Finally, any remaining Tax Purchase Price shall be allocated to Class VII assets
(i.e., goodwill and going concern value).
Allocation.
Asset Class
 
 
Amount
Class I
 
 
$[ ]
Class II
 
 
$[ ]
Class III
 
 
$[ ]
Class IV
 
 
$[ ]
Class V
 
 
$[ ]
Class VI and VII
 
 
$[ ]





1

--------------------------------------------------------------------------------







Exhibit G
Transition Strategy


1.    Pre-Closing Contract.
(a)    Subject to Section 2.5, Section 5.1 and Section 5.2 of the Agreement,
during the period between the signing of the Agreement and the Closing, Seller
shall require any new customer of the Business to contractually agree that such
customer’s Contract will be assignable by Seller to Buyer without prior written
consent of such customer, including at or after the Closing.
(b)    Subject to Section 2.5, Section 5.1 and Section 5.2 of the Agreement,
during the period between the signing of the Agreement and the Closing, Seller
shall (x) remain free to enter into a renewal, upgrade, downgrade or other
Contract modification with any existing customer, in each case, only in the
ordinary course of business, and (y) use good faith efforts to require that any
such existing customer contractually agree that such existing customer’s
Contract will be assignable by Seller to Buyer without prior written consent of
such existing customer, including at or after the Closing; provided, however,
that Seller shall not be prohibited from entering into such renewal, upgrade,
downgrade or other Contract modification if Seller reasonably determines in good
faith that such existing customer is unwilling to require that its Contract be
assignable without its prior written consent or that such a revision would cause
an unreasonable delay.
2.    Post-Closing Contract Modifications. Following the Closing, until a
customer has consented to the assignment of its Contract(s) from Seller to
Buyer, Seller shall have the right to amend or modify any Contracts in the
ordinary course of business consistent with this Exhibit G and the Agreement;
provided, however:
(a)    Seller shall require that such Contract be assignable by Seller to Buyer
without prior written consent of such customer (with any exception requiring the
approval of a senior vice president or more senior officer of Seller);
(b)    Any such amendments and/or modifications shall not adversely alter or
affect Buyer’s obligations, including performance obligations (except in a de
minimis manner) under such Contract; and
(c)    Seller must seek Buyer’s consent if the price of the services is less
than ninety percent (90%) of the then current annual contract value for that
particular customer’s service(s).


2

--------------------------------------------------------------------------------





3.    Auto-Renew Contracts.
(a)    From the date of the Agreement through the Automatic Renewal Date, Seller
shall allow customer Contracts (excluding those relating to DNS Firewall Service
and Recursive DNS Services) of one year duration or less with auto-renewal
features (“One Year Auto-Renew Contracts”) to renew automatically one time for
the period of time specified in such customer Contract.
(b)    Except for Seller’s right to terminate due to a breach by such customer
as expressly permitted in the Transferred Contracts, before the Automatic
Renewal Date, Seller shall renew automatically in accordance with Section 3(a)
and not terminate any such One Year Auto-Renew Contract, including any
termination pursuant to the extension, renewal, non-renewal, term or similar
provisions of such One Year Auto-Renew Contracts.
(c)
After the Automatic Renewal Date, Seller shall have the right to terminate or
shorten the term (and, for the avoidance of doubt, otherwise amend or modify)
any One Year Auto-Renew Contract, other than any One Year Auto-Renew Contract
with a Customer Migration Event scheduled by the date that is ninety (90) days
after the Automatic Renewal Date, in which case Section 2 shall apply.

4.    Buyer’s Rights to Modify Customer Contracts Prior to Completed Migration.
For customers who have consented to assignment of their Contract(s) but have not
yet achieved a Completed Migration, Buyer may amend or modify such customer’s
Contract(s) prior to a Completed Migration only if and to the extent such
amendment or modification does not alter or affect Seller’s obligations (except
in a de minimis manner) under the Transition Services Agreement.
5.    Updates. Seller shall use commercially reasonable efforts to provide Buyer
with notice of, and reasonable detail outlining, any Contract material
modifications in connection with the regular meetings between the Contract
Managers (as defined in the Transition Services Agreement) pursuant to Section
2.10 of the Transition Services Agreement.




3